EXHIBIT 10.1

 

 

 

CUSIP No.  57686PAA3

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of June 29, 2017

 

among

 

MATSON, INC.,

as the Borrower,

 

BANK OF AMERICA, N.A.,
as Agent,

 

and

 

the other Lenders party hereto,

 

FIRST HAWAIIAN BANK,

as Syndication Agent,

 

BRANCH BANKING AND TRUST COMPANY,

JPMORGAN CHASE BANK, N.A.,

PNC BANK, NATIONAL ASSOCIATION

and

U.S. BANK NATIONAL ASSOCIATION,

as Co-Documentation Agents

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

and

FIRST HAWAIIAN BANK,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

Page

 

 

 

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

1

 

 

1.01

Defined Terms

1

1.02

Other Interpretive Provisions

20

1.03

Accounting Terms

21

1.04

Rounding

21

1.05

Times of Day

21

1.06

Letter of Credit Amounts

22

 

 

 

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

22

 

 

2.01

Committed Loans

22

2.02

Borrowings, Conversions and Continuations of Committed Loans

22

2.03

Letters of Credit

24

2.04

Swing Line Loans

33

2.05

Prepayments

36

2.06

Termination or Reduction of Aggregate Commitments

37

2.07

Repayment of Loans

37

2.08

Interest

37

2.09

Fees

38

2.10

Computation of Interest and Fees; Retroactive Adjustment of Applicable Rate

39

2.11

Evidence of Debt

39

2.12

Payments Generally; Agent’s Clawback

40

2.13

Sharing of Payments by Lenders

41

2.14

Increases of Aggregate Commitments

42

2.15

Cash Collateral

43

2.16

Defaulting Lenders

44

 

 

 

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

46

 

 

3.01

Taxes

46

3.02

Illegality

51

3.03

Inability to Determine Rates

51

3.04

Increased Costs

52

3.05

Compensation for Losses

54

3.06

Mitigation Obligations; Replacement of Lenders

54

3.07

Survival

55

 

 

 

ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

55

 

 

4.01

Conditions to Effectiveness and Initial Credit Extensions

55

4.02

Conditions to all Credit Extensions

56

 

 

 

ARTICLE V. REPRESENTATIONS AND WARRANTIES

57

 

 

5.01

Organization

57

5.02

Financial Statements

57

 

i

--------------------------------------------------------------------------------


 

5.03

Actions Pending

58

5.04

Outstanding Debt

58

5.05

Title to Properties

58

5.06

Taxes

58

5.07

Conflicting Agreements and Other Matters

58

5.08

Subsidiaries

58

5.09

ERISA

58

5.10

Government Consent

59

5.11

Investment Company Status; Margin Stock

59

5.12

Possession of Franchises, Licenses, Etc.

59

5.13

Environmental and Safety Matters

59

5.14

Hostile Tender Offers

59

5.15

Employee Relations

60

5.16

Sanctions and Anti-Corruption Laws

60

5.17

Disclosure

60

5.18

No EEA Financial Institution

60

 

 

 

ARTICLE VI. AFFIRMATIVE COVENANTS

60

 

 

6.01

Financial Information

61

6.02

Inspection of Property

62

6.03

Covenant to Secure Obligations Equally

63

6.04

Maintenance of Properties; Insurance

63

6.05

Environmental and Safety Laws

63

6.06

Use of Proceeds

63

6.07

United States Citizen

64

6.08

Guarantors

64

6.09

Collateral

64

6.10

Anti-Corruption Laws

65

6.11

Incumbency Certificates

65

 

 

 

ARTICLE VII. NEGATIVE COVENANTS

65

 

 

7.01

Financial Covenants

65

7.02

Liens

67

7.03

Loans, Advances and Investments

68

7.04

Merger

69

7.05

Sale of Capital Assets

69

7.06

Use of Proceeds

70

7.07

Transactions with Affiliates and Stockholders

70

7.08

Dividend Limitation

70

7.09

Sanctions

70

7.10

Anti-Corruption Laws

70

 

 

 

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

70

 

 

8.01

Events of Default

70

8.02

Remedies Upon Event of Default

72

8.03

Application of Funds

73

8.04

Savings Clause

74

 

ii

--------------------------------------------------------------------------------


 

ARTICLE IX. AGENT

74

 

 

9.01

Appointment and Authority

74

9.02

Rights as a Lender

75

9.03

Exculpatory Provisions

75

9.04

Reliance by Agent

76

9.05

Delegation of Duties

76

9.06

Resignation of Agent

76

9.07

Non-Reliance on Agent and Other Lenders

78

9.08

No Other Duties, Etc.

78

9.09

Guaranty Matters

78

 

 

 

ARTICLE X. MISCELLANEOUS

78

 

 

10.01

Amendments, Etc.

78

10.02

Notices; Effectiveness; Electronic Communication

80

10.03

No Waiver; Cumulative Remedies

82

10.04

Expenses; Indemnity; Damage Waiver

82

10.05

Payments Set Aside

84

10.06

Successors and Assigns

85

10.07

Treatment of Certain Information; Confidentiality

89

10.08

Right of Setoff

90

10.09

Interest Rate Limitation

90

10.10

Counterparts; Integration; Effectiveness

90

10.11

Survival of Representations and Warranties

91

10.12

Severability

91

10.13

Replacement of Lenders

91

10.14

Governing Law; Jurisdiction; Etc.

92

10.15

Waiver of Jury Trial

93

10.16

No Advisory or Fiduciary Responsibility

93

10.17

Electronic Execution of Assignments and Certain Other Documents

94

10.18

USA PATRIOT Act

94

10.19

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

94

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

1.01

Existing Letters of Credit

2.01

Commitments and Applicable Percentages

5.07

Conflicting Agreements

5.08

Material Domestic Subsidiaries

7.02

Liens Existing on the Closing Date

10.02

Agent’s Office; Certain Addresses for Notices

 

 

EXHIBITS

 

 

A

Committed Loan Notice

B

Swing Line Loan Notice

C

Note

D

Tax Compliance Certificates

E-1

Assignment and Assumption

E-2

Administrative Questionnaire

F

Compliance Certificate

G

Notice of Loan Prepayment

H-1

Security Agreement (Vessel Type Aloha Class — Hull No. 29)

H-2

Security Agreement (Vessel Type Aloha Class — Hull No. 30)

H-3

Security Agreement (Vessel Type Kanaloa Class — Hull Nos. 601 and 602

 

iv

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is entered into as
of June 29, 2017 among MATSON, INC., a Hawaii corporation (the “Borrower”), the
Lenders (as defined herein), BANK OF AMERICA, N.A., as Agent, Swing Line Lender
and L/C Issuer, and FIRST HAWAIIAN BANK, as L/C Issuer.

 

The Borrower is party to a Credit Agreement dated as of June 4, 2012 (as
amended, supplemented or otherwise modified from time to time until (but not
including) the date of this Agreement, the “Existing Credit Agreement”) with the
lenders party thereto and Bank of America, N.A., as agent.

 

The parties to this Agreement desire to amend the Existing Credit Agreement as
set forth herein and to restate the Existing Credit Agreement in its entirety to
read as follows.  This Agreement is not a novation of the Existing Credit
Agreement.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I.

 

DEFINITIONS AND ACCOUNTING TERMS

 

1.01                        Defined Terms.  As used in this Agreement, the
following terms shall have the meanings set forth below:

 

“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of either (a) all or
substantially all of the property of, or a line of business or division of,
another Person or (b) at least a majority of the voting capital stock or other
equity interests of another Person, in each case whether or not involving a
merger or consolidation with such other Person.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the Agent.

 

“Affiliate” means, without duplication, any Person directly or indirectly
controlling, controlled by, or under direct or indirect common control with,
another Person.  A Person shall be deemed to control another Person if such
first Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise.

 

“Agent” means Bank of America in its capacity as administrative agent under any
of the Loan Documents, or any successor administrative agent.

 

“Agent’s Office” means the Agent’s address and, as appropriate, account as set
forth on Schedule 10.02, or such other address or account as the Agent may from
time to time notify to the Borrower and the Lenders in writing.

 

“Aggregate Commitments” means, as of any date of determination, the Commitments
of all the Lenders.  The initial amount of the Aggregate Commitments in effect
on the Closing Date is $650,000,000.  The Aggregate Commitments may be increased
or decreased from time to time as provided herein.

 

--------------------------------------------------------------------------------


 

“Agreement” means this Credit Agreement.

 

“Anti-Corruption Laws” has the meaning specified in Section 5.16(b).

 

“Applicable Maximum Level” has the meaning specified in Section 7.01(b).

 

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time.  If the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02 or if the Aggregate
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments.  The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption or other documentation
pursuant to which such Lender becomes a party hereto, as applicable.  The
Applicable Percentages shall be subject to adjustment as provided in
Section 2.16.

 

“Applicable Rate” means with respect to the commitment fee payable pursuant to
Section 2.09(a), Eurodollar Loans, Base Rate Loans and the Letter of Credit Fee,
from time to time, the following percentages per annum, based upon the
Consolidated Net Leverage Ratio as set forth below:

 

Pricing
Level

 

Consolidated
Net Leverage
Ratio

 

Commitment
Fee

 

Eurodollar
Loans

 

Base Rate
Loans

 

Letter of
Credit Fee

 

1

 

< 1. 50 to 1.0

 

0.15

%

1.00

%

0.00

%

1.00

%

2

 

> 1.50 to 1.0 but < 2.25 to 1.0

 

0.20

%

1.25

%

0.25

%

1.25

%

3

 

> 2.25 to 1.0 but < 3.00 to 1.0

 

0.25

%

1.50

%

0.50

%

1.50

%

4

 

> 3.00 to 1.0

 

0.30

%

1.75

%

0.75

%

1.75

%

 

The Applicable Rate in effect on the Closing Date to the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.01(c) for the fiscal quarter ending June 30, 2017 shall initially be
Pricing Level 2.  Thereafter, the Applicable Rate shall be determined by
reference to the Consolidated Net Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Agent pursuant to Section 6.01(c).  Any
increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Net Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.01(c); provided, however, that if such Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of the Required Lenders, Pricing Level 4 shall apply as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered in accordance with
Section 6.01(c), whereupon the Applicable Rate shall be adjusted based upon the
calculation of the Consolidated Net Leverage Ratio contained in such Compliance
Certificate.

 

“Applicable Relief Period” has the meaning specified in Section 7.01(b).

 

“Applicable Relief Period Notice” has the meaning specified in Section 7.01(b).

 

2

--------------------------------------------------------------------------------


 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any
other registered broker-dealer wholly-owned by Bank of America Corporation to
which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the Closing Date), in its capacity as a
joint lead arranger and joint bookrunner.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Agent, in substantially the
form of Exhibit E-1 or any other form (including electronic documentation
generated by use of an electronic platform) approved by the Agent.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2016,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

 

“Authorized Officer” means, with respect to any Loan Party, any officer of such
Loan Party designated as an “Authorized Officer” for the purpose of this
Agreement in a certificate executed by one of such Loan Party’s then existing
Authorized Officers (as previously identified to the Agent) and any other
officer or employee of the applicable Loan Party designated in or pursuant to an
agreement between the applicable Loan Party and the Agent.  Any action taken
under this Agreement or any other Loan Document on behalf of a Loan Party by any
individual who on or after the Closing Date shall have been an Authorized
Officer of such Loan Party and whom the Agent or any of the Lenders in good
faith believes to be an Authorized Officer of such Loan Party at the time of
such action shall be binding on such Loan Party even though such individual
shall have ceased to be an Authorized Officer of such Loan Party, unless the
Borrower or such Loan Party shall have provided the Agent with a certificate
executed by one of such Loan Party’s then existing Authorized Officers (as
previously identified to the Agent) indicating that such individual is no longer
an “Authorized Officer.”

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate”  means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate set forth in clause (b) of the
definition thereof plus 1.00%; and if the Base Rate shall be less than zero,
such rate shall be

 

3

--------------------------------------------------------------------------------


 

deemed zero for purposes of this Agreement.  The “prime rate” is a rate set by
Bank of America based upon various factors including Bank of America’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in such prime rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change.

 

“Base Rate Loan” means a Committed Loan that bears interest based on the Base
Rate.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.01.

 

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Agent’s Office is located and, if such day
relates to any Eurodollar Loan, means any such day that is also a London Banking
Day.

 

“Capital Assets” means all assets other than current assets, and shall not
include any amounts in the CCF.

 

“Capitalized Lease Obligation” means, with respect to any Person, any rental
obligation of such Person which, under GAAP in effect as of the Closing Date, is
or will be required to be capitalized on the books of such Person, taken at the
amount thereof accounted for as indebtedness (net of interest expense) in
accordance with such principles.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the Agent,
for the benefit of one or more of the L/C Issuer or the Lenders, as collateral
for L/C Obligations or obligations of the Lenders to fund participations in
respect of L/C Obligations, cash or deposit account balances or, if the Agent
and the L/C Issuer shall agree in their sole discretion, other credit support,
in each case pursuant to documentation in form and substance reasonably
satisfactory to the Agent and the L/C Issuer. “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such Cash
Collateral and other credit support.

 

“CCF” means the capital construction fund created under Matson Navigation’s
Capital Construction Fund Agreement with the United States through the Maritime
Administrator.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act (42 U.S.C. Section 9601 et. seq.), and the regulations promulgated
thereunder.

 

“CFC” means a controlled foreign corporation (as that term is defined in
Section 957(a) of the Code).

 

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all

 

4

--------------------------------------------------------------------------------


 

requests, rules, guidelines or directives thereunder or issued in connection
therewith by any Governmental Authority and (y) all requests, rules, guidelines
or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.

 

“Change of Control” means the acquisition by any “person” or “group” (as such
terms are used in Sections 13(d)(3) and 14(d)(2) of the Securities Exchange Act
of 1934) of outstanding shares of voting stock of the Borrower representing more
than 50% of voting control of the Borrower.

 

“Closing Date” means the date hereof.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means a collective reference to all assets with respect to which
Liens in favor of the Collateral Agent are purported to be granted pursuant to
and in accordance with the terms of the applicable Collateral Documents.

 

“Collateral Agent” means Bank of America in its capacity as collateral agent
under any of the Collateral Documents or any successor collateral agent.

 

“Collateral Documents” means a collective reference to the applicable Security
Agreement or Security Agreements.

 

“Collateral Election” has the meaning set forth in Section 6.09.

 

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrower pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption or other documentation pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

 

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Loans, having the same
Interest Period made by each of the Lenders pursuant to Section 2.01.

 

“Committed Loan” has the meaning specified in Section 2.01.

 

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Loans, pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit A or such other form as may be approved by
the Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Agent), appropriately completed
and signed by an Authorized Officer of the Borrower.

 

“Compliance Certificate” means a certificate signed in the name of the Borrower
by an Authorized Officer of the Borrower in substantially the form of Exhibit F.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

5

--------------------------------------------------------------------------------


 

“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Expense for such period,
(ii) the provision for federal, state, local and foreign income taxes payable
for such period, (iii) depreciation expense for such period, (iv) amortization
expense for such period, (v) deferred dry-docking amortization expense for such
period (to the extent not included in the preceding clause (iv)), and
(vi) non-cash stock-based compensation.  For purposes of calculating
Consolidated EBITDA for any period of four consecutive quarters, if during such
period the Borrower or any Subsidiary shall have consummated (i) an Acquisition
of a Person that upon such consummation constitutes a Material Subsidiary
(including any such Acquisition structured as an asset purchase, merger or
consolidation) or an Acquisition of a Material Line of Business, Consolidated
EBITDA for such period shall be calculated after giving pro forma effect thereto
as if such transaction occurred on the first day of such period; provided, that
if the aggregate purchase price for any Acquisition is greater than or equal to
$25,000,000, Consolidated EBITDA shall only be calculated on a pro forma basis
with respect to such Acquisition to the extent such pro forma calculations are
based on (w) audited financial statements of such acquired Person or Material
Line of Business, (y) unaudited quarterly financial statements of such acquired
Person or Material Line of Business, so long as such financial statements have
been prepared in conformity with GAAP applied on a consistent basis, as in
effect from time to time, applied in a manner consistent with that used in
preparing the most recent audited financial statements of such Person or
Material Line of Business or (z) other financial statements reasonably
satisfactory to the Required Lenders and (ii) a disposition of all or
substantially all of the assets of a Material Subsidiary or of at least 50% of
the equity interests of a Material Subsidiary or of a Material Line of Business,
Consolidated EBITDA for such period shall be calculated after giving pro forma
effect thereto as if such transaction occurred on the first day of the such
period, so long as, in each case, such pro forma calculations are (x) made in
accordance with Regulation S-X, (y)  factually supportable and made in good
faith based on reasonable assumptions as certified by a Responsible Officer,
without giving effect (unless permitted for pro forma financial statements
prepared in accordance with Regulation S-X) to projected cost savings or
synergies or (z) are otherwise acceptable to the Required Lenders; provided,
further, that, notwithstanding anything to the contrary in the foregoing, if
such acquired Person or Material Line of Business has earnings before interest,
taxes, depreciation and amortization for the four (4) fiscal quarter period
prior to the acquisition date in an amount greater than $0, then Consolidated
EBITDA shall be calculated after giving pro forma effect to such Acquisition
only if the Borrower so elects in a writing delivered to the Administrative
Agent.

 

“Consolidated Interest Coverage Ratio” means, at any time of determination
thereof, the ratio of (a) Consolidated EBITDA for the most recently completed
four quarter period to (b) Consolidated Interest Expense for such period.

 

“Consolidated Interest Expense” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses in connection with
borrowed money (including capitalized interest) or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP, plus (b) the portion of rent expense with
respect to such period under capital leases that is treated as interest in
accordance with GAAP.

 

“Consolidated Leverage Ratio” means, as at any time of determination thereof,
the ratio of (a) all Debt of the Borrower and its Subsidiaries on a consolidated
basis as of such time to (b) Consolidated EBITDA for the most recently completed
four fiscal quarters.

 

“Consolidated Net Income” means, for any period, the consolidated net income of
the Borrower and its Subsidiaries (excluding, to the extent included in such
consolidated net income (a) non-cash gains or losses during such period from the
write-up or write-down of assets and (b) income or losses during such period
from discontinued operations) as determined in accordance with GAAP.

 

6

--------------------------------------------------------------------------------


 

“Consolidated Net Leverage Ratio” means, as at any time of determination
thereof, the ratio of (a) the amount of Net Debt of the Borrower and
Subsidiaries on a consolidated basis as of such time to (b) Consolidated EBITDA
for the most recently completed four fiscal quarters.

 

“Consolidated Tangible Assets” means, as of any date, total assets (excluding
treasury stock, unamortized debt discount and expense, goodwill, trademarks,
trade names, patents, deferred charges and other intangible assets) of the
Borrower and its Subsidiaries on a consolidated basis, as determined in
accordance with GAAP.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Debt” means, as to any Person at the time of determination thereof without
duplication, (a) any indebtedness of such Person (i) for borrowed money,
including commercial paper and revolving credit lines, (ii) evidenced by bonds,
debentures or notes or otherwise representing extensions of credit, whether or
not representing obligations for borrowed money (except trade accounts payable
arising in the ordinary course of business) or (iii) for the payment of the
deferred purchase price of property or services, except trade accounts payable
arising in the ordinary course of business, regardless of when such liability or
other obligation is due and payable, (b) Capitalized Lease Obligations of such
Person, (c) direct or contingent obligations under standby letters of credit
(and substantially similar instruments such as bank guaranties), (d) Guarantees,
assumptions and endorsements by such Person (other than endorsements of
negotiable instruments for collection in the ordinary course of business) of
Debt of another Person of the types described in clauses (a), (b) and
(c) hereof, and (e) Debt of another Person of the types described in clauses
(a), (b) and (c) hereof, that is secured by Liens on the property or other
assets of such Person.  Notwithstanding the forgoing, “Debt” shall not include
(i) to the extent not exceeding $15,000,000 at any time outstanding, unsecured
contingent reimbursement obligations under standby letters of credit (and
substantially similar instruments such as bank guaranties) or (ii) a Guarantee
of Matson Navigation’s trade accounts receivable purchased or held by the CCF.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.

 

7

--------------------------------------------------------------------------------


 

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Agent, the L/C Issuer, the Swing Line Lender or any other Lender any
other amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit or Swing Line Loans) within two Business Days
of the date when due, (b) has notified the Borrower, the Agent, the L/C Issuer
or the Swing Line Lender in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Agent or the Borrower, to confirm in
writing to the Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Agent and the Borrower), or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity, or (iii) becomes the
subject of a Bail-In Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Agent that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (d) above, and of the effective
date of such status, shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.16(b)) as of the date established therefor by the Agent in a written
notice of such determination, which shall be delivered by the Agent to the
Borrower, the L/C Issuer, the Swing Line Lender and each other Lender promptly
following such determination.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

8

--------------------------------------------------------------------------------


 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

 

“Eligible Business Line” means any business engaged in as of the Closing Date by
the Borrower or any of its Subsidiaries or any business reasonably related
thereto (but in no event an airline).

 

“Environmental and Safety Laws” means all Federal, state and local laws,
regulations and ordinances, relating to the discharge, handling, disposition or
treatment of Hazardous Materials and other substances or the protection of the
environment or of employee health and safety, including, without limitation,
CERCLA, the Hazardous Materials Transportation Act (49 U.S.C. Section 1901 et.
seq.), the Resource Conservation and Recovery Act (42 U.S.C. Section 6901 et.
seq.), the Federal Water Pollution Control Act (33 U.S.C. Section 1251 et.
seq.), the Clean Air Act (42 U.S.C. Section 7401 et. seq.), the Toxic Substances
Control Act (15 U.S.C. Section 2601 et.  seq.), the Occupational Safety and
Health Act (29 U.S.C. Section 651 et. seq.) and the Emergency Planning and
Community Right-To-Know Act (42 U.S.C. Section 11001 et. seq.).

 

“Environmental Liabilities and Costs” means as to any Person, all liabilities,
obligations, responsibilities, remedial actions, losses, damages, punitive
damages, consequential damages, treble damages, contribution, cost recovery,
costs and expenses (including all fees, disbursements and expenses of counsel,
expert and consulting fees, and costs of investigation and feasibility studies),
fines, penalties, sanctions and interest incurred as a result of any claim or
demand, by any Person, whether based in contract, tort, implied or express
warranty, strict liability, criminal or civil statute, permit, order or
agreement with any Federal, state or local Governmental Authority or other
Person, arising from environmental, health or safety conditions, or the release
or threatened release of a contaminant, pollutant or Hazardous Material into the
environment, resulting from the operations of such Person or its subsidiaries,
or breach of any Environmental and Safety Law or for which such Person or its
Subsidiaries is otherwise liable or responsible.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any corporation which is a member of the same controlled
group of corporations as the Borrower within the meaning of section 414(b) of
the Code, or any trade or business which is under common control with the
Borrower within the meaning of section 414(c) of the Code.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar Loan” means a Committed Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate.”

 

9

--------------------------------------------------------------------------------


 

“Eurodollar Rate” means:

 

(a)                                 for any Interest Period with respect to a
Eurodollar Loan, the rate per annum equal to the London Interbank Offered Rate
(“LIBOR”) or a comparable or successor rate, which rate is approved by the
Agent, as published by Bloomberg (or such other commercially available source
providing such quotations as may be designated by the Agent from time to time)
(in such case, the “LIBOR Rate”) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period; and

 

(b)                                 for any interest calculation with respect to
a Base Rate Loan on any date, the rate per annum equal to the LIBOR Rate, at
approximately 11:00 a.m., London time determined two Business Days prior to such
date for Dollar deposits with a term of one month commencing that day;

 

provided that (i) to the extent a comparable or successor rate is approved by
the Agent in connection herewith, the approved rate shall be applied in a manner
consistent with market practice; provided, further that to the extent such
market practice is not administratively feasible for the Agent, such approved
rate shall be applied as otherwise reasonably determined by the Agent and
(ii) if the Eurodollar Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Subsidiary” means (a) each CFC and (b) each U.S. Foreign Holdco;
provided, that in each case, such Person has not issued or guaranteed any notes
issued pursuant to the Note Purchase Agreements.

 

“Excluded Taxes” means, any of the following Taxes imposed on or with respect to
any Recipient  or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii) or
3.01(c), amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.

 

“Existing Credit Agreement” has the meaning specified in the introductory
paragraphs hereto.

 

“Existing Letters of Credit” means those letters of credit set forth on Schedule
1.01.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

 

10

--------------------------------------------------------------------------------


 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Agent.  Notwithstanding the foregoing, if the Federal Funds
Rate shall be less than zero, such rate shall be deemed zero for purposes of
this Agreement.

 

“Fee Letter” means the administrative agent fee letter agreement, dated July 7,
2015, among the Borrower, the Agent and the Arranger.

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the Financial Accounting Standards Board Accounting Standards
Codification or such other principles as may be approved by a significant
segment of the accounting profession in the United States, that are applicable
to the circumstances as of the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, without duplication, any obligation, contingent or otherwise,
of any Person guaranteeing or having the economic effect of guaranteeing any
Debt or other obligation of any other Person (the primary obligor) in any
manner, directly or indirectly, and including any obligation:  (a) to make any
loan, advance or capital contribution, or for the purchase of any property from,
any Person, in each case for the purpose of enabling such Person to maintain
working capital, net worth or any other balance sheet condition or to pay debts,
dividends or expenses except for advances, deposits and initial payments made in
the usual and ordinary course of business for the purchase or acquisition of
property or services; (b) to purchase materials, supplies or other property or
services if such obligation requires that

 

11

--------------------------------------------------------------------------------


 

payment for such materials, supplies or other property or services be made
regardless of whether or not delivery of such materials, supplies or other
property or services is ever made or tendered; (c) to rent or lease (as lessee)
any real or personal property if such obligation is absolute and unconditional
under conditions not customarily found in commercial leases then in general use;
or (d) of any partnership or joint venture in which such Person is a general
partner or joint venturer if such obligation is not expressly non-recourse to
such Person; but excluding (i) completion guarantees issued in connection with a
real estate development project to the extent contingent and not constituting a
direct or indirect obligation to repay Debt, (ii) obligations under
environmental indemnification agreements and (iii) a guaranty of Matson
Navigation’s trade accounts receivable purchased or held by the CCF.

 

“Guarantors” means, collectively, (a) each Material Domestic Subsidiary of the
Borrower identified as a “Guarantor” on the signature pages to the Guaranty,
(b) each Person that joins the Guaranty as a Guarantor pursuant to Section 6.08
or otherwise and (c) the successors and permitted assigns of the foregoing;
provided, however, that no Excluded Subsidiary shall be a Guarantor.  A
Guarantor shall be released from its Guaranty pursuant to, and in accordance
with, the terms hereof or the Guaranty.

 

“Guaranty” means the Amended and Restated Guaranty, dated as of the Closing
Date, executed by the Guarantors in favor of the Agent for the benefit of the
holders of the Obligations.

 

“Hazardous Materials” means (a) any material or substance defined as or included
in the definition of “hazardous substances,” “hazardous wastes,” “hazardous
materials,” “toxic substances” or any other formulations intended to define,
list or classify substances by reason of their deleterious properties, (b) any
oil, petroleum or petroleum derived substance, (c) any flammable substances or
explosives, (d) any radioactive materials, (e) asbestos in any form,
(f) electrical equipment that contains any oil or dielectric fluid containing
levels of polychlorinated biphenyls in excess of fifty parts per million,
(g) pesticides; or (h) any other chemical, material or substance, exposure to
which is prohibited, limited or regulated by any governmental agency or
authority or which may or could pose a hazard to the health and safety of
persons in the vicinity thereof.

 

“Hostile Acquisition” means any Acquisition that has not been approved by the
board of directors or other governing body of the applicable entity as
contemplated by Section 5.14(b).

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Indemnitee” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

“Intercreditor Agreement” means that certain Intercreditor and Collateral Agency
Agreement, dated as of July 30, 2015, by and among the Agent and the holders of
the Senior Notes under the 2013 Note Purchase Agreement, the 2015 Note Purchase
Agreement, the 2016 Met Life Note Purchase Agreement and the 2016 Pru Note
Purchase Agreement.

 

“Interest Payment Date” means, (a) as to any Eurodollar Loan, the last day of
each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Loan exceeds three months,
the respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan (including a Swing Line Loan), the first Business Day after the end of
each March, June, September and December and the Maturity Date.

 

12

--------------------------------------------------------------------------------


 

“Interest Period” means, as to each Eurodollar Loan, the period commencing on
the date such Eurodollar Loan is disbursed or converted to or continued as a
Eurodollar Loan and ending on the date one week or one, two, three or six months
thereafter (in each case, subject to availability), as selected by the Borrower
in its Committed Loan Notice; provided that:

 

(a)                                 any Interest Period that would otherwise end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

 

(b)                                 any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

 

(c)                                  no Interest Period shall extend beyond the
Maturity Date.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means, as the context requires, (a) First Hawaiian Bank in its
capacity as issuer of Letters of Credit hereunder (including certain Existing
Letters of Credit), (b) Bank of America in its capacity as issuer of Letters of
Credit hereunder (including certain Existing Letters of Credit), (c) Wells Fargo
Bank, National Association in its capacity as issuer of certain Letters of
Credit hereunder (including certain Existing Letters of Credit), (d) such other
Lender selected by the Borrower pursuant to Section 2.03(l) from time to time to
issue such Letter of Credit and (e) any successor issuer of Letters of Credit
hereunder.  The term “L/C Issuer” when used with respect to a Letter of Credit
or the L/C Obligations relating to a Letter of Credit shall refer to the L/C
Issuer that issued such Letter of Credit.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

13

--------------------------------------------------------------------------------


 

“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and their successors and assigns and, unless the context requires
otherwise, includes the Swing Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Agent, which office may include any Affiliate of such Lender or any domestic or
foreign branch of such Lender or such affiliate.  Unless the context otherwise
requires each references to a Lender shall include its applicable Lending
Office.

 

“Letter of Credit” means any letter of credit issued hereunder providing for the
payment of cash upon the honoring of a presentation thereunder and shall include
the Existing Letters of Credit.  A Letter of Credit may be a commercial letter
of credit or a standby letter of credit.  Notwithstanding anything to the
contrary contained herein, a letter of credit issued by an L/C Issuer other than
Bank of America shall not be a “Letter of Credit” for purposes of the Loan
Documents until such time as the Agent has been notified of the issuance thereof
by the applicable L/C Issuer and has confirmed with the L/C Issuer that there
exists adequate availability under the Aggregate Commitments to issue such
letter of credit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

 

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $100,000,000 and (b) the Aggregate Commitments.  The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate Commitments.

 

“Lien” means any mortgage, deed of trust, pledge, security interest,
encumbrance, deposit arrangement, lien (including any lien securing any
Capitalized Lease Obligation) or charge of any kind (including any conditional
sale or other title retention agreement having substantially the same economic
effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, the
Guaranty, any agreement creating or perfecting rights in Cash Collateral
pursuant to the provisions of Section 2.15 and the Fee Letter.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, on the business, financial condition or operations of the
Borrower and its Subsidiaries taken as a whole; (b) a material impairment of the
ability of any Loan Party to perform its obligations under any Loan Document; or
(c) a material adverse effect on the material rights and remedies of the
Lenders, which material adverse effect was not caused by any Lender.

 

14

--------------------------------------------------------------------------------


 

“Material Domestic Subsidiary” means any Domestic Subsidiary of the Borrower
(other than a U.S. Foreign Holdco) that accounts for, as of the most recently
ended four fiscal quarter period of the Borrower, 5% or more of Consolidated
EBITDA of the Borrower and its Subsidiaries for the most recently ended four
fiscal quarter period of the Borrower.

 

“Material Line of Business” means a line of business or an operating division
that accounts for, as of the most recently ended four fiscal quarter period of
the Borrower, 5% or more of Consolidated EBITDA of the Borrower and its
Subsidiaries for the most recently ended four fiscal quarter period of the
Borrower.

 

“Material Subsidiary” means (a) any Guarantor and (b) any Subsidiary of the
Borrower that accounts for, as of the most recently ended four fiscal quarter
period of the Borrower, 5% or more of Consolidated EBITDA of the Borrower and
its Subsidiaries for the most recently ended four fiscal quarter period of the
Borrower.

 

“Matson Navigation” means Matson Navigation Company, Inc.

 

“Maturity Date” means June 29, 2022.  If such date is not a Business Day, the
Maturity Date shall be the next preceding Business Day.

 

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 103% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (b) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.15(a)(i), (a)(ii) or (a)(iii), an amount equal
to 103% of the Outstanding Amount of all L/C Obligations, and (c) otherwise, an
amount equal to 103% of the stated amount of the applicable Letter of Credit.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any Plan which is a “multiemployer plan” (as such
term is defined in section 4001(a)(3) of ERISA).

 

“Net Debt” means, at any time of determination thereof, the excess of the
principal amount of all Debt of the Borrower and its Subsidiaries on a
consolidated basis on such date over the Net Debt Cash Amount on such date.

 

“Net Debt Cash Amount” means, for any date of determination, the sum over
$15,000,000 (excluding any amount in the CCF) as of such date of (a) the
Borrower’s and its Subsidiaries’ unrestricted cash and cash equivalents (other
than any amounts in the CCF) as of such date and (b) 60% of the amount in the
CCF as of such date.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

15

--------------------------------------------------------------------------------


 

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C.

 

“Note Purchase Agreement” means, for any date of determination, (a) the 2013
Note Purchase Agreement, (b) the 2015 Note Purchase Agreement, (c) the 2016 Met
Life Note Purchase Agreement, (d) the 2016 Pru Note Purchase Agreement, and
(e) any other note purchase agreement entered into by a Loan Party on or after
the Closing Date, in each of clauses (a), (b), (c), (d) and (e) under which
notes in an aggregate  principal amount of at least $30,000,000 are issued and
sold and remain outstanding as of such date of determination; provided, however,
that the term Note Purchase Agreement shall exclude (i) Title XI Debt,
(ii) financings to build, modify and/or acquire Vessel(s) secured by such
Vessel(s) (other than Vessel(s) constituting Collateral) and (iii) for the
avoidance of doubt, any Debt between or among the Borrower and its Subsidiaries.

 

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit G or such other form as may
be approved by the Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Agent), appropriately
completed and signed by an Authorized Officer of the Borrower.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising under any Loan Document and
including interest and fees that accrue after the commencement by or against the
Borrower or any Affiliate thereof of any proceeding under any Debtor Relief Laws
naming a Loan Party as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

 

“Outstanding Amount” means (a) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.

 

“Participant” has the meaning specified in Section 10.06(d).

 

16

--------------------------------------------------------------------------------


 

“Participant Register” has the meaning specified in Section 10.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee pension benefit plan” (as such term is defined in
section 3 of ERISA) which is or has been established or maintained, or to which
contributions are or have been made, by the Borrower or any ERISA Affiliate.

 

“Platform” has the meaning specified in Section 6.01.

 

“Priority Debt” means, at any time of determination thereof and without
duplication, (a) Debt of the Borrower or Matson Navigation secured by any Lien
(including, without limitation, all Title XI Debt and all Debt secured by marine
assets, in each case whether full recourse or limited recourse) and (b) all Debt
secured by any Lien (including, without limitation, all Title XI Debt and all
Debt secured by a Lien on marine assets, in each case whether full recourse or
limited recourse) and, without duplication, all unsecured Debt of Subsidiaries
of the Borrower (other than unsecured Debt of Guarantors); provided, however,
that Priority Debt shall not include (i) Debt owing from any Subsidiary to the
Borrower or any other Subsidiary, (ii) any of the Obligations, (iii) any of the
obligations of the Borrower or any Subsidiary under the Note Purchase Agreements
and Guarantees in respect thereof, so long as the Obligations are secured on an
equal and ratable basis pursuant to Section 6.03(ii), or (iv) Debt secured
solely by Collateral; provided further, for purposes of clarification, the
obligations of the Borrower and its Subsidiaries under any Note Purchase
Agreements and Guarantees in respect thereof shall not constitute Priority Debt
solely as a result of such obligations being secured (x) solely by Collateral
and/or (y) being secured (without the Obligations being equally and ratably
secured) by cash collateral in an amount for each such Note Purchase Agreement
not to exceed the amount of Cash Collateral at such time being provided by the
Borrower and its Subsidiaries pursuant to Section 2.15.

 

“Public Lender” has the meaning specified in Section 6.01.

 

“Qualifying Ship” has the meaning specified in Section 7.01(b).

 

“Recipient” means (a) the Agent, (b) any Lender, (c) the L/C Issuer and (d) any
other recipient of any payment to be made by or on account of any obligation of
the Borrower hereunder, as applicable.

 

“Register” has the meaning specified in Section 10.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each

 

17

--------------------------------------------------------------------------------


 

Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders (except that the amount
of any participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that has not been reallocated to and funded
by another Lender shall be deemed to be “held” by the Lender that is the Swing
Line Lender or L/C Issuer, as the case may be, in making such determination).

 

“Responsible Officer” means each of the treasurer, the chief financial officer
and chief legal officer of a Loan Party and any other officer of a Loan Party
whose responsibilities include monitoring such Loan Party’s compliance with the
provisions of this Agreement and the other Loan Documents to which it is a
party, solely for purposes of the delivery of incumbency certificates pursuant
to Section 4.01, the secretary or any assistant secretary of a Loan Party, and,
solely for purposes of notices given pursuant to Article II, any other officer
or employee of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Agent or any other officer or employee of the
applicable Loan Party designated in or pursuant to an agreement between the
applicable Loan Party and the Agent.  Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

 

“Restricted Payments” has the meaning specified in Section 7.08.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

 

“Sanction(s)” means any international economic sanction or trade embargo
administered or enforced by the United States Government, including OFAC, or
other relevant sanctions authority applicable to the Borrower and its
Subsidiaries.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Security Agreement” means, individually, each of (a) that certain Security
Agreement (Vessel Type Aloha Class — Hull No. 29) dated as of the applicable
date thereof between Matson Navigation and the Collateral Agent in substantially
the form set forth as Exhibit H-1, (b) that certain Security Agreement (Vessel
Type Aloha Class — Hull No. 30) dated as of the applicable date thereof between
Matson Navigation and the Collateral Agent in substantially the form set forth
as Exhibit H-2, (c) that certain Security Agreement (Vessel Type Kanaloa Class —
Hull Nos. 601 and 602) dated as of the applicable date thereof between Matson
Navigation and the Collateral Agent in substantially the form set forth as
Exhibit H-3, and (d) any other Security Agreement with respect to an applicable
Vessel (or contract to build a Vessel) between a Loan Party and the Collateral
Agent in substantially the form set forth as Exhibits H-1, H-2 or H-3 with
respect to such applicable Vessel (or contract to build a Vessel) and designated
in writing from time to time by any Loan Party to the Collateral Agent as a
“Security Agreement” hereunder.

 

“Senior Notes” means the notes issued pursuant to the Note Purchase Agreements.

 

“Special Relief Period” has the meaning specified in Section 7.01(b).

 

“Special Relief Period Notice” has the meaning specified in Section 7.01(b).

 

18

--------------------------------------------------------------------------------


 

“Specified Date” has the meaning specified in Section 7.01(b).

 

“Subsidiary” means, as to any Person, any company, whether operating as a
corporation, joint venture, partnership, limited liability company or other
entity, which is consolidated with such Person in accordance with GAAP.  Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B or such other form as approved by the Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Agent pursuant), appropriately completed and signed by an Authorized Officer
of the Borrower.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000 and
(b) the Aggregate Commitments.  The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Title XI Debt” means all Debt of the Borrower or any Subsidiary that is
guaranteed by the United States pursuant to 46 USC Chapter 537.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Loan.

 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“U.S. Foreign Holdco” means any Domestic Subsidiary, substantially all of the
assets of which consist of equity interests of one or more Foreign Subsidiaries.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

 

19

--------------------------------------------------------------------------------


 

“Vessel” means each vessel that is (or is required to be) documented under and
pursuant to the laws of the United States with a coastwise endorsement owned or
operated by the Borrower or any Subsidiary.

 

“Withholding Agent” means the Borrower, any Loan Party and the Agent.

 

“2013 Note Purchase Agreement” means that certain Note Purchase Agreement, dated
as of November 5, 2013, by and among the Borrower and the purchasers party
thereto.

 

“2015 Note Purchase Agreement” means that certain Note Purchase Agreement, dated
as of July 30, 2015, by and among the Borrower and the purchasers party thereto.

 

“2016 Met Life Note Purchase Agreement” means that certain Note Purchase
Agreement, dated as of December 21, 2016, by and among the Borrower and the
purchasers party thereto.

 

“2016 Pru Note Purchase Agreement” means that certain Third Amended and Restated
Note Purchase and Private Shelf Agreement, dated as of September 14, 2016, by
and among the Borrower and the purchasers party thereto.

 

1.02                        Other Interpretive Provisions.  With reference to
this Agreement and each other Loan Document, unless otherwise specified herein
or in such other Loan Document:

 

(a)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including any articles
of incorporation, bylaws or similar organizational documents) shall be construed
as referring to such agreement, instrument or other document as from time to
time amended, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein or in any other
Loan Document), (ii) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (iii) the words “hereto,” 
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including”.

 

20

--------------------------------------------------------------------------------


 

(c)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

(d)                                 All covenants hereunder shall be given
independent effect so that if a particular action or condition is prohibited by
any one of such covenants, the fact that it would be permitted by an exception
to, or otherwise be in compliance within the limitations of, another covenant
shall not (i) avoid the occurrence of a Default if such action is taken or such
condition exists or (ii) in any way prejudice an attempt by the Agent to
prohibit, through equitable action or otherwise the taking of any action by the
Borrower or any Subsidiary that would result in a Default.  For the avoidance of
doubt, if a particular action or condition is expressly permitted by an
exception to a covenant and is not expressly prohibited by another provision in
the same covenant, the taking of such action or the existence of such condition
shall not result in a Default under such covenant.

 

1.03                        Accounting Terms.

 

(a)                                           Generally.  All accounting terms
not specifically or completely defined herein shall be construed in conformity
with, and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, except as otherwise specifically prescribed herein. 
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained
herein, Indebtedness of the Borrower and its Subsidiaries shall be deemed to be
carried at 100% of the outstanding principal amount thereof, and the effects of
FASB ASC 825 on financial liabilities shall be disregarded.

 

(b)                                 Changes in GAAP.  If at any time any change
in GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Agent, the Lenders and the Borrower shall negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Agent and the Lenders financial
statements and other documents reasonably requested by the Agent hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP.  Without limiting
the foregoing, leases shall continue to be classified and accounted for on a
basis consistent with that reflected in the Audited Financial Statements for all
purposes of this Agreement, notwithstanding any change in GAAP relating thereto,
unless the parties hereto shall enter into a mutually acceptable amendment
addressing such changes, as provided for above.

 

1.04                        Rounding.  Any financial ratios required to be
maintained by the Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

1.05                        Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Pacific time (daylight
or standard, as applicable).

 

21

--------------------------------------------------------------------------------


 

1.06                        Letter of Credit Amounts.  Unless otherwise
specified herein, the amount of an outstanding Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

 

ARTICLE II.

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01                        Committed Loans.  Subject to the terms and
conditions set forth herein, each Lender severally agrees to make loans (each
such loan, a “Committed Loan”) in Dollars to the Borrower from time to time, on
any Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Commitment; provided,
however, that after giving effect to any Committed Borrowing, (i) the Total
Outstandings shall not exceed the Aggregate Commitments, and (ii) the aggregate
Outstanding Amount of the Committed Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line
Loans shall not exceed the amount of such Lender’s Commitment.  Subject to the
terms and conditions hereof, the Borrower may borrow Committed Loans under this
Section 2.01, repay or prepay such Committed Loans under Section 2.05, reborrow
such Committed Loans and borrow other Committed Loans under this Section 2.01. 
Committed Loans may be Base Rate Loans or Eurodollar Loans, as further provided
herein.

 

2.02                        Borrowings, Conversions and Continuations of
Committed Loans.

 

(a)                                 Each Committed Borrowing, each conversion of
Committed Loans from one Type to the other, and each continuation of Eurodollar
Loans shall be made upon the Borrower’s irrevocable notice to the Agent, which
may be given by: (A) telephone or (B) a Committed Loan Notice; provided that any
telephonic notice must be confirmed immediately by delivery to the Agent of a
Committed Loan Notice.  Each such notice must be received by the Agent not later
than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of Eurodollar Loans or any conversion to or continuation of Eurodollar
Loans or of any conversion of Eurodollar Loans to Base Rate Loans and (ii) one
Business Day prior to the requested date of any Borrowing of Base Rate Loans. 
Each Borrowing of, conversion to or continuation of Eurodollar Loans shall be in
a principal amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof.  Except as provided in Sections 2.03(c) and 2.04(c), each Borrowing of
or conversion to Base Rate Loans shall be in a principal amount of $1,000,000 or
a whole multiple of $100,000 in excess thereof.  Each Committed Loan Notice
(whether telephonic or written) shall specify (1) whether the Borrower is
requesting a Committed Borrowing, a conversion of Committed Loans from one Type
to the other, or a continuation of Eurodollar Loans, (2) the requested date of
the Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (3) the principal amount of Committed Loans to be borrowed,
converted or continued, (4) the Type of Committed Loans to be borrowed or to
which existing Committed Loans are to be converted, and (5) if applicable, the
duration of the Interest Period with respect thereto.  If the Borrower fails to
specify a Type of Committed Loan in a Committed Loan Notice or if the Borrower
fails to give a timely notice requesting a conversion or continuation of a
Eurodollar Loan, then the applicable Committed Loan shall be made as, or
converted to, Base Rate Loans, unless such Committed Loan was a Eurodollar Loan,
in which case such Committed Loan shall be continued as a Eurodollar Loan with
an Interest Period of one month.  Any such

 

22

--------------------------------------------------------------------------------


 

automatic conversion to a Base Rate Loan and any such continuation of a
Eurodollar Loan, in either case, shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Loans. 
If the Borrower requests a Borrowing of, conversion to, or continuation of
Eurodollar Loans in any such Committed Loan Notice, but the Borrower fails to
specify an Interest Period for such Committed Loan or continuation of a
Eurodollar Loan, it will be deemed to have specified an Interest Period of one
month.

 

(b)                                 Following receipt of a Committed Loan
Notice, the Agent shall promptly notify each Lender of the amount of its
Applicable Percentage of the applicable Committed Loans, and if no timely notice
of a conversion or continuation is provided by the Borrower, the Agent shall
notify each Lender of the details of any automatic conversion to Base Rate Loans
or continuation of Eurodollar Loans described in the preceding subsection.  In
the case of a Committed Borrowing, each Lender shall make the amount of its
Committed Loan available to the Agent in immediately available funds at the
Agent’s Office not later than 10:00 a.m. on the Business Day specified in the
applicable Committed Loan Notice.  Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Agent shall make all funds so received
available to the Borrower in like funds as received by the Agent either by
(i) crediting the account of the Borrower on the books of First Hawaiian Bank
with the amount of such funds or (ii) wire transfer of such funds, in each case
in accordance with instructions provided to (and reasonably acceptable to) the
Agent by the Borrower; provided, however, that if, on the date the Committed
Loan Notice with respect to such Borrowing is given by the Borrower, there are
L/C Borrowings outstanding, then the proceeds of such Borrowing, first, shall be
applied to the payment in full of any such L/C Borrowings, and second, shall be
made available to the Borrower as provided above.

 

(c)                                  Except as otherwise provided herein, a
Eurodollar Loan may be continued or converted only on the last day of an
Interest Period for such Eurodollar Loan.  During the existence of a Default, no
Loans may be requested as, converted to or continued as Eurodollar Loans without
the consent of the Required Lenders.

 

(d)                                 The Agent shall promptly notify the Borrower
and the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Loans upon determination of such interest rate.  At any time that
Base Rate Loans are outstanding, the Agent shall notify the Borrower and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.

 

(e)                                  After giving effect to all Committed
Borrowings, all conversions of Committed Loans from one Type to the other, and
all continuations of Committed Loans as the same Type, there shall not be more
than ten Interest Periods in effect at any single time with respect to
Eurodollar Loans.

 

(f)                                             Notwithstanding anything to the
contrary in this Agreement, any Lender may exchange, continue or rollover all of
the portion of its Loans in connection with any refinancing, extension, loan
modification or similar transaction permitted by the terms of this Agreement,
pursuant to a cashless settlement mechanism approved by the Borrower, the Agent
and such Lender.

 

(g)                                  This Section 2.02 shall not apply to Swing
Line Loans.

 

23

--------------------------------------------------------------------------------


 

2.03                        Letters of Credit.

 

(a)                                 The Letter of Credit Commitment.

 

(i)                                     Subject to the terms and conditions set
forth herein, (A) the L/C Issuer agrees, in reliance upon the agreements of the
Lenders set forth in this Section 2.03, (1) from time to time on any Business
Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue Letters of Credit in Dollars for the account of the
Borrower or any of its Subsidiaries, and to amend or extend Letters of Credit
previously issued by it, in accordance with subsection (b) below, and (2) to
honor drawings under the Letters of Credit; and (B) the Lenders severally agree
to participate in Letters of Credit issued for the account of the Borrower or
its Subsidiaries and any drawings thereunder; provided that after giving effect
to any L/C Credit Extension with respect to any Letter of Credit, (x) the Total
Outstandings shall not exceed the Aggregate Commitments, (y) the aggregate
Outstanding Amount of the Committed Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Commitment, and (z) the Outstanding Amount
of the L/C Obligations shall not exceed the Letter of Credit Sublimit.  Each
request by the Borrower for the issuance or amendment of a Letter of Credit
shall be deemed to be a representation by the Borrower that the L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence.  Within the forgoing limits, and subject to the terms
and conditions hereof, the Borrower’s ability to obtain Letters of Credit shall
be fully revolving, and accordingly the Borrower may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed.  All Existing Letters of Credit
shall be deemed to have been issued pursuant hereto, and from and after the
Closing Date shall be subject to and governed by the terms and conditions
hereof.

 

(ii)                                  The L/C Issuer shall not issue any Letter
of Credit if:

 

(A)                               subject to Section 2.03(b)(iii), the expiry
date of such requested Letter of Credit would occur more than twelve months
after the date of issuance or last extension, unless the Required Lenders have
approved such expiry date; or

 

(B)                               the expiry date of such requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless all the
Lenders have approved such expiry date; provided that Letters of Credit with an
expiry date after the Letter of Credit Expiration Date may be issued (but the
L/C Issuer shall have no obligation to issue) so long as the Borrower agrees to
Cash Collateralize such Letter of Credit in an amount equal to at least 103% of
the face amount of such Letter of Credit prior to the Letter of Credit
Expiration Date in accordance with the terms of this Agreement.  The Borrower
hereby agrees that on or before the Letter of Credit Expiration Date it shall
Cash Collateralize any Letter of Credit existing and not expiring on the Letter
of Credit Expiration Date in an amount equal to at least 103% of the face amount
of such Letter of Credit (and in the event the Borrower fails to do so, the
Agent may require each Lender to fund its participation interest in an amount
equal to such Lender’s Applicable Percentage of the outstanding Letters of
Credit for purposes of Cash Collateralizing the Letters of Credit).  For the
avoidance of doubt, the parties hereto agree that the obligations of the Lenders
hereunder to reimburse the L/C Issuer for any Unreimbursed Amount with respect
to any Letter of Credit shall terminate on the Maturity Date with respect to
drawings occurring after that date.

 

24

--------------------------------------------------------------------------------


 

(iii)                               The L/C Issuer shall not be under any
obligation to issue any Letter of Credit if:

 

(A)                               any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the L/C Issuer from issuing such Letter of Credit, or any law
applicable to the L/C Issuer or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over the L/C
Issuer shall prohibit, or request that the L/C Issuer refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon the L/C Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the L/C Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which the L/C Issuer in good faith deems
material to it;

 

(B)                               the issuance of such Letter of Credit would
violate one or more policies of the L/C Issuer applicable to letters of credit
generally;

 

(C)                               such Letter of Credit is to be denominated in
a currency other than Dollars; or

 

(D)                               any Lender is at that time a Defaulting
Lender, unless the L/C Issuer has entered into arrangements, including the
delivery of Cash Collateral, satisfactory to the L/C Issuer (in its sole
discretion) with the Borrower or such Defaulting Lender to eliminate the L/C
Issuer’s actual or potential Fronting Exposure (after giving effect to
Section 2.16(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which the L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion.

 

(iv)                              The L/C Issuer shall not amend any Letter of
Credit if the L/C Issuer would not be permitted at such time to issue such
Letter of Credit in its amended form under the terms hereof.

 

(v)                                 The L/C Issuer shall be under no obligation
to amend any Letter of Credit if (A) the L/C Issuer would have no obligation at
such time to issue such Letter of Credit in its amended form under the terms
hereof, or (B) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.

 

(vi)                              The L/C Issuer shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and the L/C Issuer shall have all of the benefits and
immunities (A) provided to the Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Agent” as used in
Article IX included the L/C Issuer with respect to such acts or omissions, and
(B) as additionally provided herein with respect to the L/C Issuer.

 

25

--------------------------------------------------------------------------------


 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit; Auto-Extension Letters of Credit.

 

(i)                                     Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrower delivered to the
L/C Issuer (with a copy to the Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by an Authorized Officer of the
Borrower.  Such Letter of Credit Application may be sent by facsimile, by United
States mail, by overnight courier, by electronic transmission using the system
provided by the L/C Issuer, by personal delivery or by any other means
acceptable to the L/C Issuer.  Such Letter of Credit Application must be
received by the L/C Issuer and the Agent not later than 11:00 a.m. at least
three Business Days (or such later date and time as the Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be.  In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the stated amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of  the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may reasonably require.  In
the case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the L/C Issuer (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the L/C Issuer may reasonably
require.  Additionally, the Borrower shall furnish to the L/C Issuer and the
Agent such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, including any Issuer Documents, as the L/C
Issuer or the Agent may reasonably require.

 

(ii)                                  Promptly after receipt of any Letter of
Credit Application, the L/C Issuer will confirm with the Agent (by telephone or
in writing) that the Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the Agent
with a copy thereof.  Unless the L/C Issuer has received written notice from any
Lender, the Agent or the Borrower, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Article IV shall not then be
satisfied, then, subject to the terms and conditions hereof, the L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
Borrower or the applicable Subsidiary or enter into the applicable amendment, as
the case may be, in each case in accordance with the L/C Issuer’s usual and
customary business practices.  Immediately upon the issuance of each Letter of
Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s
Applicable Percentage times the amount of such Letter of Credit.

 

(iii)                               If the Borrower so requests in any
applicable Letter of Credit Application, the L/C Issuer may, in its sole
discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the L/C Issuer to

 

26

--------------------------------------------------------------------------------


 

prevent any such extension at least once in each twelve-month period (commencing
with the date of issuance of such Letter of Credit) by giving prior notice to
the beneficiary thereof not later than a day (the “Non-Extension Notice Date”)
in each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued.  Unless otherwise directed by the L/C Issuer, the Borrower
shall not be required to make a specific request to the L/C Issuer for any such
extension.  Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that the L/C
Issuer shall not permit any such extension if (A) the L/C Issuer has determined
that it would not be permitted, or would have no obligation, at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (ii) or (iii) of
Section 2.03(a) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Extension Notice Date (1) from the Agent that the Required Lenders have
elected not to permit such extension or (2) from the Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Section 4.02
is not then satisfied, and in each such case directing the L/C Issuer not to
permit such extension.

 

(iv)                              If the Borrower so requests in any applicable
Letter of Credit Application, the L/C Issuer may, in its sole discretion, agree
to issue a Letter of Credit that permits the automatic reinstatement of all or a
portion of the stated amount thereof after any drawing thereunder (each, an
“Auto-Reinstatement Letter of Credit”).  Unless otherwise directed by the L/C
Issuer, the Borrower shall not be required to make a specific request to the L/C
Issuer to permit such reinstatement.  Once an Auto-Reinstatement Letter of
Credit has been issued, except as provided in the following sentence, the
Lenders shall be deemed to have authorized (but may not require) the L/C Issuer
to reinstate all or a portion of the stated amount thereof in accordance with
the provisions of such Letter of Credit.  Notwithstanding the foregoing, if such
Auto-Reinstatement Letter of Credit permits the L/C Issuer to decline to
reinstate all or any portion of the stated amount thereof after a drawing
thereunder by giving notice of such non-reinstatement within a specified number
of days after such drawing (the “Non-Reinstatement Deadline”), the L/C Issuer
shall not permit such reinstatement if it has received a notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Reinstatement Deadline (A) from the Agent that the Required Lenders have
elected not to permit such reinstatement or (B) from the Agent, any Lender or
the Borrower that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied (treating such reinstatement as an L/C Credit
Extension for purposes of this clause) and, in each case, directing the L/C
Issuer not to permit such reinstatement.

 

(v)                                 Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the L/C Issuer will also deliver to the
Borrower and the Agent a true and complete copy of such Letter of Credit or
amendment and any other Issuer Documents related thereto.

 

(c)                                  Drawings and Reimbursements; Funding of
Participations.

 

27

--------------------------------------------------------------------------------


 

(i)                                     Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing under such Letter of Credit, the L/C
Issuer shall notify the Borrower and the Agent thereof.  Not later than 11:00
a.m. on the date of any payment by the L/C Issuer under a Letter of Credit (each
such date, an “Honor Date”), the Borrower shall reimburse the L/C Issuer through
the Agent in an amount equal to the amount of such drawing; provided that the
Borrower has received notice of such payment by 9:00 a.m. on such Honor Date,
otherwise the Borrower shall make such payment not later than 11:00 a.m. on the
following Business Day (together with interest thereon).  If the Borrower fails
to so reimburse the L/C Issuer by such time, the Agent shall promptly notify
each Lender of the Honor Date, the amount of the unreimbursed drawing (the
“Unreimbursed Amount”), and the amount of such Lender’s Applicable Percentage
thereof.  In such event, and in lieu of the obligation of the Borrower to
reimburse the L/C Issuer as provided in the two immediately preceding sentences,
the Borrower shall be deemed to have requested a Committed Borrowing of Base
Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Aggregate Commitments and the conditions
set forth in Section 4.02 (other than the delivery of a Committed Loan Notice). 
Any notice given by the L/C Issuer or the Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

 

(ii)                                  Each Lender shall upon any notice pursuant
to Section 2.03(c)(i) make funds available (and the Agent may apply Cash
Collateral provided for this purpose) for the account of the L/C Issuer at the
Agent’s Office in an amount equal to its Applicable Percentage of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the Borrower in such amount.  The Agent shall
remit the funds so received to the L/C Issuer.

 

(iii)                               With respect to any Unreimbursed Amount that
is not fully refinanced by a Committed Borrowing of Base Rate Loans because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Borrower shall be deemed to have incurred from the L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate.  In such event, each Lender’s
payment to the Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

 

(iv)                              Until each Lender funds its Committed Loan or
its L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for
any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Applicable Percentage of such amount shall be solely for the account of
the L/C Issuer.

 

(v)                                 Each Lender’s obligation to make Committed
Loans or L/C Advances to reimburse the L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any setoff, counterclaim, recoupment, defense or other right which such
Lender may have against the L/C Issuer, the Borrower or any other Person for

 

28

--------------------------------------------------------------------------------


 

any reason whatsoever; (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Lender’s obligation to make
Committed Loans pursuant to this Section 2.03(c) is subject to the conditions
set forth in Section 4.02 (other than delivery by the Borrower of a Committed
Loan Notice).  No such making of an L/C Advance shall relieve or otherwise
impair the obligation of the Borrower to reimburse the L/C Issuer for the amount
of any payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

 

(vi)                              If any Lender fails to make available to the
Agent for the account of the L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, the L/C Issuer shall be entitled to recover from such Lender
(acting through the Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the L/C Issuer at a rate per annum equal to the
greater of the Federal Funds Rate and a rate determined by the L/C Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing.  If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Committed Loan included in the relevant Committed Borrowing or L/C
Advance in respect of the relevant L/C Borrowing, as the case may be.  A
certificate of the L/C Issuer submitted to any Lender (through the Agent) with
respect to any amounts owing under this clause (vi) shall be conclusive absent
manifest error.

 

(d)                                 Repayment of Participations by the Lenders.

 

(i)                                     At any time after the L/C Issuer has
made a payment under any Letter of Credit and has received from any Lender such
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Agent receives for the account of the L/C Issuer any
payment in respect of the related Unreimbursed Amount or interest thereon
(whether directly from the Borrower or otherwise, including proceeds of Cash
Collateral applied thereto by the Agent), the Agent will distribute to such
Lender its Applicable Percentage thereof in the same funds as those received by
the Agent.

 

(ii)                                  If any payment received by the Agent for
the account of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Lender shall pay to the Agent for the account of the L/C Issuer its
Applicable Percentage thereof on demand of the Agent, plus interest thereon from
the date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the Federal Funds Rate from time to time in effect.  The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.

 

(e)                                  Obligations Absolute.  The obligation of
the Borrower to reimburse the L/C Issuer for each drawing under each Letter of
Credit and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

29

--------------------------------------------------------------------------------


 

(i)                                     any lack of validity or enforceability
of such Letter of Credit, this Agreement, or any other Loan Document;

 

(ii)                                  the existence of any claim, counterclaim,
setoff, defense or other right that the Borrower or any Subsidiary may have at
any time against any beneficiary or any transferee of such Letter of Credit (or
any Person for whom any such beneficiary or any such transferee may be acting),
the L/C Issuer or any other Person, whether in connection with this Agreement,
the transactions contemplated hereby or by such Letter of Credit or any
agreement or instrument relating thereto, or any unrelated transaction;

 

(iii)                               any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

(iv)                              waiver by the L/C Issuer of any requirement
that exists for the L/C Issuer’s protection and not the protection of the
Borrower or any waiver by the L/C Issuer which does not in fact materially
prejudice the Borrower;

 

(v)                                 honor of a demand for payment presented
electronically even if such Letter of Credit requires that demand be in the form
of a draft;

 

(vi)                              any payment made by the L/C Issuer in respect
of an otherwise complying item presented after the date specified as the
expiration date of, or the date by which documents must be received under such
Letter of Credit if presentation after such date is authorized by the UCC, the
ISP or the UCP, as applicable;

 

(vii)                           any payment by the L/C Issuer under such Letter
of Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit; or any payment made by the L/C
Issuer under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or

 

(viii)                        any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing, including any other circumstance
that might otherwise constitute a defense available to, or a discharge of, the
Borrower or any Subsidiary.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f)                                   Role of L/C Issuer.  Each Lender and the
Borrower agree that, in paying any drawing under a Letter of Credit, the L/C
Issuer shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document.  None of the L/C Issuer, the

 

30

--------------------------------------------------------------------------------


 

Agent, any of their respective Related Parties nor any correspondent,
participant or assignee of the L/C Issuer shall be liable to any Lender for
(i) any action taken or omitted in connection herewith at the request or with
the approval of the Lenders or the Required Lenders, as applicable; (ii) any
action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the L/C Issuer, the Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (viii) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower and any applicable Subsidiary of the
Borrower may have a claim against the L/C Issuer, and the L/C Issuer may be
liable to the Borrower and any applicable Subsidiary of the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower or such Subsidiary which the
Borrower or such Subsidiary proves were caused by the L/C Issuer’s willful
misconduct or gross negligence or the L/C Issuer’s willful failure to pay under
any Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit.  In furtherance and not in limitation of the foregoing, the
L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.  The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.  The L/C Issuer shall provide to the Agent a list of
outstanding Letters of Credit (together with type, amounts and denominated
currency) issued by it on a monthly basis.

 

(g)                                  Letters of Credit Issued for Subsidiaries. 
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Subsidiary, the
Borrower shall be obligated to reimburse the L/C Issuer hereunder for any and
all drawings under such Letter of Credit.  The Borrower hereby acknowledges that
the issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.

 

(h)                                 Applicability of ISP and UCP.  Unless
otherwise expressly agreed by the L/C Issuer and the Borrower when a Letter of
Credit is issued (including any such agreement applicable to an Existing Letter
of Credit), (i) the rules of the ISP shall apply to each standby Letter of
Credit, and (ii) the rules of the UCP shall apply to each commercial Letter of
Credit.  Notwithstanding the foregoing, the L/C Issuer shall not be responsible
to the Borrower for, and the L/C Issuer’s rights and remedies against the
Borrower shall not be impaired by, any action or inaction of the L/C Issuer
required under any law or practice that is required to be applied to any Letter
of Credit, including the law of a jurisdiction where the L/C Issuer or the
beneficiary is located, the practice stated in the ISP or UCP, as applicable, or
in the decisions, opinions, practice statements, or official commentary of the
ICC Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.

 

31

--------------------------------------------------------------------------------


 

(i)                                     Letter of Credit Fees.  The Borrower
shall pay to the Agent for the account of each Lender in accordance, subject to
Section 2.16, with its Applicable Percentage a Letter of Credit fee (the “Letter
of Credit Fee”) for each Letter of Credit equal to the Applicable Rate times the
daily amount available to be drawn under such Letter of Credit.  Letter of
Credit Fees shall be (i) due and payable on the first Business Day after the end
of each March, June, September and December, commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand, (ii) computed on a quarterly basis in
arrears and (iii) computed for the actual number of days that such Letters of
Credit are outstanding during the applicable quarter.  If there is any change in
the Applicable Rate during any quarter, the daily amount available to be drawn
under each Letter of Credit shall be computed and multiplied by the Applicable
Rate separately for each period during such quarter that such Applicable Rate
was in effect.  Notwithstanding anything to the contrary contained herein, upon
the request of the Required Lenders, while any Event of Default exists, all
Letter of Credit Fees shall accrue at the Default Rate.

 

(j)                                    Fronting Fee and Documentary and
Processing Charges Payable to L/C Issuer.  The Borrower shall pay directly to
the L/C Issuer for its own account a fronting fee with respect to each issuance
or amendment of a Letter of Credit, at a rate and at the times separately agreed
between the Borrower and the L/C Issuer.  In addition, the Borrower shall pay
directly to the L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect.  Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.

 

(k)                                 Conflict with Issuer Documents.  In the
event of any conflict between the terms hereof and the terms of any Issuer
Document, the terms hereof shall control.

 

(l)                                     Additional L/C Issuers.  The Borrower
may from time to time, upon not less than five (5) Business Days’ notice from
the Borrower to the Agent (or such shorter period of time as may be agreed by
the Agent in its sole discretion), designate a Lender hereunder as an L/C Issuer
(upon obtaining such Lender’s prior consent thereto).  The Agent will promptly
notify the Lenders of any designation of any such additional L/C Issuers by the
Borrower.  Upon (i) notification to the Lenders of any additional L/C Issuer by
the Agent and (ii) delivery by the Borrower of such contact and other
information regarding such L/C Issuer as the Agent shall reasonably request,
such Lender shall become an L/C Issuer for all purposes of this Agreement, and
references to “L/C Issuer” shall mean and include such Lender in its capacity as
an L/C Issuer.

 

(m)                             L/C Issuer Reports to the Agent.  Unless
otherwise agreed by the Agent, each L/C Issuer shall, in addition to its
notification obligations set forth elsewhere in this Section, provide the Agent,
the following:

 

(i)                                     reasonably prior to the time that such
L/C Issuer issues, amends, renews, increases or extends a Letter of Credit, the
date of such issuance, amendment, renewal, increase or extension and the stated
amount of the applicable Letters of Credit after giving effect to such issuance,
amendment, renewal or extension (and whether the amounts thereof shall have
changed);

 

32

--------------------------------------------------------------------------------


 

(ii)                                  on each Business Day on which such L/C
Issuer makes a payment pursuant to a Letter of Credit, the date and amount of
such payment;

 

(iii)                               on any Business Day on which the Borrower
fails to reimburse a payment made pursuant to a Letter of Credit required to be
reimbursed to such L/C Issuer on such day, the date of such failure and the
amount of such payment;

 

(iv)                              on any other Business Day, such other
information as the Agent shall reasonably request as to the Letters of Credit
issued by such L/C Issuer; and

 

(v)                                 for so long as any Letter of Credit issued
by an L/C Issuer is outstanding, such L/C Issuer shall deliver to the Agent
(A) on the last Business Day of each calendar month, and (B) on each date that
(1) an L/C Credit Extension occurs or (2) there is any expiration, cancellation
and/or disbursement, in each case, with respect to any such Letter of Credit, a
such information as the Agent shall reasonably request, including, the letter of
credit number, maximum face amount, current face amount, beneficiary name,
issuance date, expiry date and whether such Letter of Credit is may be
automatically renewed or extended.

 

The Agent shall maintain a record of all outstanding Letters of Credit based
upon information provided by the Borrower and the L/C Issuers pursuant to this
Section 2.03(m), and such record of the Agent shall, absent manifest error, be
deemed a correct and conclusive record of all Letters of Credit outstanding from
time to time hereunder.  Notwithstanding the foregoing, if and to the extent the
Agent determines that there are one or more discrepancies between information
provided by the Borrower and any L/C Issuer hereunder, the Agent will notify the
Borrower and such L/C Issuer thereof and the Borrower and such L/C Issuer shall
endeavor to reconcile any such discrepancy.

 

2.04                        Swing Line Loans.

 

(a)                                 The Swing Line.  Subject to the terms and
conditions set forth herein, the Swing Line Lender agrees, in reliance upon the
agreements of the other Lenders set forth in this Section 2.04, to make loans
(each such loan, a “Swing Line Loan”) to the Borrower in Dollars from time to
time on any Business Day during the Availability Period in an aggregate amount
not to exceed at any time outstanding the amount of the Swing Line Sublimit;
provided, however, that (i) after giving effect to any Swing Line Loan, (A) the
Total Outstandings shall not exceed the Aggregate Commitments, and (B) the
aggregate Outstanding Amount of the Committed Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Commitment, (ii) the Borrower shall
not use the proceeds of any Swing Line Loan to refinance any outstanding Swing
Line Loan and (iii) the Swing Line Lender shall not be under any obligation to
make any Swing Line Loan if it shall determine (which determination shall be
conclusive and binding absent manifest error) that it has, or by such Credit
Extension may have, Fronting Exposure.  Prior to a refinancing of a Swing Line
Loan or the funding of a risk participation in Swing Line Loans, in either case,
pursuant to Section 2.04(c), it is understood and agreed that the outstanding
Swing Line Loans, when aggregated with the Applicable Percentage of the
Outstanding Amount of Committed Loans and L/C Obligations of the Swing Line
Lender, may exceed the amount of such Lender’s Commitment.  Subject to the other
terms and conditions hereof, the Borrower may borrow Swing Line Loans under this
Section 2.04, repay or prepay such Swing Line Loans, reborrow such Swing Line
Loans and borrow other Swing Line Loans under this Section 2.04.  Each Swing
Line

 

33

--------------------------------------------------------------------------------


 

Loan shall be a Base Rate Loan.  Immediately upon the making of a Swing Line
Loan, each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Lender’s Applicable
Percentage times the amount of such Swing Line Loan.

 

(b)                                 Borrowing Procedures.  Each Swing Line
Borrowing shall be made upon the Borrower’s irrevocable notice to the Swing Line
Lender and the Agent, which may be given by:  (A) telephone or (B) a Swing Line
Loan Notice; provided that any telephonic notice must be confirmed immediately
by delivery to the Swing Line Lender and the Agent of a Swing Line Loan Notice. 
Each such notice must be received by the Swing Line Lender and the Agent not
later than 1:00 p.m. on the requested borrowing date, and shall specify (i) the
amount to be borrowed, which shall be a minimum of $100,000, and (ii) the
requested borrowing date, which shall be a Business Day.  Promptly after receipt
by the Swing Line Lender of any telephonic Swing Line Loan Notice, the Swing
Line Lender will confirm with the Agent (by telephone or in writing) that the
Agent has also received such Swing Line Loan Notice and, if not, the Swing Line
Lender will notify the Agent (by telephone or in writing) of the contents
thereof.  Unless the Swing Line Lender has received notice (by telephone or in
writing) from the Agent (including at the request of any Lender) prior to 2:00
p.m. on the date of the proposed Swing Line Borrowing (1) directing the Swing
Line Lender not to make such Swing Line Loan as a result of the limitations set
forth in the proviso to the first sentence of Section 2.04(a), or (2) that one
or more of the applicable conditions specified in Article IV is not then
satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lender will, not later than 3:00 p.m. on the borrowing date specified in such
Swing Line Loan Notice, make the amount of its Swing Line Loan available to the
Borrower.

 

(c)                                  Refinancing of Swing Line Loans.

 

(i)                                     The Swing Line Lender at any time in its
sole discretion may request, on behalf of the Borrower (which hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf), that each Lender
make a Base Rate Loan in an amount equal to such Lender’s Applicable Percentage
of the amount of Swing Line Loans then outstanding (which Base Rate Loans shall
be used to refinance such Swing Line Loans).  Such request shall be made in
writing (which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 4.02.  The Swing
Line Lender shall furnish the Borrower with a copy of the applicable Committed
Loan Notice promptly after delivering such notice to the Agent.  Each Lender
shall make an amount equal to its Applicable Percentage of the amount specified
in such Committed Loan Notice available to the Agent in immediately available
funds (and the Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the account of the Swing Line Lender at the
Agent’s Office not later than 1:00 p.m. on the day specified in such Committed
Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
Borrower in such amount.  The Agent shall remit the funds so received to the
Swing Line Lender.  To the extent that a Swing Line Loan has been refinanced
with a Borrowing of Base Rate Loans pursuant to this Section 2.04(c)(i), such
Swing Line Loan shall be deemed repaid for all purposes herein.

 

34

--------------------------------------------------------------------------------


 

(ii)                                  If for any reason any Swing Line Loan
cannot be refinanced by such a Committed Borrowing in accordance with
Section 2.04(c)(i), the request for Base Rate Loans submitted by the Swing Line
Lender as set forth herein shall be deemed to be a request by the Swing Line
Lender that each of the Lenders fund its risk participation in the relevant
Swing Line Loan and each Lender’s payment to the Agent for the account of the
Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in
respect of such participation.

 

(iii)                               If any Lender fails to make available to the
Agent for the account of the Swing Line Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.04(c) by the
time specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the Swing Line Lender at
a rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by the Swing Line Lender in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the Swing Line Lender in connection with the foregoing. 
If such Lender pays such amount (with interest and fees as aforesaid), the
amount so paid shall constitute such Lender’s Committed Loan included in the
relevant Committed Borrowing or funded participation in the relevant Swing Line
Loan, as the case may be.  A certificate of the Swing Line Lender submitted to
any Lender (through the Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.

 

(iv)                              Each Lender’s obligation to make Committed
Loans or to purchase and fund risk participations in Swing Line Loans pursuant
to this Section 2.04(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Committed Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02.  No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after any Lender has
purchased and funded a risk participation in a Swing Line Loan, if the Swing
Line Lender receives any payment on account of such Swing Line Loan, the Swing
Line Lender will distribute to such Lender its Applicable Percentage thereof in
the same funds as those received by the Swing Line Lender.

 

(ii)                                  If any payment received by the Swing Line
Lender in respect of principal or interest on any Swing Line Loan is required to
be returned by the Swing Line Lender under any of the circumstances described in
Section 10.05 (including pursuant to any settlement entered into by the Swing
Line Lender in its discretion), each Lender shall pay to the Swing Line Lender
its Applicable Percentage thereof on demand of the Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate.  The Agent will make such demand upon the
request of the Swing Line Lender.  The obligations of the Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.

 

35

--------------------------------------------------------------------------------


 

(e)                                  Interest for Account of Swing Line Lender. 
The Swing Line Lender shall be responsible for invoicing the Borrower for
interest on the Swing Line Loans.  Until each Lender funds its Base Rate Loan or
risk participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.

 

(f)                                   Payments Directly to Swing Line Lender. 
The Borrower shall make all payments of principal and interest in respect of the
Swing Line Loans directly to the Swing Line Lender.

 

2.05                        Prepayments.

 

(a)                                 The Borrower may, upon delivery of a Notice
of Loan Prepayment to the Agent, at any time or from time to time voluntarily
prepay Committed Loans in whole or in part without premium or penalty; provided
that (i) such notice must be received by the Agent not later than 11:00
a.m. (A) three Business Days prior to any date of prepayment of Eurodollar Loans
and (B) on the date of prepayment of Base Rate Loans; (ii) any prepayment of
Eurodollar Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $100,000 in excess thereof; and (iii) any prepayment of Base Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding.  Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Committed Loans to be prepaid and,
if Eurodollar Loans are to be prepaid, the Interest Period(s) of such Loans. 
The Agent will promptly notify each Lender of its receipt of each such notice,
and of the amount of such Lender’s Applicable Percentage of such prepayment.  If
the Borrower gives a prepayment notice, then the Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein; provided, that any notice of prepayment
given in connection with a notice of termination of the Committed Loans given by
the Borrower may state that such prepayment notice is conditioned upon the
effectiveness of other credit facilities or capital raising, in which case such
notice may (subject to compliance by the Borrower with the requirements of
Section 3.05) be revoked by the Borrower (by notice to the Agent on or prior to
the specified effective date) if such condition is not satisfied.  Any
prepayment of a Eurodollar Loan shall be accompanied by all accrued interest on
the amount prepaid, together with any additional amounts required pursuant to
Section 3.05.  Subject to Section 2.16, each such prepayment shall be applied to
the Committed Loans of the Lenders in accordance with their respective
Applicable Percentages.

 

(b)                                 The Borrower may, upon delivery of a Notice
of Loan Prepayment to the Swing Line Lender (with a copy to the Agent), at any
time or from time to time, voluntarily prepay Swing Line Loans in whole or in
part without premium or penalty; provided that (i) such notice must be received
by the Swing Line Lender and the Agent not later than 1:00 p.m. on the date of
the prepayment, and (ii) any such prepayment shall be in a minimum principal
amount of $100,000.  Each such notice shall specify the date and amount of such
prepayment.  If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

 

(c)                                  If for any reason the Total Outstandings at
any time exceed the Aggregate Commitments, the Borrower shall immediately prepay
Loans and/or Cash Collateralize the L/C Obligations in an aggregate amount equal
to such excess; provided, however, that the Borrower shall not be required to
Cash Collateralize the L/C Obligations pursuant to this Section 2.05(c) unless
after the prepayment in full of the Loans the Total Outstandings exceed the
Aggregate Commitments then in effect.

 

36

--------------------------------------------------------------------------------


 

2.06                        Termination or Reduction of Aggregate Commitments. 
The Borrower may, upon notice to the Agent, terminate the Aggregate Commitments,
or from time to time permanently reduce the Aggregate Commitments; provided that
(i) any such notice shall be received by the Agent not later than 11:00
a.m. five Business Days prior to the date of termination or reduction, (ii) any
such partial reduction shall be in an aggregate amount of $10,000,000 or any
whole multiple of $1,000,000 in excess thereof, (iii) the Borrower shall not
terminate or reduce the Aggregate Commitments if, after giving effect thereto
and to any concurrent prepayments hereunder, the Total Outstandings would exceed
the Aggregate Commitments and (iv) if, after giving effect to any reduction of
the Aggregate Commitments, the Letter of Credit Sublimit or the Swing Line
Sublimit exceeds the amount of the Aggregate Commitments, such sublimit shall be
automatically reduced by the amount of such excess; provided, that any notice of
termination of the Aggregate Commitments given by the Borrower may state that
such notice is conditioned upon the effectiveness of other credit facilities or
capital raising, in which case such notice may be revoked by the Borrower (by
notice to the Agent on or prior to the specified effective date) if such
condition is not satisfied.  The Agent will promptly notify the Lenders of any
such notice of termination or reduction of the Aggregate Commitments.  Any
reduction of the Aggregate Commitments shall be applied to the Commitment of
each Lender according to its Applicable Percentage.  All fees accrued until the
effective date of any termination of the Aggregate Commitments shall be paid on
the effective date of such termination.

 

2.07                        Repayment of Loans.

 

(a)                                 The Borrower shall repay to the Lenders on
the Maturity Date the aggregate principal amount of Committed Loans outstanding
on such date.

 

(b)                                 Except to the extent previously refinanced
with a Base Rate Loan pursuant to Section 2.04(c), the Borrower shall repay each
Swing Line Loan on the earlier to occur of (i) the date ten Business Days after
such Loan is made and (ii) the Maturity Date.

 

2.08                        Interest.

 

(a)                                 Subject to the provisions of subsection
(b) below, (i) each Eurodollar Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the sum of the Eurodollar Rate for such Interest Period plus the Applicable
Rate; (ii) each Base Rate Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the sum of the Base Rate plus the Applicable Rate; and (iii) each Swing Line
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the sum of the Base Rate
plus the Applicable Rate.

 

(b)                                 (i)                                     If
any amount of principal of any Loan is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable laws.

 

37

--------------------------------------------------------------------------------


 

(ii)                                  If any amount (other than principal of any
Loan) payable by the Borrower under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable laws.

 

(iii)                               Upon the request of the Required Lenders,
while any Event of Default exists (other than as set forth in clauses (b)(i) and
(b)(ii) above), the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable laws.

 

(iv)                              Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and, to the extent permitted by applicable law, after the commencement of
any proceeding under any Debtor Relief Law.

 

2.09                        Fees.  In addition to certain fees described in
subsections (i) and (j) of Section 2.03:

 

(a)                                 Commitment Fee.  The Borrower shall pay to
the Agent for the account of each Lender in accordance with its Applicable
Percentage, a commitment fee equal to the product of the Applicable Rate times
the actual daily amount by which the Aggregate Commitments exceed the sum of
(i) the Outstanding Amount of Committed Loans and (ii) the Outstanding Amount of
L/C Obligations, subject to adjustment as provided in Section 2.16.  For the
avoidance of doubt, the Outstanding Amount of Swing Line Loans shall not be
counted towards or considered usage of the Aggregate Commitments for purposes of
determining the commitment fee. The commitment fee shall accrue at all times
during the period commencing on the Closing Date and ending on the last day of
the Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period.  The commitment fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

 

(b)                                 Other Fees.

 

(i)                                     The Borrower shall pay, or cause to be
paid, to the Arranger and the Agent for their own accounts fees in the amounts
and at the times specified in the Fee Letter.  Such fees shall be fully earned
when paid and shall not be refundable for any reason whatsoever.

 

(ii)                        The Borrower shall pay, or cause to be paid, to the
Lenders such fees as shall have been separately agreed upon in writing in the
amounts and at the times so specified.  Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

 

38

--------------------------------------------------------------------------------


 

2.10                        Computation of Interest and Fees; Retroactive
Adjustment of Applicable Rate.

 

(a)                                 All computations of interest for Base Rate
Loans (including Base Rate Loans determined by reference to the Eurodollar Rate)
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed.  All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year).  Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day.  Each determination by the Agent of an interest rate or
fee hereunder shall be conclusive and binding for all purposes, absent manifest
error.

 

(b)                                 If, as a result of any restatement of or
other adjustment to the financial statements of the Borrower or for any other
reason, the Borrower or the Lenders determine that (i) the Consolidated Net
Leverage Ratio as calculated by the Borrower as of any applicable date was
inaccurate and (ii) a proper calculation of the Consolidated Net Leverage Ratio
would have resulted in higher pricing for such period, the Borrower shall
immediately and retroactively be obligated to pay to the Agent for the account
of the applicable Lenders or the L/C Issuer, as the case may be, promptly on
demand by the Agent (or, after the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, automatically and without further action by the Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period.  This paragraph shall not limit the rights
of the Agent, any Lender or the L/C Issuer, as the case may be, under
Section 2.03(c)(iii), 2.03(i) or 2.08(b) or under Article VIII.  The Borrower’s
obligations under this paragraph shall survive the termination of the Aggregate
Commitments and the repayment of all other Obligations hereunder.

 

2.11                        Evidence of Debt.

 

(a)                                 The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Agent in the ordinary course of business.  The accounts or records
maintained by the Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon.  Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations.  In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Agent in respect of such matters, the
accounts and records of the Agent shall control in the absence of manifest
error.  Upon the request of any Lender made through the Agent, the Borrower
shall execute and deliver to such Lender (through the Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records.  Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

 

(b)                                 In addition to the accounts and records
referred to in subsection (a), each Lender and the Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swing Line
Loans.  In the event of any conflict between the accounts and records maintained
by the Agent and the accounts and records of any Lender in respect of such
matters, the accounts and records of the Agent shall control in the absence of
manifest error.

 

39

--------------------------------------------------------------------------------


 

2.12                        Payments Generally; Agent’s Clawback.

 

(a)                                 General.  All payments to be made by the
Borrower shall be made free and clear of and without condition or deduction for
any counterclaim, defense, recoupment or setoff.  Except as otherwise expressly
provided herein, all payments by the Borrower hereunder shall be made to the
Agent, for the account of the respective Lenders to which such payment is owed,
at the Agent’s Office in Dollars and in immediately available funds not later
than 11:00 a.m. on the date specified herein.  The Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office.  All payments received by the Agent after 11:00
a.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue.  If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

 

(b)                                 (i)                                    
Funding by Lenders; Presumption by Agent.  Unless the Agent shall have received
notice from a Lender prior to the proposed date of any Committed Borrowing of
Eurodollar Loans (or, in the case of any Committed Borrowing of Base Rate Loans,
prior to 12:00 p.m. on the date of such Committed Borrowing) that such Lender
will not make available to the Agent such Lender’s share of such Committed
Borrowing, the Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount.  In
such event, if a Lender has not in fact made its share of the applicable
Committed Borrowing available to the Agent, then the applicable Lender and the
Borrower severally agree to pay to the Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Agent, at (A) in the case
of a payment to be made by such Lender, the greater of the Federal Funds Rate
and a rate determined by the Agent in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans.  If the Borrower and such Lender shall pay such interest to
the Agent for the same or an overlapping period, the Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period.  If such Lender pays its share of the applicable Committed Borrowing to
the Agent, then the amount so paid shall constitute such Lender’s Committed Loan
included in such Committed Borrowing.  Any payment by the Borrower shall be
without prejudice to any claim the Borrower may have against a Lender that shall
have failed to make such payment to the Agent.

 

(ii)                                  Payments by Borrower; Presumptions by
Agent.  Unless the Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Agent for the account of the Lenders
or the L/C Issuer hereunder that the Borrower will not make such payment, the
Agent may assume that the Borrower has made such

 

40

--------------------------------------------------------------------------------


 

payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due.  In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Agent forthwith on demand the amount so distributed to such
Lender or the L/C Issuer, in immediately available funds with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Agent, at the greater of the Federal Funds
Rate and a rate determined by the Agent in accordance with banking industry
rules on interbank compensation.

 

A notice of the Agent to any Lender or the Borrower with respect to any amount
owing under this subsection (b) shall be conclusive, absent manifest error.

 

(c)                                  Failure to Satisfy Conditions Precedent. 
If any Lender makes available to the Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Agent because the conditions
to the applicable Credit Extension set forth in Article IV are not satisfied or
waived in accordance with the terms hereof, the Agent shall return such funds
(in like funds as received from such Lender) to such Lender, without interest.

 

(d)                                 Obligations of Lenders Several.  The
obligations of the Lenders hereunder to make Committed Loans, to fund
participations in Letters of Credit and Swing Line Loans and to make payments
pursuant to Section 10.04(c) are several and not joint.  The failure of any
Lender to make any Committed Loan, to fund any such participation or to make any
payment under Section 10.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Committed Loan, to purchase its participation or to make its payment under
Section 10.04(c).

 

(e)                                  Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

(f)                                             ERISA Matters.  Each Lender as
of the Closing Date represents and warrants as of the Closing Date to the
Administrative Agent, the Arranger and each other lead arranger and their
respective Affiliates, and not, for the avoidance of doubt, for the benefit of
the Borrower or any other Loan Party, that such Lender is not and will not be
(1) an employee benefit plan subject to Title I of ERISA, (2) a plan or account
subject to Section 4975 of the Code; (3) an entity deemed to hold “plan assets”
of any such plans or accounts for purposes of ERISA or the Code; or (4) a
“governmental plan” within the meaning of ERISA.

 

2.13                        Sharing of Payments by Lenders.  If any Lender
shall, by exercising any right of setoff or counterclaim or otherwise, obtain
payment in respect of any principal of or interest on any of the Committed Loans
made by it, or the participations in L/C Obligations or in Swing Line Loans held
by it resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of such Committed Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Agent of such
fact, and (b) purchase (for cash at face value) participations in the Committed
Loans and subparticipations in L/C Obligations and Swing Line Loans of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Committed Loans and other amounts owing them, provided that:

 

41

--------------------------------------------------------------------------------


 

(i)                                     if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)                        the provisions of this Section shall not be
construed to apply to (x) any payment made by or on behalf of the Borrower
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), (y) the application of Cash Collateral provided for in Section 2.15, or
(z) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Committed Loans or subparticipations in
L/C Obligations or Swing Line Loans to any assignee or participant, other than
an assignment to the Borrower or any Subsidiary thereof (as to which the
provisions of this Section shall apply).

 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against any
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.14                        Increases of Aggregate Commitments.

 

The Borrower shall have the right, upon at least five Business Days’ prior
written notice to the Agent, to increase the Aggregate Commitments by up to
$250,000,000 in the aggregate in one or more increases, at any time prior to the
date that is three months prior to the Maturity Date, subject, however, in any
such case, to satisfaction of the following conditions precedent:

 

(a)                                 the Aggregate Commitments shall not exceed
$900,000,000 without the consent of the Required Lenders;

 

(b)                                 no Default shall have occurred and be
continuing on the date on which such increase is to become effective;

 

(c)                                  the representations and warranties set
forth in Article V shall be true and correct in all material respects (or, if
such representation or warranty is qualified by materiality or Material Adverse
Effect, it shall be true and correct in all respects as drafted) on and as of
the date on which such increase is to become effective, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects (or, if
such representation or warranty is qualified by materiality or material adverse
effect, it shall be true and correct in all respects as drafted) as of such
earlier date;

 

(d)                                 such increase shall be in a minimum amount
of $10,000,000, or such lesser amount equal to the remaining available increase
amount, and in integral multiples of $1,000,000 in excess thereof;

 

(e)                                  such requested increase shall only be
effective upon receipt by the Agent of (i) additional Commitments in a
corresponding amount of such requested increase from either existing Lenders
and/or one or more other institutions that qualify as Eligible Assignees (it
being understood and agreed that no existing Lender shall be required to provide
an additional Commitment) and (ii) documentation from each institution providing
an additional Commitment evidencing its additional Commitment and its
obligations under this Agreement in form and substance acceptable to the Agent;

 

42

--------------------------------------------------------------------------------


 

(f)                                   the Agent shall have received all
documents (including resolutions of the board of directors of the Loan Parties
and opinions of counsel to the Loan Parties) it may reasonably request relating
to the corporate or other necessary authority for such increase and the validity
of such increase in the Aggregate Commitments, and any other matters relevant
thereto, all in form and substance reasonably satisfactory to the Agent (it
being understood that such documents will be limited, if applicable, to an
officer’s certificate to the effect that the board resolutions of the Loan
Parties adopted on or prior to the Closing Date and delivered pursuant to
Section 4.01(a)(ii) remain in full force and effect and have not been modified);
and

 

(g)                                  if any Committed Loans are outstanding at
the time of the increase in the Aggregate Commitments, the Borrower shall, if
applicable, prepay one or more existing Committed Loans (such prepayment to be
subject to Section 3.05) in an amount necessary such that after giving effect to
the increase in the Aggregate Commitments, each Lender will hold its pro rata
share (based on its Applicable Percentage of the increased Aggregate
Commitments) of outstanding Committed Loans.

 

2.15                        Cash Collateral.

 

(a)                                 Certain Credit Support Events.  If (i) the
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, (ii) as of the Letter
of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, (iii) the Borrower shall be required to provide Cash Collateral
pursuant to Section 8.02(c), or (iv) there shall exist a Defaulting Lender, the
Borrower shall immediately (in the case of clause (iii) above) or within one
Business Day (in all other cases) following any request by the Agent or the L/C
Issuer, provide Cash Collateral in an amount not less than the applicable
Minimum Collateral Amount (determined in the case of Cash Collateral provided
pursuant to clause (iv) above, after giving effect to Section 2.16(a)(iv) and
any Cash Collateral provided by the Defaulting Lender).  For purposes of
clarification, if Fronting Exposure remains after giving effect to
Section 2.16(a)(iv), the Agent shall first request that the Defaulting Lender
deliver to the Agent Cash Collateral in an amount sufficient to cover the
remaining Fronting Exposure and, second, to the extent Fronting Exposure remains
after giving effect to Cash Collateral provided by the Defaulting Lender, the
Agent shall request that the Borrower deliver to the Agent Cash Collateral in an
amount sufficient to cover the remaining Fronting Exposure.  Such Cash
Collateralization may be effected by means of a Borrowing of Committed Loans or
a funding of participation interests (assuming for such purposes that the
Letters of Credit that will survive the Maturity Date had been fully drawn on
the Letter of Credit Expiration Date).

 

(b)                                 Grant of Security Interest.  All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America.  As of the Closing Date, the Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to
the control of) the Agent, for the benefit of the Agent, the L/C Issuer and the
Lenders, and agrees to maintain, a first priority security interest in all such
cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.15(c).  If at any time the Agent determines that Cash
Collateral is subject to

 

43

--------------------------------------------------------------------------------


 

any right or claim of any Person other than the Agent or the L/C Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the relevant Defaulting Lender and, to the extent
Fronting Exposure remains thereafter, the Borrower will promptly upon demand by
the Agent, pay or provide to the Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency.  The relevant Defaulting Lender or, to
the extent not paid by the relevant Defaulting Lender, the Borrower, shall pay
on demand therefor from time to time all customary account opening, activity and
other administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.

 

(c)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under any of
this Section 2.15 or Sections 2.03, 2.04, 2.05, 2.16 or 8.02 in respect of
Letters of Credit shall be held and applied to the satisfaction of the specific
L/C Obligations, obligations to fund participations therein (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may otherwise be provided for
herein.

 

(d)                                 Release.  Cash Collateral (or the
appropriate portion thereof) provided to reduce Fronting Exposure or to secure
other obligations shall be released promptly following (i) the elimination of
the applicable Fronting Exposure or other obligations giving rise thereto
(including by the termination of Defaulting Lender status of the applicable
Lender (or, as appropriate, its assignee following compliance with
Section 10.06(b)(vi))) or (ii) the Agent’s and the L/C Issuer’s good faith
determination that there exists excess Cash Collateral; provided, however,
(x) that Cash Collateral furnished by or on behalf of the Borrower shall not be
released during the continuance of a Default (and following application as
provided in this Section 2.15 may be otherwise applied in accordance with
Section 8.03), and (y) the Person providing Cash Collateral and the L/C Issuer,
as applicable, may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations. 
Between a Defaulting Lender and the Borrower as to any particular Cash
Collateral, the Cash Collateral furnished by the Borrower shall be released
prior to any Cash Collateral furnished by the Defaulting Lender.

 

2.16                        Defaulting Lenders.

 

(a)                                 Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable law:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
“Required Lenders” and Section 10.01.

 

(ii)                                  Defaulting Lender Waterfall.  Any payment
of principal, interest, fees or other amounts received by the Agent for the
account of such Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Article VIII or otherwise) or received by the Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the L/C Issuer or Swing Line Lender hereunder; third, to Cash Collateralize the
L/C Issuer’s Fronting Exposure with respect to such Defaulting Lender in
accordance with Section 2.15; fourth, as the Borrower may request (so long as no
Default exists), to the funding of

 

44

--------------------------------------------------------------------------------


 

any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the Agent;
fifth, if so determined by the Agent and the Borrower, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) Cash Collateralize the L/C Issuer’s future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.15; sixth, to the
payment of any amounts owing to the Lenders, the L/C Issuer or Swing Line Lender
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender, the L/C Issuer or the Swing Line Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or L/C Borrowings in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swing Line Loans are held by the Lenders pro rata in accordance with the
Commitments hereunder without giving effect to Section 2.16(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)                               Certain Fees.

 

(A)                               No Defaulting Lender shall be entitled to
receive any fee payable under Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender).

 

(B)                               Each Defaulting Lender shall be entitled to
receive Letter of Credit Fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.15.

 

(C)                               With respect to any Letter of Credit Fee not
required to be paid to any Defaulting Lender pursuant to clause (B) above, the
Borrower shall (x) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in L/C Obligations that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the L/C Issuer
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to such L/C Issuer’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

 

45

--------------------------------------------------------------------------------


 

(iv)                              Reallocation of Applicable Percentages to
Reduce Fronting Exposure.  All or any part of such Defaulting Lender’s
participation in L/C Obligations and Swing Line Loans shall be reallocated among
the Non-Defaulting Lenders in accordance with their respective Applicable
Percentages (calculated without regard to such Defaulting Lender’s Commitment)
but only to the extent that such reallocation does not cause any Non-Defaulting
Lender’s share of the Total Outstandings to exceed such Non-Defaulting Lender’s
Commitment.  Subject to Section 10.19, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

 

(v)                                 Cash Collateral, Repayment of Swing Line
Loans.  If the reallocation described in clause (a)(iv) above cannot, or can
only partially, be effected, the Borrower shall, without prejudice to any right
or remedy available to it hereunder or under applicable Law, (x) first, prepay
Swing Line Loans in an amount equal to the Swing Line Lenders’ Fronting Exposure
and (y) second, Cash Collateralize the L/C Issuers’ Fronting Exposure in
accordance with the procedures set forth in Section 2.15.

 

(b)                                 Defaulting Lender Cure.  If the Borrower,
the Agent, the Swing Line Lender and the L/C Issuer agree in writing that a
Lender is no longer a Defaulting Lender, the Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Committed Loans of the other Lenders or take
such other actions as the Agent may determine to be necessary to cause the
Committed Loans and funded and unfunded participations in Letters of Credit and
Swing Line Loans to be held on a pro rata basis by the Lenders in accordance
with their Applicable Percentages (without giving effect to
Section 2.16(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

(c)                                  Notification of Defaulting Lender.  Upon
becoming aware that a Lender is a Defaulting Lender, the Agent shall reasonably
promptly notify the Borrower that such Lender is a Defaulting Lender.

 

ARTICLE III.

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01                        Taxes.

 

(a)                                 Payments Free of Taxes; Obligation to
Withhold; Payments on Account of Taxes.

 

46

--------------------------------------------------------------------------------


 

(i)                                     Any and all payments by or on account of
any obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable laws. 
If any applicable laws (as determined in the good faith discretion of the
applicable Withholding Agent) require the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding, upon the basis of
the information and documentation to be delivered pursuant to subsection
(e) below.

 

(ii)                                  If any Withholding Agent shall be required
by the Code to withhold or deduct any Taxes, including both United States
Federal backup withholding and withholding taxes, from any payment, then (A) the
Withholding Agent shall withhold or make such deductions as are determined by
the Withholding Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Withholding Agent shall timely pay the full amount withheld or deducted to the
relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.  The
Borrower shall provide the Agent with at least ten days prior written notice
prior to the date that any Loan Party makes any deduction or payment for Taxes
in accordance with this subsection (ii).

 

(iii)                               If any Withholding Agent shall be required
by any applicable laws other than the Code to withhold or deduct any Taxes from
any payment, then (A) the Withholding Agent, as required by such laws, shall
withhold or make such deductions as are determined by it to be required based
upon the information and documentation it has received pursuant to subsection
(e) below, (B) such Withholding Agent, to the extent required by such laws,
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with such laws, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

 

(b)                                 Payment of Other Taxes by the Borrower. 
Without limiting the provisions of subsection (a) above, the Loan Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Agent timely reimburse it for the payment of, any
Other Taxes.

 

(c)                                  Tax Indemnifications.

 

(i)                                     Each of the Loan Parties shall, and does
hereby, jointly and severally indemnify each Recipient, and shall make payment
in respect thereof within 10 days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment

 

47

--------------------------------------------------------------------------------


 

to such Recipient, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority,
except in each case, to the extent resulting from the gross negligence or
willful misconduct of such Recipient.  A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender or the L/C Issuer
(with a copy to the Agent), or by the Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error.  Each of
the Loan Parties shall, and does hereby, jointly and severally indemnify the
Agent, and shall make payment in respect thereof within 10 days after demand
therefor, for any amount which a Lender or the L/C Issuer for any reason fails
to pay indefeasibly to the Agent as required pursuant to
Section 3.01(c)(ii) below.

 

(ii)                                  Each Lender and the L/C Issuer shall, and
does hereby, severally indemnify, and shall make payment in respect thereof
within 10 days after demand therefor, (x) the Agent against any Indemnified
Taxes attributable to such Lender or the L/C Issuer (but only to the extent that
any Loan Party has not already indemnified the Agent for such Indemnified Taxes
and without limiting the obligation of the Loan Parties to do so), (y) the Agent
and the Loan Parties, as applicable, against any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.06(d) relating to
the maintenance of a Participant Register and (z) the Agent and the Loan
Parties, as applicable, against any Excluded Taxes attributable to such Lender
or the L/C Issuer, in each case, that are payable or paid by the Agent or a Loan
Party in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error.  Each Lender and
the L/C Issuer hereby authorizes the Agent to set off and apply any and all
amounts at any time owing to such Lender or the L/C Issuer, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Agent under this clause (ii).

 

(d)                                 Evidence of Payments.  Upon request by the
Borrower or the Agent, as the case may be, after any payment of Taxes by the
Borrower or by the Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Agent or the Agent shall deliver
to the Borrower, as the case may be, the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
any return required by laws to report such payment or other evidence of such
payment reasonably satisfactory to the Borrower or the Agent, as the case may
be.

 

(e)                                  Status of Lenders; Tax Documentation.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Agent, at the time
or times reasonably requested by the Borrower or the Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Agent as will permit such payments to be made without withholding or at a
reduced rate of withholding.  In addition, any Lender, if reasonably requested
by the Borrower or the Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Agent as will
enable the Borrower or the Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements. 
Notwithstanding anything

 

48

--------------------------------------------------------------------------------


 

to the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing,

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), executed copies of IRS
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the Agent),
whichever of the following is applicable:

 

(I)                                   in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party
(x) with respect to payments of interest under any Loan Document, executed
copies of IRS Form W-8BEN (or W-8BENE, as applicable) establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “interest”
article of such tax treaty and (y) with respect to any other applicable payments
under any Loan Document, IRS Form W-8BEN (or W-8BENE, as applicable)
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(II)                              executed copies of IRS Form W-8ECI;

 

(III)                         in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit D-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN (or W-8BENE,
as applicable); or

 

(IV)                          to the extent a Foreign Lender is not the
beneficial owner, executed copies of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN (or W-8BENE, as applicable), a U.S. Tax Compliance
Certificate substantially in the form of Exhibit D-2 or Exhibit D-3, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender

 

49

--------------------------------------------------------------------------------


 

is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit D-4 on behalf of each such direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the Agent),
executed copies of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Borrower or the Agent to determine the
withholding or deduction required to be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrower or the Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Agent as may be
necessary for the Borrower and the Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the Closing Date.

 

(iii)                               Each Lender agrees that if any form or
certification it previously delivered pursuant to this Section 3.01 expires or
becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower and the Agent in writing of its
legal inability to do so.

 

(iv)                              For purposes of this Section 3.01(e), the term
“Lender” includes any L/C Issuer.

 

(f)                                   Treatment of Certain Refunds.  Unless
required by applicable laws, at no time shall the Agent have any obligation to
file for or otherwise pursue on behalf of a Lender or the L/C Issuer, or have
any obligation to pay to any Lender or the L/C Issuer, any refund of Taxes
withheld or deducted from funds paid for the account of such Lender or the L/C
Issuer, as the case may be.  If any Recipient determines that it has received a
refund of any Taxes as to which it has been indemnified by any Loan Party or
with respect to which any Loan Party has paid additional amounts pursuant to
this Section 3.01, it shall pay to the Loan Party an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by a Loan Party under this Section 3.01 with respect to the Taxes giving rise to
such refund), net of all out-of-pocket expenses (including Taxes) incurred by
such Recipient, and without interest (other

 

50

--------------------------------------------------------------------------------


 

than any interest paid by the relevant Governmental Authority with respect to
such refund), provided that the Loan Party, upon the request of the Recipient,
agrees to repay the amount paid over to the Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Recipient in the event the Recipient is required to repay such refund to such
Governmental Authority.  Notwithstanding anything to the contrary in this
subsection, in no event will the applicable Recipient be required to pay any
amount to the Loan Party pursuant to this subsection the payment of which would
place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the indemnification payments or additional
amounts giving rise to such refund had never been paid.  This subsection shall
not be construed to require any Recipient to make available its tax returns (or
any other information relating to its taxes that it deems confidential) to any
Loan Party or any other Person.

 

(g)                                  Survival.  Each party’s obligations under
this Section 3.01 shall survive the resignation or replacement of the Agent or
any assignment of rights by, or the replacement of, a Lender or the L/C Issuer,
the termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all other Obligations.

 

3.02                        Illegality.  If any Lender determines that any law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to perform any of its
obligations hereunder or make, maintain, fund or charge interest with respect to
any Credit Extensions or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower through the Agent, (i) any obligation of such Lender to issue,
make, maintain, fund or charge interest with respect to any Credit Extension or
continue Eurodollar Loans or to convert Base Rate Loans to Eurodollar Loans
shall be suspended and (ii) if such notice asserts the illegality of such Lender
making or maintaining Base Rate Loans the interest rate on which is determined
by reference to the Eurodollar Rate component of the Base Rate, the interest
rate on which Base Rate Loans of such Lender, shall, if necessary to avoid such
illegality, be determined by the Agent without reference to the Eurodollar Rate
component of the Base Rate, in each case until such Lender notifies the Agent
and the Borrower that the circumstances giving rise to such determination no
longer exist.  Upon receipt of such notice, (A) the Borrower shall, upon demand
from such Lender (with a copy to the Agent), prepay or, if applicable, convert
all Eurodollar Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Agent without reference to the Eurodollar Rate
component of the Base Rate), either (1) if such Lender may lawfully continue to
maintain such Eurodollar Loans to such day, on the last day of the Interest
Period therefor, or (2) if such Lender may not lawfully continue to maintain
such Eurodollar Loans to the last day of the Interest Period therefor, on the
last day that such Lender may lawfully continue to maintain such Eurodollar
Loans and (B) if such notice asserts the illegality of such Lender determining
or charging interest rates based upon the Eurodollar Rate, the Agent shall
during the period of such suspension compute the Base Rate applicable to such
Lender without reference to the Eurodollar Rate component thereof until the
Agent is advised in writing by such Lender that it is no longer illegal  for
such Lender to determine or charge interest rates based upon the Eurodollar
Rate.  Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted.

 

3.03                  Inability to Determine Rates.

 

(a)                                 If in connection with any request for a
Eurodollar Loan or a conversion to or continuation thereof, (i) the Agent
determines that (A) Dollar deposits are not being offered to banks in the London
interbank eurodollar market for the applicable amount and Interest Period of
such Eurodollar Loan, or (B) adequate and reasonable means do not exist for
determining the

 

51

--------------------------------------------------------------------------------


 

Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Loan or in connection with an existing or proposed Base Rate Loan (in
each case with respect to clause (A) or (B), the “Impacted Loans”), or (ii) the
Agent or the Required Lenders determine that for any reason the Eurodollar Rate
for any requested Interest Period with respect to a proposed Eurodollar Loan
does not adequately and fairly reflect the cost to such Lenders of funding such
Loan, in each case, the Agent will promptly so notify the Borrower and each
Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Loans of the type covered by the Agent’s notice shall be suspended
and (y) in the event of a determination described in the preceding sentence with
respect to the Eurodollar Rate component of the Base Rate, the utilization of
the Eurodollar Rate component in determining the Base Rate shall be suspended,
in each case until the Agent (upon the instruction of the Required Lenders)
revokes such notice.  Upon receipt of such notice, the Borrower may revoke any
pending request for a Borrowing of, conversion to or continuation of Eurodollar
Loans or, failing that, will be deemed to have converted such request into a
request for a Committed Borrowing of Base Rate Loans in the amount specified
therein.

 

(b)                                 Notwithstanding the foregoing, if the Agent
has made the determination described in clause (a)(i) of this Section, the
Agent, in consultation with the Borrower and the affected Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (i) the Agent revokes the notice delivered with respect to the Impacted
Loans under clause (a)(i) or (a)(ii) of this Section, (ii) the Agent or the
affected Lenders notify the Borrower that such alternative interest rate does
not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Loans, or (3) any Lender determines that any law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for such
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to such alternative rate of interest or to
determine or charge interest rates based upon such rate or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
do any of the foregoing and provides the Agent and the Borrower written notice
thereof.

 

3.04                        Increased Costs.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
contemplated by Section 3.04(e)) or the L/C Issuer;

 

(ii)                                  subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)                               impose on any Lender or the L/C Issuer or
the London interbank market any other condition, cost or expense affecting this
Agreement or Eurodollar Loans made by such Lender or any Letter of Credit or
participation therein;

 

52

--------------------------------------------------------------------------------


 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Committed Loan
the interest on which is determined by reference to the Eurodollar Rate (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or the L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or the L/C Issuer, the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender or the
L/C Issuer determines that any Change in Law affecting such Lender or the L/C
Issuer or any Lending Office of such Lender or such Lender’s or the L/C Issuer’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s or the L/C
Issuer’s capital or on the capital of such Lender’s or the L/C Issuer’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit or Swing
Line Loans held by, such Lender, or the Letters of Credit issued by the L/C
Issuer, to a level below that which such Lender or the L/C Issuer or such
Lender’s or the L/C Issuer’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the L/C Issuer’s
policies and the policies of such Lender’s or the L/C Issuer’s holding company
with respect to capital adequacy), then from time to time the Borrower will pay
to such Lender or the L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or the L/C Issuer or such Lender’s or the
L/C Issuer’s holding company for any such reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or the L/C Issuer setting forth the amount or amounts
necessary to compensate such Lender or the L/C Issuer or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error.  The
Borrower shall pay such Lender or the L/C Issuer, as the case may be, the amount
shown as due on any such certificate within 10 Business Days after receipt
thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or the L/C Issuer to demand compensation pursuant to the
foregoing provisions of this Section shall not constitute a waiver of such
Lender’s or the L/C Issuer’s right to demand such compensation, provided that
the Borrower shall not be required to compensate a Lender or the L/C Issuer
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than three months prior to the date that
such Lender or the L/C Issuer, as the case may be, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the L/C Issuer’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the three-month period referred to above shall be extended to
include the period of retroactive effect thereof).

 

(e)                                  Reserves on Eurodollar Loans.  The Borrower
shall pay to each Lender, as long as such Lender shall be required to maintain
reserves with respect to liabilities or assets consisting of or including
eurocurrency funds or deposits (currently known as “Eurocurrency liabilities”),
additional interest on the unpaid principal amount of each Eurodollar Loan equal
to the actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan, provided the Borrower shall have received at least 10
Business Days’ prior notice (with a copy to the Agent) of such additional
interest from such Lender.  If a Lender fails to give notice Business Days prior
to the relevant Interest Payment Date, such additional interest shall be due and
payable 10 Business Days from receipt of such notice.

 

53

--------------------------------------------------------------------------------


 

3.05                        Compensation for Losses.  Upon demand of any Lender
(with a copy to the Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

 

(a)                                 any continuation, conversion, payment or
prepayment of any Eurodollar Loan on a day other than the last day of the
Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise);

 

(b)                                 any failure by the Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow or
continue a Eurodollar Loan or to convert any Base Rate Loan to a Eurodollar Loan
on the date or in the amount notified by the Borrower; or

 

(c)                                  any assignment of a Eurodollar Loan on a
day other than the last day of the Interest Period therefor as a result of a
request by the Borrower pursuant to Section 10.13;

 

including any loss (excluding any loss of anticipated profits) or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained.  The Borrower shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Loan made by it at the Eurodollar Rate for such Loan by a matching deposit or
other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Loan was in
fact so funded.

 

3.06                        Mitigation Obligations; Replacement of Lenders.

 

(a)                                 Designation of a Different Lending Office. 
If any Lender requests compensation under Section 3.04, or requires the Borrower
to pay any Indemnified Taxes or additional amounts to any Lender, the L/C
Issuer, or any Governmental Authority for the account of any Lender or the L/C
Issuer pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then at the request of the Borrower such Lender or the L/C Issuer
shall, as applicable, use reasonable efforts to take such actions, including,
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the reasonable judgment of such Lender or the L/C
Issuer, such actions, designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in the
future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender or the L/C
Issuer, as the case may be, to any unreimbursed cost or expense and would not
otherwise be materially disadvantageous to such Lender or the L/C Issuer, as the
case may be, (as compared to actions taken by such Lender with respect to other
similarly situated borrowers).  The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or the L/C Issuer in connection with
any such designation or assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 3.04, or if the Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, the Borrower
may replace such Lender in accordance with Section 10.13.

 

54

--------------------------------------------------------------------------------


 

3.07                        Survival.  All of the Borrower’s obligations under
this Article III shall survive termination of the Aggregate Commitments,
repayment of all other Obligations hereunder, and resignation of the Agent.

 

ARTICLE IV.

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01                        Conditions to Effectiveness and Initial Credit
Extensions.  This Agreement shall become effective upon, and the obligation of
the L/C Issuer and each Lender to make its initial Credit Extension hereunder
shall be subject to, in each case, satisfaction of the following conditions
precedent:

 

(a)                                 The Agent’s receipt of the following, each
of which shall be originals or facsimiles (followed promptly by originals)
unless otherwise specified, each properly executed by a Responsible Officer of
the Borrower or the applicable Guarantor and, in the case of this Agreement,
each Lender, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date (or, as to any
organization documents that have not been amended, modified or terminated since
the closing date of the Existing Credit Agreement or the date thereafter on
which they were most recently delivered to the Agent, such date)) and each in
form and substance satisfactory to the Agent and each of the Lenders:

 

(i)                                     (A) an executed counterpart of this
Agreement, (B) a Guaranty executed by each Material Domestic Subsidiary existing
as of the Closing Date, and (C) a Note executed by the Borrower in favor of each
Lender requesting a Note;

 

(ii)                                  such certificates of resolutions or other
action, incumbency certificates with specimen signatures and/or other
certificates of the secretary or assistant secretary of each Loan Party as the
Agent may reasonably require evidencing the identity, authority and capacity of
each Authorized Officer thereof authorized to act as an Authorized Officer in
connection with this Agreement and the other Loan Documents;

 

(iii)                               such documents and certifications as the
Agent may reasonably require to evidence that each Loan Party is duly organized
or formed, and that each Loan Party is validly existing and is in good standing
in its jurisdiction of organization;

 

(iv)                              favorable opinions of Gibson, Dunn & Crutcher
LLP and Goodsill Anderson Quinn & Stifel, addressed to the Agent and each
Lender, as to such matters concerning the Loan Parties and the Loan Documents as
the Lenders may reasonably request; and

 

(v)                       a certificate signed by a Responsible Officer of the
Borrower certifying (A) that the conditions specified in Sections 4.02(a) and
4.02(b) have been satisfied on and as of the Closing Date, (B) that there has
been no event or circumstance since December 31, 2016 that has had or could be
reasonably expected to have, either individually or in the aggregate, a Material
Adverse Effect, and (C) that attached thereto are copies of all documents
evidencing any actions, approval, or consents necessary in connection with this
Agreement (or, if no actions, approval or consents are necessary, certifying
that no actions, approval or consents are necessary).

 

55

--------------------------------------------------------------------------------


 

(b)                                           The Agent shall have received a
complete copy of each Note Purchase Agreement in effect as of the Closing Date
(in each case, together with (x) an amendment to such Note Purchase Agreement in
form and substance satisfactory to the Agent, and (y) all exhibits and schedules
thereto).

 

(c)                                  Any fees agreed in writing to be paid to
the Agent, the Arranger or the Lenders on or before the Closing Date shall have
been paid.

 

(d)                                 Unless waived by the Agent, the Borrower
shall have paid all fees, charges and disbursements of counsel to the Agent
(directly to such counsel if requested by the Agent) to the extent invoiced
prior to or on the Closing Date, plus such additional amounts of such fees,
charges and disbursements as shall constitute its reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
Closing Date (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Agent).

 

The Agent shall notify the Borrower in writing when this Agreement becomes
effective.  Without limiting the generality of the provisions of the last
paragraph of Section 9.03, for purposes of determining compliance with the
conditions specified in this Section 4.01, each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Agent shall have received notice from such Lender prior to the proposed Closing
Date specifying its objection thereto.

 

4.02                        Conditions to all Credit Extensions.  The obligation
of each Lender to honor any Request for Credit Extension (other than a Committed
Loan Notice requesting only a conversion of Committed Loans to the other Type,
or a continuation of Eurodollar Loans) is subject to the following conditions
precedent:

 

(a)                                 The representations and warranties of the
Borrower contained in Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects (or, if such
representation or warranty is qualified by materiality or Material Adverse
Effect, it shall be true and correct in all respects as drafted) on and as of
the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (or, if such
representation or warranty is qualified by materiality or material adverse
effect, it shall be true and correct in all respects as drafted) as of such
earlier date; and except that for purposes of this Section 4.02, the
representations and warranties contained in subsections (a) and (b) of
Section 5.02 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01.

 

(b)                                 No Default shall exist, or would result from
such proposed Credit Extension or from the application of the proceeds thereof.

 

(c)                                  The Agent and, if applicable, the L/C
Issuer or the Swing Line Lender shall have received a Request for Credit
Extension in accordance with the requirements hereof.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections
4.02(a) and 4.02(b) have been satisfied on and as of the date of the applicable
Credit Extension.

 

56

--------------------------------------------------------------------------------


 

ARTICLE V.

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Agent and the Lenders that:

 

5.01                        Organization.  Each Loan Party and each Material
Subsidiary is duly organized, validly existing and in good standing under the
laws of the state of its organization.  The Borrower and each Material
Subsidiary has the full power and authority to own its properties and to carry
on its business as now being conducted, and is duly qualified in every state
where the nature of its business requires that it do so, and is in good standing
under the laws of every jurisdiction outside the state of its organization in
which it owns or leases property or conducts business and in which the failure
to so qualify would have a Material Adverse Effect.  The Borrower and each
Material Subsidiary has complied in all material respects with (or is exempt
from the application of) all material federal, state and local laws, regulations
and orders that are (or in the absence of any exemption could be) applicable to
the operations of its business, including public utility, bank holding company,
state agricultural and Environmental and Safety Laws, in each case except to the
extent that the failure to so comply would not reasonably be expected to have a
Material Adverse Effect.  Each Loan Party has full power, authority and right to
execute and deliver, and to perform and observe, the provisions of this
Agreement and the other Loan Documents to which such Loan Party is a party and
to carry out the transactions contemplated hereby and thereby.  The execution,
delivery and performance of the Loan Documents by each Loan Party have been
authorized by all necessary corporate and other action, and, when duly executed
and delivered, will be the legal, valid and binding obligations of such Loan
Party, enforceable against it in accordance with their respective terms.

 

5.02                        Financial Statements.

 

(a)                                 The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other liabilities, direct or contingent, of the Borrower and
its Subsidiaries as of the date thereof, including liabilities for taxes,
material commitments and Debt.

 

(b)                                 The financial statements delivered pursuant
to 6.01(a) for the fiscal quarter ending March 31, 2017 (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (ii) fairly present the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby, subject, in the
case of unaudited financial statements, to the absence of footnotes and to
normal year-end audit adjustments).

 

(c)                                  Since the date of the Audited Financial
Statements, there has been no event or circumstance, either individually or in
the aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.

 

57

--------------------------------------------------------------------------------


 

5.03                        Actions Pending.  There is no action, suit,
investigation or proceeding pending or, to the knowledge of the Borrower,
threatened against the Borrower or any Subsidiary or any properties or rights of
the Borrower or any Subsidiary, by or before any court, arbitrator or
administrative or governmental body which could reasonably be expected to result
in a Material Adverse Effect.

 

5.04                        Outstanding Debt.  Neither the Borrower nor any
Subsidiary has any Debt outstanding except as not prohibited by this Agreement.

 

5.05                        Title to Properties.  The Borrower and each Material
Subsidiary have good and indefeasible title to their respective real properties
(other than properties which they lease) and have good title to all of their
other material properties and assets, including the properties and assets
reflected in the most recent audited balance sheet referred to in
Section 5.02(a) or furnished pursuant to Section 6.01(b) (other than properties
and assets disposed of in the ordinary course of business) except where the
failure to have such good title would not reasonably be expected to have a
Material Adverse Effect.  Such properties are not subject to any Liens of any
kind except Liens permitted by Section 7.02.  There is no material default, nor
any event that, with notice or lapse of time or both, would constitute such a
material default under any material lease to which either the Borrower or any
Material Subsidiary is a lessee, lessor, sublessee or sublessor.

 

5.06                        Taxes.  Each Loan Party and each Material Subsidiary
has filed all Federal and state income tax and all other material tax and
informational returns which are required to be filed by it.  The Borrower and
each such Subsidiary has paid all taxes as shown on such returns and on all
assessments received to the extent that such taxes are not yet delinquent,
except such taxes as are being contested in good faith by appropriate
proceedings for which adequate reserves have been established in accordance with
GAAP.

 

5.07                        Conflicting Agreements and Other Matters.  Neither
the execution nor delivery of this Agreement or the other Loan Documents, nor
the making of Credit Extensions hereunder, nor fulfillment of nor compliance
with the terms and provisions of this Agreement or the other Loan Documents will
conflict with, or result in a breach of the terms, conditions or provisions of,
or constitute a default under, or result in any violation of, or result in the
creation of any Lien upon any of the properties or assets of the Borrower or any
Subsidiary pursuant to, their respective articles of incorporation, bylaws or
similar organizational documents, any award of any arbitrator or any agreement,
instrument, order, judgment, decree, and after due investigation and to the
Borrower’s best knowledge, any statute, law, rule or regulation to which the
Borrower or any Subsidiary is subject.  Neither the Borrower nor any Subsidiary
is a party to, or otherwise subject to any provision contained in, any
instrument evidencing any of their respective Debt, any agreement relating
thereto or any other contract or agreement which restricts or otherwise limits
the incurring of Debt pursuant hereto, except as set forth on Schedule 5.07
hereto.

 

5.08                        Subsidiaries.  Set forth on Schedule 5.08 is a
complete and accurate list as of the Closing Date of each Material Domestic
Subsidiary.

 

5.09                        ERISA.  No accumulated funding deficiency (as
defined in section 302 of ERISA and section 412 of the Code), whether or not
waived, exists with respect to any Plan (other than a Multiemployer Plan).  No
liability to the PBGC has been or is expected by the Borrower or any ERISA
Affiliate to be incurred with respect to any Plan (other than a Multiemployer
Plan) by the Borrower, any Subsidiary or any ERISA Affiliate which is or would
be materially adverse to the business, condition (financial or otherwise) or
operations of the Borrower and its Subsidiaries taken as a whole.  Neither the
Borrower, any of its Subsidiaries or any ERISA Affiliate has incurred or
presently expects to incur any withdrawal liability under Title IV of ERISA with
respect to any Multiemployer Plan which is or would reasonably be expected to
have a Material Adverse Effect.  The execution and delivery of this Agreement

 

58

--------------------------------------------------------------------------------


 

and the other Loan Documents and the Credit Extensions hereunder will be exempt
from, or did not and will not involve any transaction which is subject to the
prohibitions of, section 406 of ERISA and did not and will not involve any
transaction in connection with which a penalty could be imposed under section
502(i) of ERISA or a tax could be imposed pursuant to section 4975 of the Code. 
As of the Closing Date, the Borrower is not and will not be (1) an employee
benefit plan subject to Title I of ERISA, (2) a plan or account subject to
Section 4975 of the Code; (3) an entity deemed to hold “plan assets” of any such
plans or accounts for purposes of ERISA or the Code; or (4) a “governmental
plan” within the meaning of ERISA.

 

5.10                        Government Consent.  Neither the nature of the
Borrower or any of its Subsidiaries, nor any of their respective businesses or
properties, nor any relationship between the Borrower or a Subsidiary and any
other Person, nor any circumstance in connection with the Credit Extensions
hereunder is such as to require any authorization, consent, approval, exemption
or other action by, notice to or filing with any court, administrative or
governmental body (other than routine filings after the Closing Date with the
SEC and/or state blue sky authorities) in connection with (a) the execution and
delivery of this Agreement and the other Loan Documents or (b) fulfillment of or
compliance with the terms and provisions of this Agreement and the other Loan
Documents, in either case, that has not been obtained.

 

5.11                        Investment Company Status; Margin Stock.  The
Borrower is not an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
or an “investment adviser” within the meaning of the Investment Advisers Act of
1940.  No part of the proceeds of any Credit Extension will be used in any
manner that is in violation of Regulations U or X issued by the FRB.  After
applying the proceeds of each Credit Extension, margin stock (within the meaning
of Regulation U issued by the FRB) will not constitute more than 25% of the
value of the assets (either of the Borrower alone or the Borrower and its
Subsidiaries on a consolidated basis) that are subject to the provisions of this
Agreement that may cause the Credit Extensions to be deemed secured, directly or
indirectly, by margin stock.

 

5.12                        Possession of Franchises, Licenses, Etc.  The
Borrower and its Subsidiaries possess all material franchises, certificates,
licenses, development and other permits and other authorizations from
governmental political subdivisions or regulatory authorities and all material
patents, trademarks, service marks, trade names, copyrights, licenses,
easements, rights of way and other rights (collectively, “Material Rights”),
free from burdensome restriction, that are necessary in the judgment of the
Borrower in any material respect for the ownership, maintenance and operation of
their business, properties and assets, and neither the Borrower nor any of its
Subsidiaries is in violation of any Material Rights except where the violation
of such Material Rights would not reasonably be expected to have a Material
Adverse Effect.  No event has occurred which permits, or after notice or lapse
of time or both would permit, the revocation or termination of any such Material
Rights except where the revocation of such Material Rights would not reasonably
be expected to have a Material Adverse Effect, or which materially and adversely
affects the rights of the Borrower or its Subsidiaries thereunder.

 

5.13                        Environmental and Safety Matters.  The Borrower and
its Subsidiaries and all of their respective properties and facilities do comply
and to the knowledge of the Borrower, have complied at all times and in all
respects with all Environmental and Safety Laws except where failure to comply
would not result in a Material Adverse Effect.

 

5.14                        Hostile Tender Offers.  None of the proceeds of the
Credit Extensions will be used to finance any offer to purchase, or any purchase
of, shares of capital stock of any corporation or equity interests in any other
entity, or securities convertible into or representing the beneficial ownership
of, or rights to acquire, any such shares or equity interests, if such shares,
equity interests, securities or rights

 

59

--------------------------------------------------------------------------------


 

are of a class which is publicly traded on any securities exchange or in any
over-the-counter market, other than (a) purchases for portfolio investment
purposes of such shares, equity interests, securities or rights which, together
with any shares, equity interests, securities or rights then owned by the
Borrower and its Subsidiaries, represent less than 5% of the equity interests or
beneficial ownership of such corporation or other entity, or (b) such offers or
purchases as have been duly approved by the board of directors of such
corporation or the equivalent governing body of such other entity.

 

5.15                        Employee Relations.  Neither the Borrower nor any
Subsidiary is the subject of (a) any material strike, work slowdown or stoppage,
union organizing drive or other similar activity or (b) any material action,
suit, investigation or other proceeding involving alleged employment
discrimination, unfair termination, employee safety or similar matters that in
either case would reasonably be expected to have a Material Adverse Effect nor,
to the best knowledge of the Borrower, is any such event imminent or likely to
occur except those which, individually or in aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

5.16                        Sanctions and Anti-Corruption Laws.

 

(a)                                 No Loan Party, no Subsidiary nor, to the
knowledge of senior management of any Loan Party, any Related Party is an
individual or entity that is, or is owned or controlled by any individual or
entity that is (i) currently the subject or target of any Sanctions,
(ii) included on OFAC’s List of Specially Designated Nationals, or any similar
list enforced by any other relevant sanctions authority applicable to the
Borrower and its Subsidiaries or (iii) located, organized or resident in a
Designated Jurisdiction

 

(b)                                 Neither the Borrower nor any of its
Subsidiaries has been charged with, or convicted of bribery or any other
anti-corruption related activity under any law or regulation applicable to
bribery or any other anti-corruption related activity in a U.S. or any non-U.S.
country or jurisdiction, including but not limited to the United States Foreign
Corrupt Practices Act of 1977 (“Anti-Corruption Laws”), and the Borrower has
established and maintained procedures and controls which it reasonably believes
are adequate to promote and achieve compliance by the Borrower and its
Subsidiaries in all material respects with all applicable Anti-Corruption Laws.

 

5.17                        Disclosure.  Neither this Agreement nor any other
document, certificate or statement furnished to the Agent or any Lender by or on
behalf of the Borrower in connection herewith contains any untrue statement of a
material fact or omits to state a material fact necessary in order to make the
statements contained herein and therein, taken as a whole as of the date
thereof, not misleading; provided, that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time and
information available to it at such time, it being understood that the Borrower
is under no obligation to update such projections or underlying information.

 

5.18                        No EEA Financial Institution.  No Loan Party is an
EEA Financial Institution.

 

ARTICLE VI.

 

AFFIRMATIVE COVENANTS

 

On and after the Closing Date, and so long as any Lender shall have any
Commitment hereunder, any Loan or other Obligation hereunder (other than any
contingent indemnification Obligation) shall remain unpaid or unsatisfied, or
any Letter of Credit shall remain outstanding:

 

60

--------------------------------------------------------------------------------


 

6.01                        Financial Information.  The Borrower shall deliver
to the Agent (for distribution to the Lenders):

 

(a)                                 as soon as practicable and in any event
within 60 days after the end of each quarterly period (other than the last
quarterly period) in each fiscal year (or if earlier, 5 days after the date
required to be filed with the SEC), consolidated statements of income and cash
flows of the Borrower and its Subsidiaries for the period from the beginning of
the current fiscal year to the end of such quarterly period, and a consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such
quarterly period, setting forth in each case in comparative form figures for the
corresponding period in the preceding fiscal year, all in reasonable detail and
certified by an authorized financial officer of the Borrower, subject only to
changes resulting from year-end adjustments;

 

(b)                                 as soon as practicable and in any event
within 120 days after the end of each fiscal year of the Borrower (or if
earlier, 5 days after the date required to be filed with the SEC), consolidated
statements of income and cash flows of the Borrower and its Subsidiaries for
such year and a consolidated balance sheet of the Borrower and its Subsidiaries
as at the end of such fiscal year, setting forth in each case in comparative
form corresponding figures from the preceding annual audit, certified by
independent public accountants of recognized national standing whose opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit; provided, that,
it shall not be a violation of this clause (b) if the opinion accompanying the
financial statements for the last fiscal year prior to the Maturity Date is
subject to a “going concern” or like qualification solely as a result of the
impending maturity of the Loans under this Agreement;

 

(c)                                  together with each delivery of financial
statements required by clauses (a) and (b) above, a Compliance Certificate
(x) setting forth computations showing the calculation of the covenants in
Sections 7.01 and 7.05, (y) stating that there exists no Default, or if any such
Default exists, specifying the nature and period of existence thereof and what
action the Borrower proposes to take with respect thereto and (z) attaching
supplements to Schedule 5.08 as are necessary such that, as supplemented, such
Schedule would be accurate and complete as of the date of such Compliance
Certificate;

 

(d)                                 promptly upon transmission thereof, copies
of all such financial, proxy and information statements, notices and other
reports as are sent to the Borrower’s public stockholders and copies of all
registration statements (without exhibits) and all reports which are filed with
the SEC;

 

(e)                                  promptly upon receipt thereof, a copy of
each other material report submitted to the Borrower or any of its Subsidiaries
by independent accountants in connection with any material annual, interim or
special audit made by them of the books of such Borrower or such Subsidiary;

 

(f)                                   promptly after the furnishing thereof,
copies of any certificate, statement or report furnished to any other lender to,
or holder of the debt securities of, the Borrower pursuant to the terms of any
indenture, loan, credit or similar agreement or instrument and not otherwise
required to be furnished to the Lenders pursuant to any other clause of this
Section 6.01; and

 

(g)                                  with reasonable promptness, such other
financial data as the Agent or any Lender may reasonably request.

 

61

--------------------------------------------------------------------------------


 

The Borrower also covenants that forthwith upon a Responsible Officer obtaining
actual knowledge of a Default, it will deliver to the Agent and the Lenders an
Officers’ Certificate specifying the nature and period of existence thereof and
what action the Borrower proposes to take with respect thereto.

 

Documents required to be delivered pursuant to Section 6.01(a), (b) or (d) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at the
website address listed on Schedule 10.02; or (ii) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Agent have access (whether a commercial, third-party
website or whether sponsored by the Agent); provided that: (A) the Borrower
shall deliver paper copies of such documents to the Agent or any Lender that
requests the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Agent or such Lender and (B) the
Borrower shall provide the Agent (by electronic mail) with an electronic link to
such documents.  The Agent shall have no obligation to request the delivery or
to maintain copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Borrower with any such
request for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

 

The Borrower hereby acknowledges that (1) the Agent and/or the Arranger may, but
shall not be obligated to, make available to the Lenders and the L/C Issuer
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on Debt
Domain, IntraLinks, Syndtrak or another similar electronic system (the
“Platform”) and (2) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities.  The Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked by the Borrower as “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower
shall be deemed to have authorized the Agent, the Arranger, the L/C Issuer and
the Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information;” and (z) the Agent and the Arranger shall
be entitled to treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Side Information.”  Notwithstanding the foregoing, the Borrower shall be
under no obligation to mark any Borrower Materials “PUBLIC.”

 

6.02                        Inspection of Property.  The Borrower shall, and
shall cause its Subsidiaries to, permit any employees or designated
representatives of the Agent, any of its Related Parties or any other Lender
with a Commitment in excess of $5,000,000, at such Person’s expense, to visit
and inspect any of the properties of the Borrower and its Subsidiaries, to
examine their books and financial records and to make copies thereof or extracts
therefrom and to discuss their affairs, finances and accounts with the
Responsible Officers and the Borrower’s independent certified public
accountants, all at such reasonable times and as often as such Person may
reasonably request; provided that a principal financial officer of the Borrower
shall have reasonable prior notice of, and may elect to be present during,
discussions with the Borrower’s independent public accountants.

 

62

--------------------------------------------------------------------------------


 

6.03                        Covenant to Secure Obligations Equally.   (a) If the
Borrower or any of its Domestic Subsidiaries shall create, assume or otherwise
incur any Lien upon any of its property or assets, whether now owned or
hereafter acquired, other than Liens permitted by the provisions of Section 7.02
(including in such permitted Liens, without limitation, Liens securing Title XI
Debt to the extent such Title XI Debt is permitted Priority Debt) or (b) if the
Borrower or any of its Subsidiaries shall create, assume or otherwise incur any
Lien upon any of its property or assets, whether now owned or hereafter acquired
to secure its obligations under any Note Purchase Agreement (other than (x) the
Collateral and/or (y) cash collateral in an amount not to exceed, for each such
Note Purchase Agreement, the amount of Cash Collateral being provided by the
Borrower and its Subsidiaries pursuant to Section 2.15), then in either case,
the Borrower will make, or will cause its Subsidiaries to make, effective
provision whereby the Obligations will be secured by such Lien equally and
ratably with any and all other Debt thereby secured so long as any such other
Debt shall be so secured pursuant to an agreement or agreements (including
security agreements and similar collateral documents and an intercreditor
agreement) reasonably acceptable to the Required Lenders.

 

6.04                        Maintenance of Properties; Insurance.  The Borrower
shall, and shall cause its Subsidiaries to (a) maintain or cause to be
maintained in good repair, working order and condition all material properties
used or useful at that time in its business and from time to time will make or
cause to be made all appropriate repairs, renewals and replacements thereof and
(b) maintain insurance with reputable and financially sound insurers in such
amounts and against such liabilities and hazards as is customarily maintained by
other companies operating similar businesses and together with each delivery of
financial statements under Section 6.01(b), upon the request of the Agent,
deliver certificates of insurance to the foregoing effect to the Agent.

 

6.05                        Environmental and Safety Laws.

 

(a)                                 The Borrower shall deliver promptly to the
Agent notice of (i) any material enforcement, cleanup, removal or other material
governmental or regulatory action instituted or, to the Borrower’s best
knowledge, threatened against the Borrower or any Material Subsidiary pursuant
to any Environmental and Safety Laws, (ii) all material Environmental
Liabilities and Costs against or in respect of the property, Borrower or any
Material Subsidiary or any of its material properties and (iii) the Borrower’s
or any Material Subsidiary’s discovery of any occurrence or condition on any
material real property adjoining or in the vicinity of any of its properties
that the Borrower or such Material Subsidiary has reason to believe would cause
such property or any material part thereof to be subject to any material
restrictions on its ownership, occupancy, transferability or use under any
Environmental and Safety Laws.

 

(b)                                 The Borrower shall, and shall cause its
Material Subsidiaries to, keep and maintain its properties and conduct its and
their operations in compliance in all material respects with all applicable
Environmental and Safety Laws except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

 

6.06                        Use of Proceeds.  The Borrower shall, and shall
cause its Subsidiaries to, use the proceeds of the Credit Extensions (a) to
finance working capital, capital expenditures (including Acquisitions) and other
lawful corporate purposes, (b) to refinance certain existing indebtedness,
(c) for support of commercial paper issued by the Borrower, and (d) to pay fees
and expenses incurred in connection with this Agreement; provided that in no
event shall the proceeds of any Credit Extension be used in contravention of any
law or of any Loan Document.

 

63

--------------------------------------------------------------------------------


 

6.07                        United States Citizen.   The Borrower covenants that
it will, and will cause each of its Subsidiaries that owns or operates any
Vessel, at all times to preserve and maintain its status as a Section 2
Citizen.  For purposes hereof, “Section 2 Citizen” means a Person that is a
citizen of the United States as required for the coastwise trade under
Section 50501 of Title 46 of the United States Code and the regulations in
effect from time to time thereunder.

 

6.08                        Guarantors.

 

(a)                                 Together with each delivery of financial
statements required by Sections 6.01(a) and 6.01(b), the Borrower shall notify
the Agent if any wholly-owned Subsidiary has become a Material Domestic
Subsidiary after the Closing Date.  Within 30 days after such notification (or
such longer period as determined by Agent in its sole discretion), the Borrower
shall cause such wholly-owned Material Domestic Subsidiary to (i) become a
Guarantor by executing and delivering to the Agent a joinder to the Guaranty,
and (ii) at the request of the Agent, deliver to the Agent such organization
documents, resolutions and favorable opinions of counsel, all in form, content
and scope similar to those delivered on the Closing Date or otherwise reasonably
satisfactory to the Agent.

 

(b)                                 If a Guarantor is a party to any transaction
of merger, consolidation or other combination permitted by Section 7.04(b) or
7.04(c), the continuing or surviving Person of such transaction shall, within 30
days after the consummation of such transaction (or such longer period as
determined by Agent in its sole discretion), (i) become a Guarantor by executing
and delivering to the Agent a joinder to the Guaranty and (ii) at the request of
the Agent, deliver to the Agent such organization documents, resolutions and
favorable opinions of counsel, all in form, content and scope similar to those
delivered on the Closing Date or otherwise reasonably satisfactory to the Agent.

 

(c)                                  Notwithstanding the forgoing, concurrently
with such time as any Person becomes a guarantor or other obligor under any Note
Purchase Agreement, the Borrower shall cause such Person to (i) become a
Guarantor by executing and delivering to the Agent a joinder to the Guaranty,
and (ii) at the request of the Agent, deliver to the Agent such organization
documents, resolutions and favorable opinions of counsel, all in form, content
and scope similar to those delivered on the Closing Date or otherwise reasonably
satisfactory to the Agent.

 

(d)                                 So long as no Default exists, if a Guarantor
ceases to be a Material Domestic Subsidiary, then upon the written request of
the Borrower, the Agent shall release such Guarantor from its obligations under
the Guaranty pursuant to Section 9.09; provided that the Agent shall not release
such Guarantor unless such Guarantor is not at such time (or concurrently with
such release by the Agent will cease to be) a guarantor or obligor under any
Note Purchase Agreement.

 

6.09                        Collateral.   At any time, at the written election
of the Borrower (the “Collateral Election”), the Loan Parties shall deliver to
the Agent (a) all Collateral Documents and such other document as are necessary
to perfect the Agent’s Lien in the applicable Collateral and (b) resolutions in
form and substance satisfactory to the Agent; provided that at any time the Loan
Parties have granted a Lien on the Collateral to the holders of the Senior
Notes, the Borrower shall be required to deliver such documentation as is
necessary to perfect to the Agent’s Lien on such Collateral on a pari passu
basis.  The Borrower may make the Collateral Election at any time with respect
to any Security Agreement.  In addition, from time to time on or after the
Closing Date, the Borrower may enter into additional note purchase and/or credit
agreements with lenders which are not party to the Intercreditor Agreement for
purpose of such additional note purchase and/or credit agreements, and the
Borrower may designate, at the written election of the Borrower delivered to the
Agent, such lenders to become parties to the Intercreditor Agreement. 
Notwithstanding the foregoing, so long as no (i) Default has occurred or is
continuing and (ii) the Borrower has revoked its applicable collateral election
under the Senior Notes, the Borrower may revoke the Collateral Election with
respect to the applicable Security Agreement(s) and, at the expense of the
Borrower, the Agent shall deliver such releases as are necessary to evidence the
termination of the applicable Liens.

 

64

--------------------------------------------------------------------------------


 

6.10                        Anti-Corruption Laws.   The Borrower shall, and
shall cause its Subsidiaries to, conduct its businesses in compliance in all
material respects with all applicable Anti-Corruption Laws and maintain
procedures and controls which it reasonably believes are adequate to promote and
achieve compliance in all material respects by the Borrower and its Subsidiaries
with all applicable Anti-Corruption Laws.

 

6.11                        Incumbency Certificates.   To the extent reasonably
requested by the Agent, the applicable Loan Party will provide an incumbency
certificate for any Responsible Officer of such Loan Party, and to the extent
reasonably requested by the Agent, appropriate authorization documentation, in
form and substance reasonably satisfactory to the Agent.

 

ARTICLE VII.

 

NEGATIVE COVENANTS

 

On and after the Closing Date, and so long as any Lender shall have any
Commitment hereunder, any Loan or other Obligation (other than any contingent
indemnification Obligation) hereunder shall remain unpaid or unsatisfied, or any
Letter of Credit shall remain outstanding:

 

7.01                        Financial Covenants.  (a)    Minimum Consolidated
Interest Coverage Ratio.  The Borrower shall not permit the Consolidated
Interest Coverage Ratio as of the end of any fiscal quarter of the Borrower to
be less than 3.50 to 1.0.

 

(b)                                 Maximum Consolidated Leverage Ratio.  The
Borrower shall not permit the Consolidated Leverage Ratio as of the end of any
fiscal quarter of the Borrower to exceed 3.25 to 1.0; provided, however, that:

 

(i)                           at any time after the expiration of the Special
Relief Period, but only if the Consolidated Leverage Ratio at such time has been
equal to or less than 3.25 to 1.00 as of the end of at least four consecutive
fiscal quarters, in connection with any Acquisition in an Eligible Business Line
that is not a Hostile Acquisition for which the aggregate purchase consideration
equals or exceeds $75,000,000, the maximum permitted Consolidated Leverage
Ratio, at the election of the Borrower, with prior written notice from the
Borrower to the Agent, shall increase to 3.90 to 1.0 on one occasion during the
term of this Agreement, for the period beginning on the date of the consummation
of such Acquisition and continuing until the fourth consecutive fiscal quarter
end which occurs on or after the date of the consummation of such Acquisition;

 

(ii)                        at any time after the expiration of the Special
Relief Period, but only if the Consolidated Leverage Ratio at such time has been
equal to or less than 3.25 to 1.00 as of the end of at least four consecutive
fiscal quarters, in connection with any purchase or construction of a new
container ship for which the aggregate purchase consideration or construction
cost equals or exceeds $125,000,000, the maximum permitted Consolidated Leverage
Ratio, at the election of the Borrower, with prior written notice from the
Borrower to the Agent delivered by the Borrower prior to the Specified Date and
specifying therein such Specified Date, shall increase to 3.50 to 1.00, on one
occasion

 

65

--------------------------------------------------------------------------------


 

during the term of this Agreement, for the period beginning on a date determined
by the Borrower between the commencement of payment for such container ship and
delivery of such container ship (the “Specified Date”) and continuing until the
fourth consecutive fiscal quarter end which occurs on or after the Specified
Date;

 

(iii)                     at any time and from time to time (but subject to the
next succeeding clauses (iv), (v), (vi), (vii) and (viii)) during the Special
Relief Period in connection with any purchase or construction of one or more new
container ships for which the aggregate purchase consideration or construction
cost per ship equals or exceeds $125,000,000 (each, a “Qualifying Ship”), the
maximum permitted Consolidated Leverage Ratio, at the election of the Borrower
effective as of the last day of a fiscal quarter occurring during the Special
Relief Period (through the Borrower’s delivery, no later than 20 days after the
last day of the applicable fiscal quarter, of a written notice to the Agent,
stating that the Borrower is electing an “Applicable Relief Period” and
specifying the beginning and ending dates thereof (each, a “Applicable Relief
Period Notice”), shall increase to the Applicable Maximum Level as of the last
day of the applicable fiscal quarter (the period beginning on the last day of
the applicable fiscal quarter and continuing until the day immediately preceding
the last day of the next succeeding fiscal quarter, the “Applicable Relief
Period”);

 

(iv)                    the Borrower may deliver no more than seven
(7) Applicable Relief Period Notices during the Special Relief Period (and if
the Borrower delivers more than one (1) Applicable Relief Period Notice, then
all Applicable Relief Period Notices must cover consecutive Applicable Relief
Periods), and each Applicable Relief Period Notice will specify the Applicable
Maximum Level for purpose of the Applicable Relief Period selected in such
Applicable Relief Period Notice;

 

(v)                       (A) the “Special Relief Period” shall mean a period of
two consecutive years, occurring during the three-year period from December 31,
2017 through December 30, 2020 (or a lesser period of time if the Special Relief
Period begins after December 31, 2018), and triggered to begin at the election
of the Borrower effective as of the last day of a fiscal quarter during such
three-year period (through the Borrower’s delivery, on a one-time basis and no
later than 20 days after the last day of the applicable fiscal quarter, of a
written notice to the Agent, stating that the Borrower is electing the “Special
Relief Period” and specifying the beginning and ending dates thereof (a “Special
Relief Period Notice”); and (B) the “Applicable Maximum Level” shall mean
(x) 3.50 to 1.00, or (y) 3.75 to 1.00, provided that (1) the Borrower may elect
the Applicable Maximum Level of 3.75 to 1.00 only for up to three consecutive
Applicable Relief Periods, and (2) the Borrower may elect an Applicable Maximum
Level of 3.50 to 1.00 for any or all of the Applicable Relief Periods;

 

(vi)                    notwithstanding anything to the contrary in clauses
(iii) through (v) of this Section 7.01(b), (I) in no event shall an Applicable
Relief Period extend beyond the end of the Special Relief Period;

 

(vii)                 the Borrower may elect, but shall not be required, to
commence an Applicable Relief Period on the same day as the Special Relief
Period (in each case, by delivery of the notices contemplated by clauses
(iii) and (v) within 20 days after the last day of the applicable fiscal
quarter); and

 

66

--------------------------------------------------------------------------------


 

(viii)              notwithstanding anything to the contrary in clauses
(iii) through (vii) of this Section 7.01(b) or in Article VIII  hereof:  (A) in
no event shall the failure of the Borrower to comply with a required
Consolidated Leverage Ratio on the last day of a fiscal quarter and until the
Borrower delivers and Applicable Relief Period Notice with respect to the
applicable fiscal quarter within 20 days after the end of such fiscal quarter as
set forth herein constitute a Default or Event of Default hereunder at any time
(including prior to the delivery of an Applicable Relief Period Notice with
respect to the applicable fiscal quarter within 20 days thereafter as set forth
herein) if such Applicable Relief Period Notice is timely delivered by the
Borrower and the maximum permitted Consolidated Leverage Ratio elected by the
Borrower in accordance with this Section 7.01(b) in such Applicable Relief
Period Notice is equal to or higher than the actual Consolidated Leverage Ratio
as of the applicable fiscal quarter end and (B) no interest at the applicable
Default Rate shall be due and payable with respect to any matter that would have
constituted a Default or Event of Default hereunder but for the provisions of
this Section 7.01(b)(viii).  As an abundance of caution, nothing in this
Section 7.01(b) shall impair or otherwise affect the right of the Lenders to
charge interest at the applicable Default Rate in accordance with the other
terms of this Agreement.

 

(c)                                  Maximum Priority Debt.  The Borrower shall
not permit (i) the principal amount of Priority Debt at any time to exceed 20%
of Consolidated Tangible Assets as of the most recently ended fiscal quarter for
which financial statements have been delivered pursuant to Section 6.01(a) or
6.01(b); provided, that such maximum permitted percentage amount of Priority
Debt shall be reduced to 17.5% at such time, if any, as the Borrower or any of
its Subsidiaries acquires two new vessels for which the aggregate purchase
consideration for each vessel exceeds $100,000,000 and (ii) the principal amount
of Priority Debt that is not Title XI Priority Debt at any time to exceed 10% of
Consolidated Tangible Assets as of the most recently ended fiscal quarter for
which financial statements have been delivered pursuant to Section 6.01(a) or
6.01(b).

 

7.02                        Liens.  The Borrower shall not, and shall not permit
any Subsidiary to, create, assume or suffer to exist at any time any Lien on or
with respect to any of its property or assets, whether now owned or hereafter
acquired (whether or not provision is made for the equal and ratable securing of
the Obligations in accordance with the provisions of Section 6.03 but subject to
the limitation on Priority Debt in Section 7.01(c)), except:

 

(a)                                 Liens for taxes not yet delinquent or which
are being actively contested in good faith by appropriate proceedings and for
which adequate reserves have been established to the extent required by GAAP;

 

(b)                                 Liens (other than Liens pursuant to ERISA)
incidental to the conduct of its business or the ownership of its property and
assets which were not incurred in connection with the borrowing of money or the
obtaining of advances of credit (including, without limitation, Liens on vessels
or equipment (i) for crew and stevedores wages, (ii) for salvage and general
average, (iii) arising by operation of law in the ordinary course of business in
operating, maintaining or repairing vessels, and (iv) for damages arising from
maritime torts which are unclaimed, or which are claimed and are covered by
insurance and any deductible applicable thereto), and which do not in the
aggregate materially detract from the value of its property or assets or
materially impair the use thereof in the operation of its business;

 

67

--------------------------------------------------------------------------------


 

(c)                                  Liens on property or assets of a Subsidiary
securing obligations of such Subsidiary to the Borrower or another Subsidiary;

 

(d)                                 Liens encumbering the CCF to the extent
incurred to secure the financing by the Borrower or Matson Navigation of
“qualified vessels”  as defined in Section 607 of the Merchant Marine Act, 1936,
as amended;

 

(e)                                  Liens existing on the Closing Date and
listed on Schedule 7.02 and any renewals or extensions thereof, provided that
the property covered thereby is not changed;

 

(f)                                   other Liens securing Debt not otherwise
permitted by clauses (a) through (e) above, inclusive; provided that the
aggregate amount of all Priority Debt does not, at any time, exceed the level
prohibited by Section 7.01(c); provided further that, notwithstanding the
foregoing, the Borrower shall not, and shall not permit any Subsidiary to,
create or permit to exist any Lien on any property securing Debt outstanding or
issued under the Note Purchase Agreements (other than (x) Collateral and/or
(y) cash collateral in an amount, for each such Note Purchase Agreement, not to
exceed the amount of Cash Collateral being provided by the Borrower and its
Subsidiaries pursuant to Section 2.15) unless and until the Obligations shall be
secured equally and ratably with such Debt pursuant to an agreement or
agreements (including security agreements and similar collateral documents and
an intercreditor agreement) reasonably acceptable to the Required Lenders;

 

(g)                                  any Lien securing obligations that do not
constitute Debt existing on any property of any Person at the time it becomes a
Subsidiary, or existing prior to the time of acquisition upon any property
acquired by the Borrower or any Subsidiary through purchase, merger or
consolidation or otherwise, whether or not assumed by the Borrower or such
Subsidiary; provided that any such Lien shall not encumber any other property of
the Borrower or such Subsidiary (other than proceeds of such acquired property);

 

(h)                                 (i) other Liens securing obligations that do
not constitute Debt provided that the aggregate amount of such obligations does
not exceed $10,000,000 at any time outstanding and (ii) other Liens securing
obligations that do not constitute Debt provided that the aggregate fair market
value (as reasonably determined by the Borrower acting in good faith) of all
assets subject to all such Liens does not exceed $10,000,000;

 

(i)                                     any Lien pursuant to any Loan Document
or the Collateral Documents; and

 

(j)                                    any Lien on the Collateral securing
obligations under the Note Purchase Agreements.

 

7.03                        Loans, Advances and Investments.  The Borrower shall
not permit, and shall not permit any Subsidiary to make or permit to remain
outstanding any loan or advance to, or own, purchase or acquire any stock,
obligations or securities of, or any other interest in, or make any capital
contribution to, any Person, or consummate any Acquisition, except that the
Borrower or any Subsidiary may

 

(a)                                 make, or permit to remain outstanding, loans
or advances to the Borrower or any Subsidiary;

 

(b)                                 own, purchase or acquire stock, obligations
or securities of a Subsidiary, and, so long as the Borrower is in compliance
with the financial covenants set forth in Section 7.01 on a pro forma basis
immediately after giving effect to such transaction, consummate Acquisitions;

 

68

--------------------------------------------------------------------------------


 

(c)                                  acquire and own stock, obligations,
securities or other investments (i) consisting of extensions of credit arising
from the grant of trade credit, or received in settlement or partial
satisfaction thereof of obligations (including any Debt or trade credit) owing
to the Borrower or any Subsidiary or (ii) received in satisfaction of judgments
or pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of trade creditors or account debtors;

 

(d)                                 make investments in accordance with the
resolutions of the Board of Directors of the Borrower; provided that such
resolutions authorize only investments rated investment grade by S&P, Moody’s,
or any other nationally recognized credit rating agency or investments in the
Borrower’s accounts receivable purchased or held by the CCF;

 

(e)                                  make any investment in any stock,
obligations or securities of, or any other interest in, or any capital
contribution to, an Eligible Business Line (subject, in the case of any
Acquisition, to Section 7.03(b)); and

 

(f)                                   make other investments, loans and advances
which in the aggregate (at original cost) do not exceed $30,000,000 at any time
outstanding.

 

Notwithstanding the foregoing, (i) amounts in the CCF may be invested only as
provided in subsection (d) above and (ii) for the avoidance of doubt, this
Section 7.03 shall not apply to any Guarantee.

 

7.04                        Merger.  The Borrower shall not, and shall not
permit any Subsidiary to, consummate any transaction of merger, consolidation or
other combination with any other Person; provided that:

 

(a)                                 any Subsidiary may merge with the Borrower;
provided that the Borrower shall be the continuing or surviving corporation and
immediately after such merger no Event of Default shall exist;

 

(b)                                 any Subsidiary may merge with another
Subsidiary; provided that if a Material Domestic Subsidiary merges with a
Foreign Subsidiary, such Material Domestic Subsidiary shall be the surviving
Person and immediately after such merger no Event of Default shall exist; and

 

(c)                                  the Borrower or any Subsidiary may merge,
consolidate or combine with any other Person in connection with an Acquisition
permitted by Section 7.03(b); provided that (i) immediately after such merger,
consolidation or combination, no Event of Default shall exist and (ii) if the
Borrower is a party to such transaction, the Borrower will be the continuing or
surviving corporation.

 

7.05                        Sale of Capital Assets.   The Borrower shall not,
and shall not permit any Subsidiary to, sell, lease, transfer or otherwise
dispose of any Capital Asset to any Person, except that (a) any Loan Party may
sell or otherwise dispose of any Capital Asset to any other Loan Party, (b) any
Subsidiary that is not a Loan Party may sell or otherwise dispose of any Capital
Asset to the Borrower or any other Subsidiary and (c) during any rolling
twelve-month period, the Borrower or any Subsidiary may sell or otherwise
dispose of Capital Assets which constituted up to 10% of the total value of the
consolidated assets of Matson Navigation and its Subsidiaries as of December 31,
2016, so long as (A)) such Capital Assets sold contributed less than 25% of the
Consolidated Net Income of the Borrower in each of the three fiscal years
immediately preceding any such sale and (B) such Capital Assets, when considered
together with all other Capital Assets sold or otherwise disposed of subsequent
to December 31, 2016, do not constitute in excess of 30% of the total value of
the consolidated assets of Matson Navigation and its Subsidiaries as of
December 31, 2016; provided, that this Section 7.05 shall not apply to any Lien
permitted hereunder.

 

69

--------------------------------------------------------------------------------


 

7.06                        Use of Proceeds.  The Borrower shall not use the
proceeds of any Credit Extension, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry margin stock
(within the meaning of Regulation U of the FRB) or to extend credit to others
for the purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.

 

7.07                        Transactions with Affiliates and Stockholders.  The
Borrower shall not, and shall not permit any Subsidiary to, directly or
indirectly, purchase, acquire or lease any property from, or sell, transfer or
lease any property to, or otherwise deal with, in the ordinary course of
business or otherwise (a) any Affiliate, (b) any Person owning, beneficially or
of record, directly or indirectly, either individually or together with all
other Persons to whom such Person is related by blood, adoption or marriage,
stock of the Borrower or stock of any Person owning stock of the Borrower (of
any class having ordinary voting power for the election of directors)
aggregating 5% or more of such voting power or (c) any Person related by blood,
adoption or marriage to any Person described or coming within the provisions of
clause (a) or (b) of this Section 7.07; provided that the following shall be
permitted: (i) the Borrower and Subsidiaries may enter into such transactions on
terms no less favorable to the Borrower or Subsidiary than if no such
relationship existed, (ii) customary fees, indemnities and reimbursements may be
paid to officers, employees, consultants and directors of the Borrower and its
Subsidiaries; (iii) the Borrower and its Subsidiaries may enter into and make
payments and provide benefits pursuant to reasonable and customary employment
arrangements with officers and senior management employees; (iv) the Borrower
may sell or issue its capital stock, (v) transactions between the Borrower and
any Subsidiary, and among Subsidiaries of the Borrower and (vi) Restricted
Payments made in compliance with Section 7.08.

 

7.08                        Dividend Limitation.  The Borrower shall not pay or
declare any dividend on any class of stock or make any other distribution on
account of any class of its stock, or redeem, purchase or otherwise acquire,
directly or indirectly, any shares of its stock (all of the foregoing being
herein called “Restricted Payments”) unless (i) at the time any proposed
Restricted Payment is to be made, and after giving effect to any proposed
Restricted Payment, no Default exists or would exist after giving effect to such
Restricted Payment and (ii) the Borrower is in compliance with the financial
covenants set forth in Section 7.01 on a pro forma basis after giving effect to
such Restricted Payment.

 

7.09                        Sanctions.  The Borrower shall not, and shall not
permit any Subsidiary to, directly, or knowingly indirectly, use the proceeds of
any Credit Extension (a) in connection with any investment in, or any
transaction or dealings with, any Person that, at the time of such funding, is
the subject of Sanctions in a manner that will result in a violation of
Sanctions, or (b) in any other manner in violation of Sanctions.

 

7.10                        Anti-Corruption Laws.  The Borrower shall not, and
shall not permit any Subsidiary to, directly, or knowingly indirectly, use the
proceeds of any Credit Extension for any purpose which would breach
Anti-Corruption Laws in any material respect.

 

ARTICLE VIII.

 

EVENTS OF DEFAULT AND REMEDIES

 

8.01                        Events of Default.  Any of the following shall
constitute an “Event of Default”:

 

(a)                                 Non-Payment.  The Borrower or any other Loan
Party fails to pay (i) when and as required to be paid herein, any amount of
principal of any Loan or any L/C Obligation, or (ii) within five days after the
same becomes due, any interest on any Loan or on any L/C Obligation, any fee due
hereunder or any other amount payable hereunder or under any other Loan
Document; or

 

70

--------------------------------------------------------------------------------


 

(b)                                 Specific Covenants.  The Borrower fails to
perform or observe any agreement contained in Article VII; or

 

(c)                                  Other Defaults.  The Borrower or any other
Loan Party fails to perform or observe any other covenant or agreement (not
specified in subsection (a) or (b) above) contained in any Loan Document on its
part to be performed or observed and such failure shall not be remedied within
30 days after any Responsible Officer obtains actual knowledge thereof; or

 

(d)                                 Representations and Warranties.  Any
representation or warranty made by the Borrower herein or by any Loan Party or
any of its officers in any Loan Document or any writing furnished in connection
with or pursuant to this Agreement or any other Loan Document shall be false or
misleading in any material respect on the date as of which made; provided that
to the extent that such breach of representation or warranty relates to clause
(c) of the definition of Material Adverse Effect, such breach of representation
or warranty shall only constitute an Event of Default under this subsection
(d) if such Loan Party knowingly breached such representation or warranty; or

 

(e)                                  Cross-Default.  (i) An Event of Default (as
defined in any Note Purchase Agreement) has occurred and is continuing under
such Note Purchase Agreement; or (ii) the Borrower or any Material Subsidiary
defaults in any payment of principal of, or premium or interest on, any Debt
(other than the Obligations) beyond any period of grace provided with respect
thereto, or the Borrower or any Material Subsidiary fails to perform or observe
any other agreement, term or condition contained in any agreement relating to
any such Debt (or any other event under any such agreement occurs and is
continuing) and the effect of such default or other failure or event is to
cause, or to permit the holder or holders of such Debt (or a trustee on behalf
of such holder or holders) to cause, such Debt to become due (or to be required
to be repurchased by the Borrower or any Subsidiary) prior to any stated
maturity; provided that the aggregate amount of all Debt as to which such a
default or other failure or event shall occur and be continuing exceeds
$40,000,000; or

 

(f)                                   Insolvency Proceedings, Etc.

 

(i)                                     Any Loan Party or any Material
Subsidiary makes an assignment for the benefit of creditors or is generally not
paying its debts as such debts become due; or

 

(ii)                                  any decree or order for relief in respect
of any Loan Party or any Material Subsidiary is entered under any Debtor Relief
Laws of any jurisdiction; or

 

(iii)                               any Loan Party or any Material Subsidiary
petitions or applies to any tribunal for, or consents to, the appointment of, or
taking possession by, a trustee, receiver, custodian, liquidator or similar
official of any Loan Party or any such Material Subsidiary, or of any
substantial part of the assets of any Loan Party or any such Material
Subsidiary, or commences a voluntary case under the Bankruptcy Code of the
United States or any proceedings (other than proceedings for the voluntary
liquidation and dissolution of a Material Subsidiary) relating to any Loan Party
or any Material Subsidiary under any other Debtor Relief Laws; or

 

71

--------------------------------------------------------------------------------


 

(iv)                              any petition or application of the type
described in clause (iii) above is filed, or any such proceedings are commenced,
against any Loan Party or any Material Subsidiary and any Loan Party or such
Material Subsidiary by any act indicates its approval thereof, consent thereto
or acquiescence therein, or an order, judgment or decree is entered appointing
any such trustee, receiver, custodian, liquidator or similar official, or
approving the petition in any such proceedings, and such order, judgment or
decree remains unstayed and in effect for more than 30 days; or

 

(g)                                  Dissolution, Etc.  Any order, judgment or
decree is entered in any proceedings against any Loan Party or any Material
Subsidiary decreeing the dissolution of such Loan Party or such Material
Subsidiary and such order, judgment or decree remains unstayed and in effect for
more than 30 days; or

 

(h)                                 ERISA.  (i) Any Plan shall fail to satisfy
the minimum funding standards of ERISA or the Code for any plan year or part
thereof or a waiver of such standards or extension of any amortization period is
sought or granted under section 412 of the Code, (ii) a notice of intent to
terminate any Plan shall have been or is reasonably expected to be filed with
the PBGC or the PBGC shall have instituted proceedings under ERISA section 4042
to terminate or appoint a trustee to administer any Plan or the PBGC shall have
notified the Borrower or any ERISA Affiliate that a Plan may become a subject of
such proceedings, (iii) the aggregate amount under all Plans of the fair market
value of the assets (within the meaning of section 303 of ERISA), is less than
70% of the “Funding Target” (within the meaning of section 303 of ERISA),
(iv) the Borrower or any ERISA Affiliate shall have incurred or is reasonably
expected to incur any liability pursuant to Title I or IV or ERISA or the
penalty or excise tax provisions of the Code relating to employee benefit plans,
(v) the Borrower or any ERISA Affiliate withdraws from any Multiemployer Plan,
or (vi) the Borrower or any Subsidiary establishes or amends any employee
welfare benefit plan that provides post-employment welfare benefits in a manner
that would increase the liability of the Borrower or any Subsidiary thereunder;
and any such event or events described in clauses (i) through (vi) above, either
individually or together with any other such event or events, could reasonably
be expected to have a Material Adverse Effect of the type described in clause
(a) or (b) of the definition thereof; or

 

(i)                                     Judgments.  Any judgment(s) or
decree(s) in the aggregate amount of $40,000,000 or more shall be entered
against the Borrower or any of its Material Subsidiaries that are not paid or
fully covered (beyond any applicable deductibles) by insurance and such judgment
or decree shall not have been vacated, discharged or stayed or bonded pending
appeal within 60 days from the entry thereof; or

 

(j)                                    Invalidity of Loan Documents.  Any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party or
any other Person contests in any manner the validity or enforceability of any
Loan Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document; or

 

(k)                                 Change of Control.  There occurs any Change
of Control.

 

8.02                        Remedies Upon Event of Default.  If any Event of
Default occurs and is continuing, the Agent shall, at the request of, or may,
with the consent of, the Required Lenders, take any or all of the following
actions:

 

72

--------------------------------------------------------------------------------


 

(a)                                 declare the commitment of each Lender to
make Loans and any obligation of the L/C Issuer to make L/C Credit Extensions to
be terminated, whereupon such commitments and obligation shall be terminated;

 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;

 

(c)                                  require that the Borrower Cash
Collateralize the L/C Obligations (in an amount equal to the Minimum Collateral
Amount with respect thereto); and

 

(d)                                 exercise on behalf of itself, the Lenders
and the L/C Issuer all rights and remedies available to it, the Lenders and the
L/C Issuer under the Loan Documents or applicable law or at equity;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Agent or any Lender.

 

8.03                        Application of Funds.  After the exercise of
remedies provided for in Section 8.02 (or after the Loans have automatically
become immediately due and payable and the L/C Obligations have automatically
been required to be Cash Collateralized as set forth in the proviso to
Section 8.02), any amounts received on account of the Obligations, subject to
the terms of the Intercreditor Agreement (if applicable), shall, subject to the
provisions of Sections 2.15 and 2.16, be applied by the Agent in the following
order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Agent and amounts payable under Article III)
payable to the Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them;

 

73

--------------------------------------------------------------------------------


 

Fifth, to the Agent for the account of the L/C Issuer, to Cash Collateralize
that portion of L/C Obligations comprised of the aggregate undrawn amount of
Letters of Credit to the extent not otherwise Cash Collateralized by the
Borrower pursuant to Sections 2.03 and 2.15; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by law.

 

Subject to Sections 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.

 

8.04                        Savings Clause.

 

The provisions of this Article VIII are subject in all respects to the
provisions of Section 7.01(b)(viii) as to the matters set forth therein.

 

ARTICLE IX.

 

AGENT

 

9.01                        Appointment and Authority.  Each of the Lenders and
the L/C Issuer hereby irrevocably appoints Bank of America to act on its behalf
as the Agent hereunder and under the other Loan Documents and authorizes the
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto.  The provisions of this
Article are solely for the benefit of the Agent, the Lenders and the L/C Issuer,
and no Loan Party shall have rights as a third party beneficiary of any of such
provisions.  It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

 

Each of the Lenders (in its capacities as a Lender and Swing Line Lender (if
applicable)) and the L/C Issuer (a) irrevocably appoints and authorizes Bank of
America to act on its behalf as Collateral Agent under the Intercreditor
Agreement and (b) consents to and approves the terms of the Intercreditor
Agreement.  By execution hereof, the Lenders acknowledge the terms of the
Intercreditor Agreement and agree to be bound by the terms thereof and further
authorize and direct the Agent and the Collateral Agent to enter into the
Intercreditor Agreement on behalf of all the Lenders, to perform their
obligations thereunder and to deliver and accept notices thereunder on behalf of
the Lenders (and the Agent shall promptly provide copies of such notices to the
Lenders).  In this connection, the Agent, as “Collateral Agent” and any
co-agents, sub-agents and attorneys-in-fact appointed by the Agent pursuant to
Section 9.05 for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Collateral Documents, or for exercising
any rights and remedies thereunder at the direction of the Agent, shall be
entitled to the benefits of all provisions of this Article IX and Article X
(including Section 11.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.  Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the Agent and
Collateral Agent are hereby irrevocably authorized and directed by each Lender
to take any action requested by the Borrower having the effect of releasing any
Collateral, subject to Section 6.09, (i) to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document or that has
been consented to in accordance with Section 10.01 or (ii) pursuant to the terms
of the applicable Collateral Documents.

 

74

--------------------------------------------------------------------------------


 

9.02                        Rights as a Lender.  The Person serving as the Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the Agent and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as the Agent
hereunder in its individual capacity.  Such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of business
with the Borrower or any Subsidiary or other Affiliate thereof as if such Person
were not the Agent hereunder and without any duty to account therefor to the
Lenders or to provide notice to or consent of the Lenders with respect thereto.

 

9.03                        Exculpatory Provisions.  The Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents, and its duties hereunder shall be administrative in
nature.  Without limiting the generality of the foregoing, the Agent:

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Agent is required to exercise as directed in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents), provided that the Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Agent to liability or that is contrary to any Loan
Document or applicable law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any Debtor Relief Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty or responsibility to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower, its Subsidiaries or any of its Affiliates that is
communicated to or obtained by the Person serving as the Agent or any of its
Affiliates in any capacity.

 

Neither the Agent nor any of its Related Parties shall be liable for any action
taken or not taken by the Agent under or in connection with this Agreement or
any other Loan Document or the transactions contemplated hereby or thereby
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and nonappealable judgment.  Any such action taken or failure to act pursuant to
the foregoing shall be binding on all Lenders.  The Agent shall be deemed not to
have knowledge of any Default unless and until notice describing such Default is
given in writing to the Agent by the Borrower, a Lender or the L/C Issuer.

 

Neither the Agent nor any of its Related Parties shall have any duty or
obligation to any Lender or participant or any other Person to ascertain or
inquire into (A) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (B) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or

 

75

--------------------------------------------------------------------------------


 

therewith, (C) the performance or observance of any of the covenants, agreements
or other terms or conditions set forth herein or therein or the occurrence of
any Default, (D) the validity, enforceability, effectiveness or genuineness of
this Agreement, any other Loan Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Collateral Documents, (E) the value or the sufficiency of any
Collateral, or (F) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Agent.

 

9.04                        Reliance by Agent.  The Agent shall be entitled to
rely upon, and shall be fully protected in relying and shall not incur any
liability for relying upon, any notice, request, certificate, communication,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person.  The Agent also may rely upon any statement
made to it orally or by telephone and believed by it to have been made by the
proper Person, and shall be fully protected in relying and shall not incur any
liability for relying thereon.  In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the L/C Issuer, the Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the Agent
shall have received notice to the contrary from such Lender or the L/C Issuer
prior to the making of such Loan or the issuance, extension, renewal or increase
of such Letter of Credit.  The Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

9.05                        Delegation of Duties.  The Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Agent.  The Agent and any such sub-agent may perform any and all of its duties
and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as Agent.  The
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Agent acted with
gross negligence or willful misconduct in the selection of such sub-agents.

 

9.06                        Resignation of Agent.

 

(a)                                 The Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuer and the Borrower.  Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Lenders) (the “Resignation Effective Date”),
then the retiring Agent may (but shall not be obligated to) on behalf of the
Lenders and the L/C Issuer, appoint a successor Agent meeting the qualifications
set forth above (provided that in no event shall any such successor Agent be a
Defaulting Lender).  Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

 

76

--------------------------------------------------------------------------------


 

(b)                                 If the Person serving as Agent is a
Defaulting Lender pursuant to clause (d) of the definition thereof, the Required
Lenders may, to the extent permitted by applicable law, by notice in writing to
the Borrower and such Person remove such Person as Agent and, in consultation
with the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

 

(c)                                  With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (1) the retiring or removed
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents, in each case solely in its capacity as Agent and as
provided in subsection (d) below (except that in the case of any collateral
security held by the Agent on behalf of the Lenders or the L/C Issuer under any
of the Loan Documents, the retiring or removed Agent shall continue to hold such
collateral security until such time as a successor Agent is appointed), and
(2) except for any indemnity payments or other amounts then owed to the retiring
or removed Agent, all payments, communications and determinations provided to be
made by, to or through the Agent shall instead be made by or to each Lender and
the L/C Issuer directly, until such time, if any, as the Required Lenders
appoint a successor Agent as provided for above.  Upon the acceptance of a
successor’s appointment as Agent hereunder, such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring (or removed) Agent (other than as provided in Section 3.01(g) and other
than any rights to indemnity payments or other amounts owed to the retiring or
removed Agent as of the Resignation Effective Date or the Removal Effective
Date, as applicable), and the retiring or removed Agent shall be discharged from
all of its duties and obligations hereunder or under the other Loan Documents
(if not already discharged therefrom as provided above in this Section) .  The
fees payable by the Borrower to a successor Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring or removed Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 10.04 shall continue in effect for the benefit of such retiring or
removed Agent, its sub-agents and their respective Related Parties in respect of
any actions taken or omitted to be taken by any of them (i) while the retiring
or removed Agent was acting as Agent and (ii) after such resignation or removal
for as long as any of them continues to act in any capacity hereunder or under
the other Loan Documents, including (A) acting as collateral agent or otherwise
holding any collateral security on behalf of any of the Lenders and (B) in
respect of any actions taken in connection with transferring the agency to any
successor Agent.

 

(d)                                 Any resignation by Bank of America as Agent
pursuant to this Section shall also constitute its resignation as L/C Issuer and
Swing Line Lender. If Bank of America resigns as an L/C Issuer, it shall retain
all the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c).  If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). 
Upon the appointment by the Borrower of a successor L/C Issuer or Swing Line
Lender hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (i) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer or
Swing Line Lender, as applicable, (ii) the retiring L/C

 

77

--------------------------------------------------------------------------------


 

Issuer and Swing Line Lender shall be discharged from all of their respective
duties and obligations hereunder or under the other Loan Documents, and
(iii) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America  with respect to such Letters of Credit.

 

9.07                        Non-Reliance on Agent and Other Lenders.  Each
Lender and the L/C Issuer acknowledges that it has, independently and without
reliance upon the Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

9.08                        No Other Duties, Etc.  Anything herein to the
contrary notwithstanding, none of the Bookrunners, arrangers or other titles
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Agent, a Lender or the L/C Issuer
hereunder.

 

9.09                        Guaranty Matters.  So long as no Event of Default
exists or would result therefrom, the Lenders and the L/C Issuer irrevocably
authorize the Agent, at its option and in its discretion, to release any
Guarantor from its obligations under the Guaranty if such Person ceases to be a
Material Domestic Subsidiary as a result of a transaction permitted under the
Loan Documents.  Upon request by the Agent at any time, the Required Lenders
will confirm in writing the Agent’s authority to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 9.09.

 

ARTICLE X.

 

MISCELLANEOUS

 

10.01                 Amendments, Etc.  No amendment or waiver of any provision
of this Agreement or any other Loan Document, and no consent to any departure by
any Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrower or the applicable Loan Party, as the case may
be, and acknowledged by the Agent, and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no such amendment, waiver or consent shall:

 

(a)                                 extend or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 8.02) without
the written consent of such Lender;

 

(b)                                 postpone any date fixed by this Agreement or
any other Loan Document for any payment (excluding mandatory prepayments) of
principal, interest, fees or other amounts due to the Lenders (or any of them)
hereunder or under any other Loan Document without the written consent of each
Lender entitled to receive such payment;

 

(c)                                  reduce the principal of, or the rate of
interest specified herein on, any Loan or Unreimbursed Amounts under Letters of
Credit, or (subject to clause (iv) of the second proviso to this Section 10.01)
any fees or other amounts payable hereunder or under any other Loan Document
without the written consent of each Lender entitled to receive such amount;
provided,

 

78

--------------------------------------------------------------------------------


 

however, that only the consent of the Required Lenders shall be necessary (i) to
amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest or Letter of Credit Fees at the Default Rate and
(ii) to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or L/C Borrowing or to reduce any fee payable hereunder;

 

(d)                                 change Section 8.03 in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender directly and adversely affected thereby;

 

(e)                                  release all or substantially all of the
value of the Guaranty without the written consent of each Lender, except to the
extent the release of any Guarantor is permitted pursuant to Section 9.09 or the
provisions of the Guaranty (in which case such release may be made by the Agent
acting alone); or

 

(f)                                   change any provision of this Section or
the definition of “Required Lenders” without the written consent of each Lender
directly and adversely affected thereby;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Agent in addition to the
Lenders required above, affect the rights or duties of the Agent under this
Agreement or any other Loan Document; and (iv) the Fee Letter may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto.  Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (x) the Commitment of any Defaulting Lender may not be increased or
extended without the consent of such Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender disproportionately  adversely
relative to other affected Lenders shall require the consent of such Defaulting
Lender.

 

In addition, notwithstanding the foregoing, the Borrower may, by written notice
to the Agent from time to time, make one or more offers (each, a “Loan
Modification Offer”) to all the Lenders to make one or more amendments or
modifications to (A) allow the maturity of the Committed Loans of the accepting
Lenders to be extended and (B) increase the Applicable Rate and/or fees payable
with respect to the Committed Loans and Commitments of the accepting Lenders
(“Permitted Amendments”) pursuant to procedures reasonably specified by the
Agent and reasonably acceptable to the Borrower.  Such notice shall set forth
(i) the terms and conditions of the requested Permitted Amendment and (ii) the
date on which such Permitted Amendment is requested to become effective. 
Permitted Amendments shall become effective only with respect to the Committed
Loans and/or Commitments of the Lenders that accept the applicable Loan
Modification Offer (such Lenders, the “Accepting Lenders”) and, in the case of
any Accepting Lender, only with respect to such Lender’s Committed Loans and/or
Commitments as to which such Lender’s acceptance has been made.  The Borrower,
each other Loan Party and each Accepting Lender shall execute and deliver to the
Agent a Loan Modification Agreement and such other documentation as the Agent
shall reasonably specify to evidence the acceptance of the Permitted Amendments
and the terms and conditions thereof, and the Loan Parties shall also deliver
such resolutions, opinions and other documents as reasonably requested by the
Agent.  The Agent shall

 

79

--------------------------------------------------------------------------------


 

promptly notify each Lender as to the effectiveness of each Loan Modification
Agreement.  Each of the parties hereto hereby agrees that (1) upon the
effectiveness of any Loan Modification Agreement, this Agreement shall be deemed
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Permitted Amendment evidenced thereby and only with
respect to the Committed Loans and Commitments of the Accepting Lenders as to
which such Lenders’ acceptance has been made and (2) any applicable Lender who
is not an Accepting Lender may be replaced by the Borrower in accordance with
Section 10.13.

 

Notwithstanding any provision herein to the contrary the Agent and the Borrower
may amend, modify or supplement this Agreement or any other Loan Document to
cure or correct administrative errors or omissions, any ambiguity, omission,
defect or inconsistency or to effect administrative changes, and such amendment
shall become effective without any further consent of any other party to such
Loan Document so long as (i) such amendment, modification or supplement does not
adversely affect the rights of any Lender or other holder of Obligations in any
material respect and (ii) the Lenders shall have received at least five Business
Days’ prior written notice thereof and the Agent shall not have received, within
five Business Days of the date of such notice to the Lenders, a written notice
from the Required Lenders stating that the Required Lenders object to such
amendment.

 

10.02                 Notices; Effectiveness; Electronic Communication.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

 

(i)                                     if to the Borrower or any other Loan
Party, the Agent, the L/C Issuer or the Swing Line Lender, to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 10.02; and

 

(ii)                                  if to any other Lender, to the address,
facsimile number, electronic mail address or telephone number specified in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the L/C Issuer hereunder may be
delivered or furnished by electronic communication (including e-mail, FpML
messaging, and Internet or intranet websites) pursuant to procedures approved by
the Agent, provided that the foregoing shall not apply to notices to any Lender
or the L/C Issuer pursuant to Article II if such Lender or the L/C Issuer, as
applicable, has notified the Agent that it is incapable of receiving notices
under such Article by electronic communication.

 

80

--------------------------------------------------------------------------------


 

The Agent, the Swing Line Lender, the L/C Issuer or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications delivered through electronic communications to the extent
provided in this subsection (b), shall be effective as provided in this
subsection (b).

 

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM.  In no event shall the Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s, any other Loan Party’s or the Agent’s
transmission of Borrower Materials or notices through the Platform, any other
electronic platform or electronic messaging service, or through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party.

 

(d)                                 Change of Address, Etc.  Each of the
Borrower, the Agent, the L/C Issuer and the Swing Line Lender may change its
address, facsimile or telephone number for notices and other communications
hereunder by notice to the other parties hereto.  Each other Lender may change
its address, facsimile or telephone number for notices and other communications
hereunder by notice to the Borrower, the Agent, the L/C Issuer and the Swing
Line Lender.  In addition, each Lender agrees to notify the Agent from time to
time to ensure that the Agent has on record (i) an effective address, contact
name, telephone number, facsimile number and electronic mail address to which
notices and other communications may be sent and (ii) accurate wire instructions
for such Lender.  Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable law,
including United States Federal and state securities laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.

 

81

--------------------------------------------------------------------------------


 

(e)                                  Reliance by Agent, L/C Issuer and Lenders. 
The Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon
any notices (including telephonic or electronic Committed Loan Notices, Letter
of Credit Applications and Swing Line Loan Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrower shall indemnify
the Agent, the L/C Issuer, each Lender and the Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Borrower,
except to the extent such losses, costs, expenses and liabilities resulted from
the gross negligence or willful misconduct of such Person.  All telephonic
notices to and other telephonic communications with the Agent may be recorded by
the Agent, and each of the parties hereto hereby consents to such recording.

 

10.03                 No Waiver; Cumulative Remedies.  No failure by any Lender,
the L/C Issuer or the Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder or under any other
Loan Document (including the imposition of the Default Rate) preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the Agent in
accordance with Section 8.02 for the benefit of all the Lenders and the L/C
Issuer; provided, however, that the foregoing shall not prohibit (a) the Agent
from exercising on its own behalf the rights and remedies that inure to its
benefit (solely in its capacity as Agent) hereunder and under the other Loan
Documents, (b) the L/C Issuer or the Swing Line Lender from exercising the
rights and remedies that inure to its benefit (solely in its capacity as L/C
Issuer or Swing Line Lender, as the case may be) hereunder and under the other
Loan Documents, (c) any Lender from exercising setoff rights in accordance with
Section 10.08 (subject to the terms of Section 2.13), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Agent hereunder and under the other Loan Documents, then (i) the Required
Lenders shall have the rights otherwise ascribed to the Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

10.04                 Expenses; Indemnity; Damage Waiver.

 

(a)                                 Costs and Expenses.  The Borrower shall pay
(i) except as provided in Section 10.06(b)(iv), all reasonable out-of-pocket
expenses incurred by the Agent and its Affiliates (including the reasonable
fees, charges and disbursements of counsel for the Agent), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement, the other
Loan Documents,

 

82

--------------------------------------------------------------------------------


 

the Collateral Documents and the Intercreditor Agreement or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the L/C Issuer in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii) all out-of-pocket expenses incurred by
the Agent, any Lender or the L/C Issuer (including the fees, charges and
disbursements of any counsel for the Agent, any Lender or the L/C Issuer), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement, the other Loan Documents, the Collateral Documents and the
Intercreditor Agreement, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

(b)                                 Indemnification by the Borrower.  The
Borrower shall indemnify the Agent (and any sub-agent thereof), each Lender and
the L/C Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any Person (including the Borrower or any other Loan Party) other than such
Indemnitee and its Related Parties arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document, the Collateral Documents, the Intercreditor Agreement or any agreement
or instrument contemplated hereby or thereby, the performance by the parties
hereto of their respective obligations hereunder or thereunder, the consummation
of the transactions contemplated hereby or thereby, or, in the case of the Agent
(and any sub-agent thereof) and its Related Parties only, the administration of
this Agreement, the other Loan Documents, the Collateral Documents and the
Intercreditor Agreement, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liabilities and Costs related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee,
(y) result from a claim brought by the Borrower against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower has obtained a final and nonappealable judgment in its
favor on such claim as determined by a court of competent jurisdiction or
(z) arise solely from claims of any Indemnitee against one or more other
Indemnitees that do not involve or have not resulted from (A) an act or omission
of an Indemnitee in its capacity as Agent, L/C Issuer, arranger or bookrunner
and (B) an act or omission (or an alleged act or omission) by the Borrower or
any Subsidiary.  Without limiting the provisions of Section 3.01(c), this
Section 10.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

 

83

--------------------------------------------------------------------------------


 

(c)                                  Reimbursement by Lenders.  To the extent
that the Borrower for any reason fails to indefeasibly pay any amount required
under subsection (a) or (b) of this Section to be paid by it to the Agent (or
any sub-agent thereof), the L/C Issuer, the Swing Line Lender or any Related
Party of any of the foregoing, each Lender severally agrees to pay to the Agent
(or any such sub-agent), the L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the outstanding Loans, unfunded Commitments and
participation interests in Swing Line Loans and L/C Obligations of all Lenders
at such time) of such unpaid amount (including any such unpaid amount in respect
of a claim asserted by such Lender), such payment to be made severally among
them based on such Lenders’ Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought),
provided, further that, the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Agent (or any such sub-agent) or the L/C Issuer or the
Swing Line Lender in its capacity as such, or against any Related Party of any
of the foregoing acting for the Agent (or any such sub-agent), the L/C Issuer or
the Swing Line Lender in connection with such capacity.   The obligations of the
Lenders under this subsection (c) are subject to the provisions of
Section 2.12(d).

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable law, neither any Loan Party nor any
Indemnitee shall assert, and each party hereby waives, any claim against any
Indemnitee or any Loan Party, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof (other than an Indemnitee may assert, and does not
waive, a claim against any Loan Party, in respect of any such damages incurred
or paid by an Indemnitee to a third party).  No Indemnitee shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee.

 

(e)                                  Payments.  All amounts due under this
Section shall be payable not later than ten Business Days after written demand
therefor.

 

(f)                                   Survival.  The agreements in this
Section and the indemnity provisions of Section 10.02(e) shall survive the
resignation of the Agent, the L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

 

10.05                 Payments Set Aside.  To the extent that any payment by or
on behalf of the Borrower is made to the Agent, the L/C Issuer or any Lender, or
the Agent, the L/C Issuer or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Agent, the L/C Issuer
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Agent

 

84

--------------------------------------------------------------------------------


 

upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Agent, plus interest thereon from the date of
such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

10.06                 Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither the Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection
(d) of this Section, or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of subsection (f) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Agent, the L/C Issuer and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans (including for purposes of this subsection (b), participations in
L/C Obligations and in Swing Line Loans) at the time owing to it); provided that
any such assignment shall be subject to the following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and/or the Loans at the
time owing to it or contemporaneous assignments to related Approved Funds
(determined after giving effect to such assignments) that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

 

(B)                               in any case not described in subsection
(b)(i)(A) of this Section, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Agent and, so long as
no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed).

 

85

--------------------------------------------------------------------------------


 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned, except that this clause (ii) shall not
apply to the Swing Line Lender’s rights and obligations in respect of Swing Line
Loans;

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by subsection
(b)(i)(B) of this Section and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or
(2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund;

 

(B)                               the consent of the Agent (such consent not to
be unreasonably withheld or delayed) shall be required if such assignment is to
a Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; and

 

(C)                               the consent of the L/C Issuer and the Swing
Line Lender (such consent not to be unreasonably withheld or delayed) shall be
required for any assignment.

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Agent an Assignment and
Assumption, together with a processing and recordation fee of $3,500; provided,
however, that the Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment.  Except as
otherwise provided in Section 10.13, such processing and recordation fees,
together with the costs and expenses of the Agent incurred in connection with
the execution and delivery of such Assignment and Assumption, shall be paid by
either the assignor or the assignee.  The assignee, if it is not a Lender, shall
deliver to the Agent an Administrative Questionnaire.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made to (A) the Borrower or any of its Subsidiaries or
Affiliates, (B) a natural person (or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural person)
or (C) any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (C).

 

(vi)                              Certain Additional Payments.  In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Agent, the applicable pro rata share of Committed Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Agent, the L/C Issuer or any Lender hereunder

 

86

--------------------------------------------------------------------------------


 

(and interest accrued thereon) and (y) acquire (and fund as appropriate) its
full pro rata share of all Committed Loans and participations in Letters of
Credit and Swing Line Loans in accordance with its Applicable Percentage. 
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Agent pursuant to subsection
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and the Intercreditor Agreement (if applicable) and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement and the Intercreditor Agreement (if
applicable), and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement and the Intercreditor Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections
3.01, 3.04, 3.05, and 10.04 with respect to facts and circumstances occurring
prior to the effective date of such assignment; provided, that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.  Upon
request, and upon receipt of the original Note from the assignor marked
“Cancelled,” the Borrower (at its expense) shall execute and deliver a Note to
the assignee Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection
(d) of this Section.

 

(c)                                  Register.  The Agent, acting solely for
this purpose as an agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”).  The entries in the Register shall be conclusive, and the
Borrower, the Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement.  The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Agent, sell
participations to any Person (other than a natural Person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural Person), a Defaulting Lender or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Agent, the Lenders and the L/C Issuer shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.

 

87

--------------------------------------------------------------------------------


 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 10.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.  Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.06 with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.

 

(e)                                  Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Note, if any) to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

 

(f)                                   Resignation as L/C Issuer or Swing Line
Lender after Assignment.  Notwithstanding anything to the contrary contained
herein, if at any time a Lender acting as L/C Issuer or Swing Line Lender
assigns all of its Commitment and Loans pursuant to subsection (b) above, such
Lender may, (i) upon 30 days’ notice to the Borrower and the Lenders, resign as
L/C Issuer and/or (ii) upon 30 days’ notice to the Borrower, resign as Swing
Line Lender.  In the

 

88

--------------------------------------------------------------------------------


 

event of any such resignation as L/C Issuer or Swing Line Lender, the Borrower
shall be entitled to appoint from among the Lenders a successor L/C Issuer or
Swing Line Lender hereunder; provided, however, that no failure by the Borrower
to appoint any such successor shall affect the resignation of the applicable
Lender as L/C Issuer or Swing Line Lender, as the case may be.  Any such
appointment of a successor L/C Issuer or Swing Line Lender by the Borrower
pursuant to this Section 10.06 shall not become effective until acceptance of
the appointment by the successor L/C Issuer or Swing Line Lender.  If a Lender
resigns as L/C Issuer, it shall retain all the rights, powers, privileges and
duties of the L/C Issuer hereunder with respect to all Letters of Credit issued
by it and outstanding as of the effective date of its resignation as L/C Issuer
and all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)).  If a Lender resigns as Swing Line Lender,
it shall retain all the rights of the Swing Line Lender provided for hereunder
with respect to Swing Line Loans made by it and outstanding as of the effective
date of such resignation, including the right to require the Lenders to make
Base Rate Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c).  Upon the appointment of a successor L/C Issuer
and/or Swing Line Lender, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swing Line Lender, as the case may be, and (b) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the applicable resigning L/C Issuer to effectively assume the
obligations of such L/C Issuer with respect to such Letters of Credit.

 

10.07                 Treatment of Certain Information; Confidentiality.  Each
of the Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement (or any Eligible Assignee invited
to be a Lender pursuant to Section 2.14) or (ii) any actual or prospective
counterparty (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder, (g) on a confidential
basis to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the prior written consent of the
Borrower or (i) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Agent, any Lender, the L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower or any Subsidiary of
the Borrower.  In addition, the Agent and the Lenders may disclose the existence
of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry and service
providers to the Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents, and the Commitments.

 

89

--------------------------------------------------------------------------------


 

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Agent, any Lender or the L/C Issuer on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary.

 

Each of the Agent, the Lenders and the L/C Issuer acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable law, including
Federal and state securities laws.

 

10.08                 Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender, the L/C Issuer and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the L/C Issuer or any such Affiliate to or for the
credit or the account of the Borrower or any other Loan Party against any and
all of the obligations of the Borrower or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or the
L/C Issuer or their respective Affiliates, irrespective of whether or not such
Lender, L/C Issuer or Affiliate shall have made any demand under this Agreement
or any other Loan Document and although such obligations of the Borrower or such
Loan Party may be contingent or unmatured or are owed to a branch, office or
Affiliate of such Lender or the L/C Issuer different from the branch,  office or
Affiliate holding such deposit or obligated on such indebtedness; provided, that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Agent for
further application in accordance with the provisions of Section 2.16 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff.  The rights of
each Lender, the L/C Issuer and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, the L/C Issuer or their respective Affiliates may
have.  Each Lender and the L/C Issuer agrees to notify the Borrower and the
Agent promptly after any such setoff and application, provided that the failure
to give such notice shall not affect the validity of such setoff and
application.

 

10.09                 Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable law (the “Maximum Rate”).  If the Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrower.  In determining whether the
interest contracted for, charged, or received by the Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

 

10.10                 Counterparts; Integration; Effectiveness.  This Agreement
and each of the other Loan Documents may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  This Agreement, the other Loan Documents and any separate
letter agreements with respect to

 

90

--------------------------------------------------------------------------------


 

fees payable to the Agent or the L/C Issuer constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Agent and when the Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto.  Delivery of an executed counterpart of a
signature page of this Agreement by fax transmission or e-mail transmission
(e.g., “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement or such other Loan Document or certificate. 
Without limiting the foregoing, to the extent a manually executed counterpart is
not specifically required to be delivered under the terms of any Loan Document,
upon the request of any party, such fax transmission or e-mail transmission
shall be promptly followed by such manually executed counterpart.

 

The parties to the Existing Credit Agreement each hereby agrees that, at such
time as this Agreement shall have become effective pursuant to the terms of
Section 4.01, (a) the Existing Credit Agreement automatically shall be deemed
amended and restated in its entirety by this Agreement, and (b) the Commitments
and Loans under the Existing Credit Agreement and as defined therein
automatically shall be replaced with the Commitments and Loans hereunder.  This
Agreement is not a novation of the Existing Credit Agreement.

 

10.11                 Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the Agent and
each Lender, regardless of any investigation made by the Agent or any Lender or
on their behalf and notwithstanding that the Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

 

10.12                 Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Agent, the L/C Issuer or the Swing Line
Lender, as applicable, then such provisions shall be deemed to be in effect only
to the extent not so limited.

 

10.13                 Replacement of Lenders.  If the Borrower is entitled to
replace a Lender pursuant to the provisions of Section 3.06, or if any Lender is
a Defaulting Lender or a Non-Consenting Lender, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights (other than its existing rights to payments pursuant to
Sections 3.01 and 3.04) and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:

 

(a)                                 the Borrower shall have paid to the Agent
the assignment fee (if any) specified in Section 10.06(b);

 

91

--------------------------------------------------------------------------------


 

(b)                                 such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and L/C Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments thereafter;

 

(d)                                 such assignment does not conflict with
applicable laws; and

 

(e)                                  in the case of an assignment resulting from
a Lender becoming a Non-Consenting Lender, the applicable assignee shall have
consented to the applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

10.14                 Governing Law; Jurisdiction; Etc.

 

(a)                                 GOVERNING LAW.  THIS AGREEMENT AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)                                 SUBMISSION TO JURISDICTION.  THE BORROWER
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE AGENT, ANY LENDER, THE
L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS RELATING HERETO, IN ANY FORUM OTHER THAN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE AGENT, ANY LENDER OR THE L/C ISSUER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AGAINST THE

 

92

--------------------------------------------------------------------------------


 

BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

(c)                                  WAIVER OF VENUE.  THE BORROWER IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

10.15                 Waiver of Jury Trial.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.16                 No Advisory or Fiduciary Responsibility.  In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Borrower  acknowledges and agrees that: (i) (A) the
arranging and other services regarding this Agreement provided by the Agent, the
Arranger, the other lead arranger(s) and the Lenders are arm’s-length commercial
transactions between the Borrower, each other Loan Party and their respective
Affiliates, on the one hand, and the Agent, the Arranger, the other lead
arranger(s) and the Lenders, on the other hand, (B) each of the Borrower and the
other Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the Borrower and each
other Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Agent, the Arranger, each other lead arranger
and each Lender is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower, any other
Loan Party or any of their respective Affiliates, or any other Person and
(B) neither the Agent, the Arranger, any other lead arranger nor any Lender has
any obligation to the Borrower, any other Loan Party or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Agent, the Arranger, the other lead arranger(s) and the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, the other Loan Parties
and their

 

93

--------------------------------------------------------------------------------


 

respective Affiliates, and neither the Agent, the Arranger, any other lead
arranger nor any Lender has any obligation to disclose any of such interests to
the Borrower, any other Loan Party or any of their respective Affiliates.  To
the fullest extent permitted by law, each of the Borrower and each other Loan
Party hereby waives and releases any claims that it may have against the Agent,
the Arranger, the other lead arranger(s) or any Lender with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

10.17                 Electronic Execution of Assignments and Certain Other
Documents.

 

The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement, any other document executed in connection herewith and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other modifications, Loan Notices, Swing Line Loan
Notices, waivers and consents) shall be deemed to include electronic signatures,
the electronic matching of assignment terms and contract formations on
electronic platforms approved by the Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery or the use of
a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the Agent
pursuant to procedures approved by it; provided further without limiting the
foregoing, upon the request of any party, any electronic signature shall be
promptly followed by such manually executed counterpart.

 

10.18                 USA PATRIOT Act.  Each Lender that is subject to the Act
(as hereinafter defined) and the Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub.  L.  107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Loan Parties, which information includes the name, address and
tax identification numbers of the Loan Parties and other information that will
allow such Lender or the Agent, as applicable, to identify the Loan Parties in
accordance with the Act.  The Borrower shall, promptly following a request by
the Agent or any Lender, provide all documentation and other information that
the Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.

 

10.19                 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by (a) the application of any Write-Down and Conversion
Powers by an EEA Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any Lender that is an EEA Financial Institution;
and (b) the effects of any Bail-In Action on any such liability, including, if
applicable, (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the Write-Down and
Conversion Powers of any EEA Resolution Authority.

 

94

--------------------------------------------------------------------------------


 

[SIGNATURE PAGES FOLLOW]

 

95

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

MATSON, INC.

 

 

 

By:

/s/ Matthew J. Cox

 

Name:

Matthew J. Cox

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

By:

/s/ Joel M. Wine

 

Name:

Joel M. Wine

 

Title:

Senior Vice President and Chief Financial

 

 

Officer

 

AMENDED AND RESTATED CREDIT AGREEMENT

MATSON, INC.

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Agent

 

 

 

 

 

By:

/s/ Brenda Schriner

 

Name:

Brenda Schriner

 

Title:

Vice President

 

AMENDED AND RESTATED CREDIT AGREEMENT

MATSON, INC.

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Lender, Swing Line Lender and L/C Issuer

 

 

 

 

 

By:

/s/ Daryl K. Hogge

 

Name:

Daryl K. Hogge

 

Title:

Senior Vice President

 

AMENDED AND RESTATED CREDIT AGREEMENT

MATSON, INC.

 

--------------------------------------------------------------------------------


 

 

FIRST HAWAIIAN BANK,

 

as Lender and L/C Issuer

 

 

 

 

 

By:

/s/ Darlene Blakeney

 

Name:

Darlene Blakeney

 

Title:

Vice President

 

AMENDED AND RESTATED CREDIT AGREEMENT

MATSON, INC.

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY,

 

as Lender

 

 

 

 

 

By:

/s/ David Miller

 

Name:

David Miller

 

Title:

Vice President

 

AMENDED AND RESTATED CREDIT AGREEMENT

MATSON, INC.

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Lender

 

 

 

 

 

By:

/s/ Anna C. Araya

 

Name:

Anna C. Araya

 

Title:

Executive Director

 

AMENDED AND RESTATED CREDIT AGREEMENT

MATSON, INC.

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Lender

 

 

 

 

 

By:

/s/ Brett Schweikle

 

Name:

Brett Schweikle

 

Title:

Senior Vice President

 

AMENDED AND RESTATED CREDIT AGREEMENT

MATSON, INC.

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as Lender

 

 

 

 

 

By:

/s/ Michael P. Dickman

 

Name:

Michael P. Dickman

 

Title:

Vice President

 

AMENDED AND RESTATED CREDIT AGREEMENT

MATSON, INC.

 

--------------------------------------------------------------------------------


 

 

AMERICAN SAVINGS BANK, F.S.B.,

 

as Lender

 

 

 

 

 

By:

/s/ Edward Chin

 

Name:

Edward Chin

 

Title:

First Vice President

 

AMENDED AND RESTATED CREDIT AGREEMENT

MATSON, INC.

 

--------------------------------------------------------------------------------


 

 

BANK OF HAWAII,

 

as Lender

 

 

 

 

 

By:

/s/ John McKenna

 

Name:

John McKenna

 

Title:

Senior Vice President

 

AMENDED AND RESTATED CREDIT AGREEMENT

MATSON, INC.

 

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION,

 

as Lender

 

 

 

 

 

By:

/s/ Tad L. Stainbrock

 

Name:

Tad L. Stainbrock

 

Title:

Vice President

 

AMENDED AND RESTATED CREDIT AGREEMENT

MATSON, INC.

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Lender

 

 

 

 

 

By:

/s/ Thomas M. Molitar

 

Name:

Thomas M. Molitor

 

Title:

Managing Director

 

AMENDED AND RESTATED CREDIT AGREEMENT

MATSON, INC.

 

--------------------------------------------------------------------------------


 

 

CENTRAL PACIFIC BANK,

 

as Lender

 

 

 

 

 

By:

/s/ Carl A. Morita

 

Name:

Carl A. Morita

 

Title:

Vice President

 

 

 

 

 

By:

/s/ Craig Taylor

 

Name:

Craig Taylor

 

Title:

Senior Vice President

 

AMENDED AND RESTATED CREDIT AGREEMENT

MATSON, INC.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01

 

EXISTING LETTERS OF CREDIT

 

EXISTING LETTERS OF CREDIT ON THE CLOSING DATE ISSUED BY FIRST HAWAIIAN BANK

 

NO.

 

BENEFICIARY

 

AMOUNT
(USD)

 

ISSUANCE
DATE

 

EXPIRY
DATE

 

SB20020034

 

U.S. Department of Labor, Office or

Worker’s Compensation Program

 

1,600,000.00

 

5/1/2002

effective

7/1/2002

 

7/2/2018

 

SB20030007

 

State of Hawaii, Department of

Transportation, Harbor Division

 

445,000.00

 

1/24/2003

 

1/24/2018

 

SB20070023

 

Office of Self Insurance Plans, State of California

 

169,906.00

 

3/19/2007

 

7/2/2018

 

SB20070026

 

XL Specialty Insurance Company &/or

Greenwich Insurance Co.

 

909,959.00

 

4/3/2007

 

9/15/2017

 

SB20070047

 

Signal Mutual Indemnity Association

c/o Signal Administration

 

3,058,175.00

 

7/25/2007

 

 

10/1/2017

 

SB20080045

 

700 Independent Road, LP, A California

Limited Partnership

 

64,020.00

 

8/29/2008

 

8/29/2017

 

SB20080047

 

9401 San Leandro, LP, A California

Limited Partnership

 

168,000.00

 

8/29/2008

 

8/29/2017

 

SB20100060

 

First Industrial, LP

 

85,000.00

 

11/8/2010

 

11/8/2017

 

 

EXISTING LETTERS OF CREDIT ON THE CLOSING DATE ISSUED BY WELLS FARGO BANK,
NATIONAL ASSOCIATION

 

NO.

 

BENEFICIARY

 

AMOUNT ($)

 

ISSUANCE
DATE

 

EXPIRY
DATE

 

SM227390W

 

United States Fidelity and Guaranty Company

 

910,000.00

 

8/21/2007

 

1/10/2018

 

SM227399W

 

National Union Fire Insurance of Pittsburgh

 

1,366,396.00

 

8/21/2007

 

2/27/2018

 

SM231642W

 

KTR South Bay I, LLC

 

1,750,000.00

 

6/12/2008

 

10/5/2017

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

COMMITMENTS AND APPLICABLE PERCENTAGES

 

Lender

 

Commitment

 

Applicable Percentage of
Aggregate Commitments

 

Bank of America, N.A.

 

$

90,000,000

 

13.846153847

%

First Hawaiian Bank

 

$

90,000,000

 

13.846153847

%

Branch Banking and Trust Company

 

$

75,000,000

 

11.538461538

%

JPMorgan Chase Bank, N.A.

 

$

75,000,000

 

11.538461538

%

PNC Bank, National Association

 

$

75,000,000

 

11.538461538

%

U.S. Bank National Association

 

$

75,000,000

 

11.538461538

%

American Savings Bank, F.S.B.

 

$

35,000,000

 

5.384615385

%

Bank of Hawaii

 

$

25,000,000

 

3.846153846

%

KeyBank National Association

 

$

40,000,000

 

6.153846154

%

Wells Fargo Bank, National Association

 

$

50,000,000

 

7.692307692

%

Central Pacific Bank

 

$

20,000,000

 

3.076923077

%

TOTAL

 

$

650,000,000

 

100

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.07

 

CONFLICTING AGREEMENTS

 

1.              Third Amended and Restated Note Purchase and Private Shelf
Agreement dated September 14, 2016 among Matson, Inc. and the holders of the
notes issued thereunder, as amended to the date hereof.

 

2.              Note Purchase Agreement dated November 5, 2013 among
Matson, Inc. and the holders of the notes issued thereunder, as amended to the
date hereof.

 

3.              Capital Construction Agreement between Matson Navigation Company
and the United States of America, dated September 21, 1976 as amended.

 

4.              Security Agreement Contract No. MA-13897, dated as of July 29,
2004 between Matson Navigation Company, Inc. and the United States of America,
represented by the Secretary of Transportation, acting by and through the
Maritime Administrator, as amended by Amendment No.1 to Security Agreement dated
as of September 21, 2007.

 

5.              Parent Company Agreement, dated as of April 24, 2002, among SSA
Pacific Terminals, Inc., formerly known as Stevedoring Services of
America, Inc., SSA Ventures, Inc., Matson Navigation Company, Inc. and Matson
Ventures, Inc.

 

6.              Amended and Restated Limited Liability Company Agreement of SSA
Terminal, LLC  between SSA Ventures, Inc. and Matson Ventures, Inc., dated
April 24, 2002.

 

7.              Shipbuilding Contract (Vessel Type Aloha Class — Hull No. 29) by
and between Aker Philadelphia Shipyard, Inc. and Matson Navigation Company, Inc.
dated as of November 6, 2013.

 

8.              Shipbuilding Contract (Vessel Type Aloha Class — Hull No. 30) by
and between Aker Philadelphia Shipyard, Inc. and Matson Navigation Company, Inc.
dated as of November 6, 2013.

 

9.              Guaranty Agreement by Aker Philadelphia Shipyard ASA in favor of
Matson Navigation Company, Inc., dated as of November 6, 2013.

 

10.       Contribution, Assumption and Purchase Agreement dated November 11,
2014 by and among The Pasha Group, SR Holding LLC, Matson Alaska, Inc. (f/k/a
Horizon Lines, Inc.) and Sunrise Operations LLC, as amended.

 

11.       Settlement Agreement and Release between the State of Hawaii, Matson
Terminals, Inc. and Matson Navigation Company, Inc., dated July 29, 2015.

 

12.       Note Purchase Agreement dated July 30, 2015 among Matson, Inc. and the
holders of the notes issued thereunder, as amended to the date hereof.

 

--------------------------------------------------------------------------------


 

13.       Membership Interest Purchase Agreement between Matson Logistics, Inc.
and Span Holdings, LLC dated as of July 18, 2016.

 

14.       Contract for Construction of Two Vessels for Matson Navigation
Company, Inc. by National Steel and Shipbuilding Company dated August 25, 2016.

 

15.       Contractor’s Corporate Guaranty Agreement executed by General Dynamics
Corporation and acknowledged by Matson Navigation Company, Inc. dated August 25,
2016.

 

16.       Purchaser’s Corporate Guaranty Agreement executed by Matson, Inc. and
acknowledged by National Steel and Shipbuilding Company dated August 25, 2016.

 

17.       Note Purchase Agreement dated as of December 21, 2016 among
Matson, Inc. and the holders of the notes issued thereunder, as amended to the
date hereof.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.08

 

MATERIAL DOMESTIC SUBSIDIARIES

 

1.                                      Matson Navigation Company, Inc., a
Hawaii corporation

 

2.                                      Matson Ventures, Inc., a Hawaii
corporation

 

3.                                      Matson Logistics, Inc., a Hawaii
corporation

 

4.                                      Matson Alaska, Inc., a Delaware
corporation

 

5.                                      Horizon Lines Holding Corp., a Delaware
corporation

 

6.                                      Horizon Lines, LLC, a Delaware limited
liability company

 

7.                                      Matson Navigation Company of Alaska,
LLC, a Delaware limited liability company

 

8.                                      Horizon Lines Alaska Vessels, LLC, a
Delaware limited liability company

 

9.                                      Horizon Lines Merchant Vessels, LLC, a
Delaware limited liability company

 

10.                               Span Intermediate, LLC, a Delaware limited
liability company

 

11.                               Span Acquisition Co., LLC, a Delaware limited
liability company

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.02

 

LIENS EXISTING ON THE CLOSING DATE

 

1.                                      UCC Financing Statement executed by
Matson Navigation Company, Inc. in favor of The United States of America,
represented by the Secretary of Transportation, Document No. 2003-181811
recorded by the State of Hawaii, Bureau of Conveyances dated 08/28/03 as to all
goods, equipment and inventory and all additions and accessions on the Vessel
M.V. Manukai.

 

2.                                      Security Agreement Contract
No. MA-13853, dated as of September 4, 2003 between Matson Navigation
Company, Inc. and the United States of America, represented by the Secretary of
Transportation, acting by and through the Maritime Administrator, as amended by
Amendment No.1 to Security Agreement dated as of September 21, 2007.

 

3.                                      First Preferred Ship Mortgage, Contract
No. MA-13854, dated as of September 5, 2003 between Matson Navigation
Company, Inc. and the United States of America, represented by the Secretary of
Transportation, acting by and through the Maritime Administrator.

 

4.                                      UCC Financing Statement executed by
Matson Navigation Company, Inc. in favor of The United States of America,
represented by the Secretary of Transportation, Document No. 2004-151116
recorded by the State of Hawaii, Bureau of Conveyances dated 7/23/04 as to all
goods, equipment and inventory and all additions and accessions on the Vessel
M.V. Maunawili.

 

5.                                      Security Agreement Contract
No. MA-13897, dated as of July 29, 2004 between Matson Navigation Company, Inc.
and the United States of America, represented by the Secretary of
Transportation, acting by and through the Maritime Administrator, as amended by
Amendment No. 1 to Security Agreement dated as of September 21, 2007.

 

6.                                      First Preferred Ship Mortgage, Contract
No. MA-13898, dated as of July 30, 2004 between Matson Navigation Company, Inc.
and the United States of America, represented by the Secretary of
Transportation, acting by and through the Maritime Administrator.

 

7.                                      Master Equipment Lease Agreement between
Matson Navigation Company, Inc. and Key Equipment Finance, a Division of KeyBank
National Association, dated November 25 2015.

 

8.                                      Equipment subject to capital leases of
Matson Logistics Warehousing, Inc. having an aggregate net book value of less
than $30,000.

 

--------------------------------------------------------------------------------


 

DEBTOR(S)

 

JURISDICTION
SEARCHED

 

SEARCH
VALID
THRU

 

SECURED PARTY

 

FILE NO./
FILE DATE

 

COLLATERAL
DESCRIPTION

Matson Navigation Company, Inc.

 

HI SOS

 

1/27/17

 

North American Communications Res. Inc.

 

A-45870550

7/23/2012

 

Equipment

Matson Navigation Company, Inc.

 

HI SOS

 

1/27/17

 

Verizon Credit Inc.

 

A-46820820
10/26/2012

 

Equipment

Matson Navigation Company, Inc.

 

HI SOS

 

1/27/17

 

Verizon Credit Inc.

 

A-46820821
10/26/2012

 

Equipment

Matson Navigation Company, Inc.

 

HI SOS

 

1/27/17

 

Verizon Credit Inc.

 

A-46820822
10/26/2012

 

Equipment

Matson Navigation Company, Inc.

 

HI SOS

 

1/27/17

 

Verizon Credit Inc.

 

A-48701126
5/2/2013

 

Equipment

Matson Navigation Company, Inc.

 

HI SOS

 

1/27/17

 

BB&T Equipment Finance Group

 

A-49680793

8/8/2013

 

Equipment

Matson Navigation Company, Inc.

 

HI SOS

 

1/27/17

 

Verizon Credit Inc.

 

A-50220786
10/1/2013

 

Equipment

Matson Navigation Company, Inc.

 

HI SOS

 

1/27/17

 

Verizon Credit Inc.

 

A-50250648

10/4/2013

 

Equipment

Matson Navigation Company, Inc.

 

HI SOS

 

1/27/17

 

Verizon Credit Inc.

 

A-50720967

11/20/2013

 

Equipment

Matson Navigation Company, Inc.

 

HI SOS

 

1/27/17

 

BB&T Equipment Finance Corporation

 

A-53530688

8/28/2014

 

Equipment

Matson Navigation Company, Inc.

 

HI SOS

 

1/27/17

 

Key Equipment Finance

 

A-58330854
12/21/2015

 

Equipment

Matson Navigation Company, Inc.

 

HI SOS

 

1/27/17

 

U.S. Bank Equipment Finance

 

A-62070684

12/29/2016

 

Equipment

Matson Navigation Company, Inc.

 

HI SOS

 

1/27/17

 

Banc of America Leasing & Capital, LLC

 

A-62081149

12/30/2016

 

Equipment

Matson Logistics, Inc.

 

HI SOS

 

1/27/17

 

Wells Fargo Equipment Finance, Inc.

 

A-45540889 6/20/2012

 

Equipment

Matson Logistics, Inc.

 

HI SOS

 

1/27/17

 

LEAF Capital Funding, LLC

 

A-45560912

6/22/2012

 

Equipment

Matson Logistics, Inc.

 

HI SOS

 

1/27/17

 

Wells Fargo Equipment Finance, Inc.

 

A-52631109

5/30/2014

 

Equipment

Matson Logistics, Inc.

 

HI SOS

 

1/27/17

 

Wells Fargo Equipment Finance, Inc.

 

A-53810600

9/25/2014

 

Equipment

Matson Logistics, Inc.

 

HI SOS

 

1/27/17

 

Wells Fargo Equipment Finance, Inc.

 

A-60190755

6/24/2016

 

Equipment

 

--------------------------------------------------------------------------------


 

DEBTOR(S)

 

JURISDICTION
SEARCHED

 

SEARCH
VALID
THRU

 

SECURED PARTY

 

FILE NO./
FILE DATE

 

COLLATERAL
DESCRIPTION

Horizon Lines, LLC

 

DE SOS

 

4/4/17

 

Tal International Container Corporation

 

20111278806
4/6/2011

 

Equipment

Horizon Lines, LLC

 

DE SOS

 

4/4/17

 

Toyota Motor Credit Corporation

 

20124271542
11/5/2012

 

Equipment

Horizon Lines, LLC

 

DE SOS

 

4/4/17

 

Canon Financial Services

 

20124604825

11/29/2012

 

Equipment

Horizon Lines, LLC

 

DE SOS

 

4/4/17

 

Thompson Tractor Co., Inc.

 

20140248724
1/20/2014

 

Equipment

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.02

 

AGENT’S OFFICE; CERTAIN ADDRESSES FOR NOTICES

 

Loan Parties:

 

To: Matson, Inc. / Matson Navigation Company, Inc.:

 

Matson, Inc. / Matson Navigation Company, Inc.

555 12th Street, 8th Floor

Oakland, CA 94067

Attn:       Chief Financial Officer

Fax:        (510) 628-7300

Email:    jwine@matson.com

 

Matson, Inc. / Matson Navigation Company, Inc.

555 12th Street, 8th Floor

Oakland, CA 94067

Attn:       Treasurer

Fax:        (510) 628-7351

Email:    bbowler@matson.com

 

Administrative Agent

 

Administrative Agent’s Office (for payments and Requests for Credit Extensions):

 

Bank of America, N.A., as Administrative Agent

Credit Services

Mail Code:  NC1-001-05-46
101 N. Tryon Street, Floor 5

Attention: Cassandra Whitaker-Coleman

Telephone: 980-387-9871

Telecopier: 704-548-5981

Electronic Mail:  cassandra.whitaker-coleman@baml.com

Wire Instruction:

Bank of America, New York, NY

ABA # 026009593

Account Name: Wire Clearing Acct for Syn Loans-LIQ

Account No.:

Attention: Cassandra Whitaker-Coleman

Ref.:  Matson, Inc.

 

Other Notices as Administrative Agent:

 

Bank of America, N.A.

Agency Management

Mail Code: WA6-112-01-01

Port Orchard BC

1497 Olney Ave. SE

 

--------------------------------------------------------------------------------


 

Port Orchard, WA  98366

Attention: Brenda Schriner

Telephone: 206-358-0048

Telecopier: 415-343-0557

Electronic Mail:  Brenda.schriner@baml.com

 

L/C Issuer

Standby Letters of Credit

 

Bank of America, N.A.

Global Trade Operations

Mail Code: PA6-580-02-30

1 Fleet Way

Scranton, PA 18507

Phone: 800.370.7519

General Fax: 800.755.8743

Email:   scranton_standby_lc@bankofamerica.com

 

Michael Grizzanti

Phone: (570) 496-9621

Fax:      (800) 755-8743

Email:   michael.a.grizzanti@baml.com

 

Commercial Letters of Credit

 

Bank of America, N.A.

Trade Operations-Import

PA6-580-02-30

1 Fleet Way

Scranton, PA  18507

Attention: Lily Guan

Telephone: 570-496-9611

Telecopier: 800-755-8740

Electronic Mail: lily.guan@baml.com

 

Swing Line Lender

 

Bank of America, N.A.

Credit Services

Mail Code:  NC1-001-05-46
101 N. Tryon Street, Floor 5

Attention: Cassandra Whitaker-Coleman

Telephone: 980-387-9871

Telecopier: 704-548-5981

Electronic Mail:  cassandra.whitaker-coleman@baml.com

Wire Instruction:

Bank of America, New York, NY

ABA # 026009593

 

--------------------------------------------------------------------------------


 

Account Name: Wire Clearing Acct for Syn Loans-LIQ

Account No.:

Attention: Cassandra Whitaker-Coleman

Ref.:  Matson, Inc.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF COMMITTED LOAN NOTICE

 

 

Date:

 

 

To:                             Bank of America, N.A., as Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of June 29, 2017 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Matson, Inc., a Hawaii
corporation (the “Borrower”), the Lenders from time to time party thereto, Bank
of America, N.A., as Agent, Swing Line Lender and an L/C Issuer, and First
Hawaiian Bank, as an L/C Issuer.

 

The undersigned hereby requests (select one):

 

o  A Committed Borrowing

 

o  A conversion or continuation of the following Committed Loans

 

1.                                     
On                                                                                                                                                                                                                                                                               
(a Business Day).

 

2.                                      In the amount of
$                                                                                                                                                                                        
.

 

3.                                      Comprised
of                                                                                                                                                                                                                     
.

[Specify Type]

 

4.                                      For Eurodollar Loans:  with an Interest
Period of [          months](1) [    week](2).

 

The Committed Borrowing, if any, requested herein complies with the provisos to
the first sentence of Section 2.01 of the Agreement.

 

[signature page follows]

 

--------------------------------------------------------------------------------

(1)  One, two, three or six, pursuant to Section 1.01 of the Credit Agreement.

(2)  One, pursuant to Section 1.01 of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

 

MATSON, INC.,

 

a Hawaii corporation

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF SWING LINE LOAN NOTICE

 

 

Date:

 

 

To:                             Bank of America, N.A., as Swing Line Lender
Bank of America, N.A., as Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of June 29, 2017 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Matson, Inc., a Hawaii
corporation (the “Borrower”), the Lenders from time to time party thereto, Bank
of America, N.A., as Agent, Swing Line Lender and an L/C Issuer, and First
Hawaiian Bank, as an L/C Issuer.

 

The undersigned hereby requests a Swing Line Loan:

 

1.                                     
On                                                                                                                                                                                                                                                                               
(a Business Day).

 

2.                                      In the amount of
$                                                                                                                                                                                  
.

 

The Swing Line Borrowing requested herein complies with the requirements of the
proviso to the first sentence of Section 2.04(a) of the Agreement.

 

 

MATSON, INC.,

 

a Hawaii corporation

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF NOTE

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
                      or registered assigns under Section 10.06(b) of the
Agreement (defined below) (the “Lender”), in accordance with the provisions of
the Agreement (as hereinafter defined), the principal amount of each Loan from
time to time made by the Lender to the Borrower under that certain Amended and
Restated Credit Agreement, dated as of June 29, 2017 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among the Borrower, the Lenders from time to time party thereto, Bank of
America, N.A., as Agent, Swing Line Lender and an L/C Issuer, and First Hawaiian
Bank, as an L/C Issuer.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement.  Except as
otherwise set forth Section 2.04(f) of the Agreement, all payments of principal
and interest shall be made to the Agent for the account of the Lender in Dollars
in immediately available funds at the Agent’s Office.  If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

 

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  Upon the occurrence and continuation of one or
more of the Events of Default specified in the Agreement, all amounts then
remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement.  Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Note and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

[signature page follows]

 

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

 

MATSON, INC.,

 

a Hawaii corporation

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT D-1

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to that certain Amended and Restated Credit Agreement,
dated as of June 29, 2017 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
Matson, Inc., a Hawaii corporation (the “Borrower”), the Lenders from time to
time party thereto, Bank of America, N.A., as Agent, Swing Line Lender and an
L/C Issuer, and First Hawaiian Bank, as an L/C Issuer.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Agent and the Borrower with a certificate of
its non-U.S. Person status on IRS Form W-8BEN (or W-8BENE, as applicable).  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D-2

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to that certain Amended and Restated Credit Agreement,
dated as of June 29, 2017 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
Matson, Inc., a Hawaii corporation (the “Borrower”), the Lenders from time to
time party thereto, Bank of America, N.A., as Agent, Swing Line Lender and an
L/C Issuer, and First Hawaiian Bank, as an L/C Issuer.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN (or W-8BENE, as applicable).  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D-3

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to that certain Amended and Restated Credit Agreement,
dated as of June 29, 2017 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
Matson, Inc., a Hawaii corporation (the “Borrower”), the Lenders from time to
time party thereto, Bank of America, N.A., as Agent, Swing Line Lender and an
L/C Issuer, and First Hawaiian Bank, as an L/C Issuer.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN (or
W-8BENE, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN (or W-8BENE, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D-4

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to that certain Amended and Restated Credit Agreement,
dated as of June 29, 2017 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
Matson, Inc., a Hawaii corporation (the “Borrower”), the Lenders from time to
time party thereto, Bank of America, N.A., as Agent, Swing Line Lender and an
L/C Issuer, and First Hawaiian Bank, as an L/C Issuer.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Agent and the Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN (or
W-8BENE, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN (or W-8BENE, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E-1

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”).  Capitalized terms used but not defined herein
shall have the meanings given to them in the Amended and Restated Credit
Agreement identified below (as amended, the “Credit Agreement”), receipt of a
copy of which is hereby acknowledged by the Assignee.  The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto in the amount[s] and equal to the
percentage interest[s] identified below of all of the rights and obligations of
the Assignor under the respective facilities identified below (including,
without limitation, the Letters of Credit, Guarantees and the Swing Line Loans
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by the Assignor to the Assignee pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”).  Each such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.

Assignor:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Assignor [is] [is not] a Defaulting Lender.

 

 

 

 

2.

Assignee:

 

 

 

 

 

 

 

 

 

 

 

 

[for each Assignee, indicate [Affiliate] [Approved Fund] of [identify Lender]]

 

 

 

 

3.

Borrower:

Matson, Inc., a Hawaii corporation

 

 

 

4.

Agent:

Bank of America, N.A., as the administrative agent under the Credit Agreement

 

 

 

5.

Credit Agreement:       Amended and Restated Credit Agreement, dated as of
June 29, 2017, as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, among the Borrower, the Lenders from time
to time party thereto, Bank of America, N.A., as Agent, Swing Line Lender and an
L/C Issuer, and First Hawaiian Bank, as an L/C Issuer.

 

--------------------------------------------------------------------------------


 

6.

Assigned Interest:

 

Facility
Assigned

 

Aggregate
Amount of
Commitments/
Loans
for all Lenders

 

Amount of
Commitments/
Loans
Assigned

 

Percentage
Assigned of
Commitments/
Loans(3)

 

 

 

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

[7.

Trade Date:                          ]

 

Effective Date:                              , 20    [TO BE INSERTED BY AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(3)  Set forth, to at least 9 decimals, as a percentage of the Commitments/Loans
of all Lenders thereunder.

 

--------------------------------------------------------------------------------


 

[Consented to and](4) Accepted:

 

 

 

BANK OF AMERICA, N.A.,

 

as Agent

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

[Consented to:](5)

 

 

 

MATSON, INC.,

 

a Hawaii corporation

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

[Consented to:](6)

 

 

 

BANK OF AMERICA, N.A.,

 

as [L/C Issuer] [Swing Line Lender]

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

[Consented to:](7)

 

 

 

FIRST HAWAIIAN BANK,

 

as L/C Issuer

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(4)  To be added only if the consent of the Agent is required by the terms of
the Credit Agreement.

(5)  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

(6)  To be added only if the consent of other parties (e.g. Swing Line Lender,
L/C Issuer) is required by the terms of the Credit Agreement.

(7)  To be added only if the consent of the L/C Issuer is required by the terms
of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.         Representations and Warranties.

 

1.1.     Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2.     Assignee.  The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii) and
(v) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Agent or any other Lender and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest, and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; (b) represents and warrants as of the
Effective Date, to the Administrative Agent, the Assignor, and the respective
Affiliates of each (and not, for the avoidance of doubt, for the benefit of the
Borrower or any other Loan Party), that the Assignee is not and will not be
(i) an employee benefit plan subject to Title I of ERISA, (ii) a plan or account
subject to Section 4975 of the Code, (iii) an entity deemed to hold “plan
assets” of any such plans or accounts for purposes of ERISA or the Code, or
(iv) a “governmental plan” within the meaning of ERISA; and (c) agrees that
(i) it will, independently and without reliance upon the Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

--------------------------------------------------------------------------------


 

2.         Payments.  From and after the Effective Date, the Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.  Notwithstanding the
foregoing, the Agent shall make all payments of interest, fees or other amounts
paid or payable in kind from and after the Effective Date to the Assignee.

 

3.         General Provisions.  This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns.  This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. 
Delivery of an executed counterpart of a signature page of this Assignment and
Assumption by telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption.  This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.

 

--------------------------------------------------------------------------------


 

EXHIBIT E-2

 

FORM OF ADMINISTRATIVE QUESTIONNAIRE

 

See attached.

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF COMPLIANCE CERTIFICATE

 

For the fiscal [quarter][year] ended                                 , 20   .
(“Statement Date”)

 

Date:

 

 

 

I,                                  , [Title] of Matson, Inc., a Hawaii
corporation (the “Borrower”) hereby certify that, to the best of my knowledge
and belief, with respect to that certain Amended and Restated Credit Agreement
dated as of June 29, 2017 (as amended, modified, restated or supplemented from
time to time, the “Credit Agreement”; all of the defined terms in the Credit
Agreement are incorporated herein by reference) among the Borrower, the from
time to time party thereto, Bank of America, N.A., as Agent, Swing Line Lender
and an L/C Issuer, and First Hawaiian Bank, as an L/C Issuer:

 

(a)           [The Borrower has delivered the year-end audited financial
statements required by Section 6.01(b) of the Credit Agreement for the fiscal
year of the Borrower ended as of the Statement Date, together with the report
and option of an independent certified public accountant required by such
section.][The company-prepared financial statements which accompany this
certificate are true and correct in all material respects and have been prepared
in accordance with GAAP consistently applied throughout the period covered
thereby, subject only to changes resulting from year-end adjustments.]

 

(b)           (select one):

 

o            Since             (the date of the last similar certification, or,
if none, the Closing Date) no Default or Event of Default has occurred under the
Credit Agreement.

 

¨            The following covenants or conditions have not been performed or
observed and the following is a list of the nature and period of existence of
each such Default and what action the Borrower proposes to take with respect
thereto:

 

(c)           (select one):

 

¨            Attached hereto are supplements to Schedule 5.08 to the Credit
Agreement such that, as supplemented, such Schedule is accurate and complete as
of the date hereof.

 

¨            No such supplements are required at this time.

 

Delivered herewith are detailed calculations demonstrating compliance by the
Loan Parties with the financial covenants contained in Sections 7.01 and 7.05 of
the Credit Agreement as of the end of the fiscal period ended on the Statement
Date referred to above.

 

--------------------------------------------------------------------------------


 

 

MATSON, INC.,

 

a Hawaii corporation

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Attachment to Officer’s Certificate

Computation of Financial Covenants

 

4 Quarter Period

Ending      /      /      

 

I. Consolidated Interest Coverage Ratio - Section 7.01(a)

 

A. Consolidated EBITDA for the most recent 4 quarters:

 

1.             Consolidated Net Income

2.             Consolidated Interest Expense

3.             federal, state, local and foreign income tax expense

4.             depreciation expense

5.             amortization expense

6.             deferred dry-docking amortization expense

7.             non-cash stock-based compensation

8.             Consolidated EBITDA

 

B. Consolidated Interest Expense

 

1.             Interest, premium payments, debt discounts, fees, charges and
related expenses in connection with borrowed money (including capitalized
interest)

2.             Portion of rent expense under capital leases

3.             Consolidated Interest Expense

 

Consolidated Interest Coverage Ratio

     : 1.00

Minimum Permitted = 3.50 : 1

Covenant Compliance

Yes/No

 

II. Consolidated Leverage Ratio - Section 7.01(b)

 

A. All Debt of the Borrower and Subsidiaries on a consolidated basis

B. Consolidated EBITDA

 

Consolidated Leverage Ratio

       : 1.00

Maximum Permitted = 3.25 : 1(8)

Covenant Compliance

Yes/No

 

--------------------------------------------------------------------------------

(8)  Or as otherwise permitted under Section 7.01(b) of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

III. Priority Debt - Section 7.01(c)

(including, without limitation, all Title XI and all Debt secured by marine
assets)

 

A. Priority Debt

B. Consolidated Tangible Assets

C. Priority Debt / Consolidated Tangible Assets

%

 

Maximum Permitted = See Credit Agreement

Covenant Compliance

Yes/No

 

D. Principal amount of Priority Debt that is not Title XI Priority Debt

E. Priority Debt / Consolidated Tangible Assets

%

 

Maximum Permitted = 10%

Covenant Compliance

Yes/No

 

IV. Sale of Capital Assets - Section 7.05

 

A. Capital Assets dispositions during the twelve-month period then ended

B. Total value of consolidated assets of Matson Navigation and its Subsidiaries
as of December, 31, 2016

C. IV A / IV B

%

 

Maximum Permitted = 10%

Covenant Compliance

Yes/No

 

D. All Capital Assets disposed of subsequent to December 31, 2016

 

E. IV D / IV B

%

 

Maximum Permitted = 30%

Covenant Compliance

Yes/No

 

--------------------------------------------------------------------------------


 

V. Consolidated Net Leverage Ratio

 

A. All Net Debt of the Company and Subsidiaries on a consolidated basis

 

1.             Debt of the Borrower and its Subsidiaries

2.             Net Debt Cash Amount (V.B)

3.             Net Debt

 

B. Net Debt Cash Amount

 

1.             unrestricted cash and cash equivalents

2.             60% of the amount in the CCF

3.             $15,000,000

 

C. Consolidated EBITDA

 

Consolidated Net Leverage Ratio

       : 1.00

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF NOTICE OF LOAN PREPAYMENT

 

DATE:             ,           

 

TO:         Bank of America, N.A., as [Agent][and Swing Line Lender]

 

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of June 29, 2017 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among
Matson, Inc., a Hawaii corporation (the “Borrower”), the Lenders from time to
time party thereto, Bank of America, N.A., as Agent, Swing Line Lender and an
L/C Issuer, and First Hawaiian Bank, as an L/C Issuer..  Capitalized terms used
but not otherwise defined herein have the meanings provided in the Credit
Agreement.

 

The Borrower hereby notifies the [Agent][and the Swing Line Lender] that on
             , pursuant to the terms of Section 2.05 of the Credit Agreement,
that the Borrower intends to prepay/repay the following Loans as more
specifically set forth below [subject to the conditions set forth below]:

 

¨            Voluntary prepayment of Committed Loans in the following amount(s):

 

¨            Eurodollar Loans: $

 

Applicable Interest Period(s):

 

¨            Base Rate Loans: $

 

¨            Voluntary prepayment of Swing Line Loans in the following
amount(s): $

 

[Any conditions to prepayment to be inserted here per Section 2.05 of the Credit
Agreement.]

 

--------------------------------------------------------------------------------


 

The Borrower has caused this Notice of Loan Prepayment to be duly executed and
delivered as of the date first above written.

 

 

MATSON, INC.,

 

a Hawaii corporation

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT H-1

 

FORM OF SECURITY AGREEMENT

 

Vessel Type Aloha Class — Hull No. 29

 

SECURITY AGREEMENT dated                , 20   between Matson Navigation
Company, Inc. (the “Obligor”) and Bank of America, N.A., in its capacity as
Collateral Agent (“Collateral Agent”) for the benefit of the Secured Parties (as
defined below).

 

Reference is made to (i) the Amended and Restated Credit Agreement dated as of
June 29, 2017 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”) among
Matson, Inc. (“Matson”), a Hawaii corporation, Bank of America, N.A., as
administrative agent (the “Agent”), and the lenders party thereto (together with
their respective successors, transferees and assigns, the “Lenders”), (ii) the
Note Purchase Agreement dated as of November 5, 2013 by and among Matson and
certain purchasers party thereto, as amended, supplemented and modified on or
prior to the date hereof (the “NYL 2013 Note Purchase Agreement”), (iii) the
Note Purchase Agreement dated as of July 30, 2015 by and among Matson and
certain purchasers party thereto, as amended, supplemented and modified on or
prior to the date hereof (the “NYL 2015 Note Purchase Agreement”), (iv) the
Third Amended and Restated Note Purchase Agreement and Private Shelf Agreement
dated as of September 16, 2016 by and among Matson and certain purchasers party
thereto, as amended, supplemented and modified on or prior to the date hereof
(the “Prudential 2016 Note Purchase Agreement”), (v) the Note Purchase Agreement
dated as of December 21, 2016 by and among Matson and certain purchasers party
thereto, as amended, supplemented and modified on or prior to the date hereof
(the “MetLife 2016 Note Purchase Agreement, and, collectively with the NYL 2013
Note Purchase Agreement, the NYL 2015 Note Purchase Agreement, the Prudential
2016 Note Purchase Agreement, the “Note Purchase Agreements”), (vi) the
guarantees of the obligations under the Credit Agreement and the Note Purchase
Agreements by certain subsidiaries of Matson, including the Obligor, as amended,
supplemented and modified on or prior to the date hereof (the “Guaranties,” and
collectively with the Credit Agreement and the Note Purchase Agreements, the
“Financing Agreements”)(9), and (vii) the Intercreditor and Collateral Agency
Agreement dated as of July 30, 2015 among the Agent, the purchasers party to the
Note Purchase Agreements (collectively, the “Secured Parties”) and the
Collateral Agent named therein, as amended, supplemented and modified on or
prior to the date hereof (the “Intercreditor Agreement”).

 

1.             GENERAL DEFINITIONS.

 

1.1          As used herein, “UCC” means the Uniform Commercial Code as in
effect from time to time in the State of New York.

 

1.2          All capitalized terms contained in this Agreement, but not
specifically defined in this Agreement, shall have the meanings provided by the
UCC to the extent the same are used or defined therein.

 

2.             OBLIGATIONS SECURED.  The Collateral (as defined below) shall
secure any and all obligations of the Obligor to or for the benefit of the
Secured Parties under the Guaranties, whether now existing or hereafter arising,
joint or several, absolute or contingent, liquidated or unliquidated, and
however arising (all such indebtedness, obligations and liabilities of the
Obligor under the Guaranties

 

--------------------------------------------------------------------------------

(9)  References to agreements and guaranties to be updated as necessary.

 

--------------------------------------------------------------------------------


 

being collectively referred to herein as the “Guaranty Obligations”; and the
Financing Agreements, together with any agreement, instrument, guaranty or other
document now or hereafter evidencing or securing any of the Guaranty
Obligations, being collectively referred to herein as the “Financing
Documents”).

 

3.             GRANT OF SECURITY INTEREST.  To secure the punctual payment and
performance of the Guaranty Obligations when due (whether at the stated
maturity, by acceleration, demand or otherwise), the Obligor effective as of the
date hereof (the “Granting Date”) hereby grants to the Collateral Agent for the
benefit of the Secured Parties a security interest in and to, and a lien upon
(the “Security Interest”), all right, title and interest of the Obligor in and
to the following property, whether now owned and existing or hereafter acquired
or arising, and wherever located (collectively, the “Collateral”):

 

(a)           that certain Shipbuilding Contract (Vessel Type Aloha Class — Hull
No. 29) by and between Aker Philadelphia Shipyard, Inc. and Matson Navigation
Company, Inc. dated as of November 6, 2013 (the “Shipbuilding Contract”);

 

(b)           any personal property assets constituting (i) work in process
under the Shipbuilding Contract, including without limitation, the applicable
partially-constructed vessel, (ii) Buyer’s Supplies (as defined in the
Shipbuilding Contract), and (iii) any Goods, Inventory and material the Obligor
has title to under the Shipbuilding Contract; and

 

(c)           all Proceeds of any of such property in whatever form, whether
derived from voluntary or involuntary disposition, all products of any of such
property, all renewals, replacements, substitutions, and additions to or from
any such property.

 

The Security Interest created herein shall be subject to any applicable
restriction to the creation of a Security Interest to the extent that such
restriction is not made ineffective by UCC Sections 9-406, 9-407, 9-408, or
9-409.

 

4.             REPRESENTATIONS AND WARRANTIES.  The Obligor represents and
warrants that:

 

4.1          Authority.  The Obligor has full power and authority to grant
security interests in the Collateral, to execute and deliver this Agreement, and
to perform its obligations in accordance with the terms of this Agreement,
without the consent or approval of any other person except as may have been
specifically disclosed to the Secured Parties in writing.

 

4.2          Information Regarding Names.  The Obligor has disclosed to the
Secured Parties in Schedule I hereto complete and correct information regarding
the Obligor’s exact legal name, type of organization and jurisdiction of
incorporation.

 

5.             COVENANTS AND AGREEMENTS OF THE OBLIGOR.  The Obligor covenants
and agrees as follows:

 

5.1          Information Regarding Names.  At least 10 days (or such shorter
period of time approved in writing by the Collateral Agent) before changing its
name or adopting a new name, the Obligor shall give written notice to the
Collateral Agent of any new name of the Obligor.

 

5.2          Further Assurances and Authority of Collateral Agent.  The Obligor
shall from time to time on and after the Granting Date execute, deliver, file
and record all such further agreements, instruments, financing statements,
notices and other documents (including any information necessary to

 

--------------------------------------------------------------------------------


 

update Schedule I hereto) as may be reasonably requested by the Collateral Agent
to perfect or preserve the Security Interest, to enable the Collateral Agent to
notify any third parties of the existence of the Collateral Agent’s Security
Interest, or otherwise to carry out the intent of this Agreement.  On and after
the Granting Date, the Obligor authorizes the Collateral Agent to file financing
statements where desirable in the Collateral Agent’s judgment to perfect the
Security Interest under the UCC without the signature of the Obligor.

 

6.             RELEASE OF COLLATERAL; TERMINATION OF AGREEMENT.  Provided that
no Event of Default under any of the Financing Agreements has then occurred and
is continuing, upon the earlier of (a) delivery of the Vessel (as defined in the
Shipbuilding Contract) to the Obligor and (b) delivery of a written Notice of
Termination of Security Interest from the Obligor to the Collateral Agent in
substantially the form set forth as Exhibit A hereto (which the Obligor may
deliver to the Collateral Agent at any time in its sole discretion with or
without the occurrence or happening of any event and without any further action
on the part of any party hereto, but, as an abundance of caution, subject to the
proviso at the beginning of this sentence), the Security Interest in the
Collateral shall be automatically terminated and released, and this Security
Agreement shall automatically terminate and no longer be of any force or effect
without any further action of any party.  The Collateral Agent agrees, at the
sole expense of the Obligor, to promptly file UCC amendments and execute and
deliver any other documents or instruments reasonably requested by Obligor to
evidence the termination of the Security Interest so released.

 

7.             RIGHTS AND REMEDIES OF THE SECURED PARTIES UPON EVENT OF DEFAULT.

 

7.1          Effect of Event of Default Remedies.  If any Event of Default
described in the Financing Documents shall occur and be continuing, the
Collateral Agent shall have all of the rights, powers and remedies with respect
to the Collateral of a secured party under the Uniform Commercial Code of the
state in which such rights, powers and remedies are asserted.

 

7.2          Application of Proceeds.  Subject to the rights of any prior
secured party, any proceeds received by the Secured Parties in respect of any
sale of collection from, or other realization upon all or any part of the
Collateral following the occurrence of an Event of Default shall be applied as
set forth in the Intercreditor Agreement.

 

7.3          Notice.  Any notice required to be given by the Collateral Agent of
a sale, lease, or other disposition of Collateral, or any other intended action
by the Collateral Agent, which is sent pursuant to Section 11 hereof at least
ten (10) days prior to such proposed action, or such longer period as shall be
specified by applicable law, shall constitute commercially reasonable and fair
notice thereof to the Obligor.

 

8.             REMEDIES NOT EXCLUSIVE; FORECLOSURES.  No right or remedy
hereunder is exclusive of any other right or remedy.  Each and every right and
remedy shall be cumulative and shall be in addition to and without prejudice to
every other remedy given hereunder, under any other agreement between the
Obligor and the Collateral Agent or now or hereafter existing at law or in
equity, and may be exercised from time to time as often as deemed expedient,
separately or concurrently.  The giving, taking or enforcement of or execution
against any other or additional security, collateral, or guaranty for the
payment of the Guaranty Obligations shall not operate to prejudice, waive or
affect any rights, powers or remedies hereunder, nor shall the Collateral Agent
be required to first look to, enforce, exhaust or execute against such other or
additional security, or guarantees prior to so acting against the Collateral. 
The Collateral Agent may foreclose on or execute against the items of Collateral
in such order as the Collateral Agent may, in its sole and unfettered
discretion, determine.

 

--------------------------------------------------------------------------------


 

9.             WAIVERS.  The failure or delay of the Collateral Agent to insist
in any instances upon the performance of any of the terms, covenants or
conditions of this Agreement or other Financing Documents, or to exercise any
right, remedy or privilege herein or therein conferred, shall not impair or be
construed as thereafter waiving any such covenants, remedies, conditions or
provisions, but every such term, condition and covenant shall continue and
remain in full force and effect; nor shall any waiver of an Event of Default
suspend, waive or affect any other Event of Default, whether the same is prior
or subsequent thereto and whether of the same or of a different type.

 

10.          SEVERABILITY.  Wherever possible, each provision of this Agreement
shall be interpreted in such a manner as to be effective.  If any provision of
this Agreement shall be held to be prohibited by or invalid under applicable
law, such provision shall be ineffective only to the extent of such prohibition
or invalidity, without invalidating the remainder of such provisions or the
remaining provisions of this Agreement.

 

11.          NOTICE.  All notices, demands and communications hereunder shall be
in writing and shall be by messenger or overnight air courier, facsimile
transmission, e-mail or United States mail and shall be deemed to have been
given when delivered (or, if such day is not a business day, the next occurring
business day) by messenger or overnight air courier, upon completion of
facsimile transmission or e-mail (with, in each case, electronic confirmation of
receipt) or two business days after deposit in the United States mail,
registered or certified, with postage prepaid, addressed to the parties at the
addresses set forth on the signature page hereof, or at such other address as
any party shall have furnished to the other parties in writing in accordance
with the requirements of this Section 11.

 

12.          GOVERNING LAW.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York.

 

13.          WAIVERS BY THE OBLIGOR.  Except as otherwise expressly provided in
this Agreement or the other Financing Documents, the Obligor waives: 
(i) presentment, demand, and protest and notice of presentment, protest,
default, non-payment, maturity, release, compromise, settlement, extension, or
renewal of any or all Financing Documents under or pursuant to which the Obligor
may in any way be liable and hereby ratifies and confirms whatever the
Collateral Agent or Secured Parties may do in this regard; (ii) notice prior to
taking possession or control of Collateral or any bond or security that might be
required by any court prior to allowing the Collateral Agent to exercise any
remedies; (iii) the benefit of all valuation, appraisement, and exemption laws;
(iv) any right to require the Collateral Agent to proceed against any other
person or collateral held from any other person; (v) any right to require the
Collateral Agent to pursue any other remedy in the Collateral Agent’s power
whatsoever; or (vi) any defense arising out of any election by Collateral Agent
to exercise or not exercise any right or remedy it may have against the Obligor,
any other person or any security held by it, even though such election operates
to impair or extinguish any right of reimbursement to subrogation or other right
or remedy of the Obligor against any other person or any such security.

 

14.          ADDITIONAL SECURED PARTIES.  If any Loan Party enters into any
other Note Purchase Agreement (as defined in the Credit Agreement), then, upon
written notice by the Obligor to the Collateral Agent and the Secured Parties,
the holders of the indebtedness under such Note Purchase Agreements shall become
additional Secured Parties (each, an “Additional Secured Party”) hereunder. 
Effective upon such notice, each Additional Secured Party shall have the same
rights and obligations as the other Secured Parties hereunder and the term
“Secured Parties” as used herein shall be deemed to include each such Additional
Secured Party.  Notwithstanding Section 15.2, no consent of the Collateral Agent
or any Secured Party shall be necessary to add such holders as additional
Secured Parties.

 

--------------------------------------------------------------------------------


 

15.          MISCELLANEOUS.  The Obligor agrees that the following shall govern
the interpretation and enforcement of this Agreement:

 

15.1        Binding on Successors.  This Agreement shall be binding upon the
Obligor, the administrators, successors and assigns of the Obligor, and shall
inure to the benefit of and be enforceable by the Collateral Agent, its
successors, transferees and assigns.

 

15.2        No Oral Modifications.  None of the terms or provisions of this
Agreement may be waived, altered, modified, limited or amended except pursuant
to the agreement thereto of the parties hereto in writing.

 

15.3        Section Titles.  The section titles contained in this Agreement are
merely for convenience and shall be without substantive meaning or content.

 

15.4        Construction.  The word “including” shall have the inclusive meaning
represented by the phrase “including without limitation.”  Unless the context of
this Agreement clearly otherwise requires, the word “or” shall have the meaning
represented by the phrase “and/or,” references to the plural include the
singular and references to the singular include the plural.

 

16.          WAIVER OF JURY TRIAL.  The Obligor and the Collateral Agent each
irrevocably and unconditionally waive trial by jury in any action or proceeding
relating to this Agreement or any other Financing Document and for any
counterclaim therein.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement is executed and delivered as of the date
first set forth above.

 

 

OBLIGOR:

 

 

 

MATSON NAVIGATION COMPANY, INC.,

 

a Hawaii corporation

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Address:

 

[Insert]

 

 

 

 

 

COLLATERAL AGENT:

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Address:

 

[Insert]

 

--------------------------------------------------------------------------------


 

Schedule I

 

Legal Name, Type of Organization and Jurisdiction of Organization

 

Matson Navigation Company, Inc., a Hawaii corporation

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Notice of Termination of Security Interest

 

[                ], 20[   ]

 

[Address of Collateral Agent]

 

Re:                             Security Agreement dated [                ],
20[  ] (Vessel Type Aloha Class — Hull No. 29) (the “Security Agreement”)
between Matson Navigation Company, Inc. (the “Company”) and Bank of America, N.A
as Collateral Agent

 

Ladies and Gentlemen:

 

The Company hereby notifies you that, effective as of the date hereof, the
Security Interest (as defined in the Security Agreement) is terminated.

 

Very truly yours,

 

 

 

MATSON NAVIGATION COMPANY, INC.

 

a Hawaii corporation

 

 

 

By:

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT H-2

 

FORM OF SECURITY AGREEMENT

 

Vessel Type Aloha Class — Hull No. 30

 

SECURITY AGREEMENT dated                 , 20  , between Matson Navigation
Company, Inc. (the “Obligor”) and Bank of America, N.A., in its capacity as
Collateral Agent (“Collateral Agent”) for the benefit of the Secured Parties (as
defined below).

 

Reference is made to (i) the Amended and Restated Credit Agreement dated as of
June 29, 2017 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”) among
Matson, Inc. (“Matson”), a Hawaii corporation, Bank of America, N.A., as
administrative agent (the “Agent”), and the lenders party thereto (together with
their respective successors, transferees and assigns, the “Lenders”), (ii) the
Note Purchase Agreement dated as of November 5, 2013 by and among Matson and
certain purchasers party thereto, as amended, supplemented and modified on or
prior to the date hereof (the “NYL 2013 Note Purchase Agreement”), (iii) the
Note Purchase Agreement dated as of July 30, 2015 by and among Matson and
certain purchasers party thereto, as amended, supplemented and modified on or
prior to the date hereof (the “NYL 2015 Note Purchase Agreement”), (iv) the
Third Amended and Restated Note Purchase Agreement and Private Shelf Agreement
dated as of September 16, 2016 by and among Matson and certain purchasers party
thereto, as amended, supplemented and modified on or prior to the date hereof
(the “Prudential 2016 Note Purchase Agreement”), (v) the Note Purchase Agreement
dated as of December 21, 2016 by and among Matson and certain purchasers party
thereto, as amended, supplemented and modified on or prior to the date hereof
(the “MetLife 2016 Note Purchase Agreement, and, collectively with the NYL 2013
Note Purchase Agreement, the NYL 2015 Note Purchase Agreement, the Prudential
2016 Note Purchase Agreement, the “Note Purchase Agreements”), (vi) the
guarantees of the obligations under the Credit Agreement and the Note Purchase
Agreements by certain subsidiaries of Matson, including the Obligor, as amended,
supplemented and modified on or prior to the date hereof (the “Guaranties,” and
collectively with the Credit Agreement and the Note Purchase Agreements, the
“Financing Agreements”)(10), and (vii) the Intercreditor and Collateral Agency
Agreement dated as of July 30, 2015 among the Agent, the purchasers party to the
Note Purchase Agreements (collectively, the “Secured Parties”) and the
Collateral Agent named therein, as amended, supplemented and modified on or
prior to the date hereof (the “Intercreditor Agreement”).

 

1.                                      GENERAL DEFINITIONS.

 

1.1                               As used herein, “UCC” means the Uniform
Commercial Code as in effect from time to time in the State of New York.

 

1.2                               All capitalized terms contained in this
Agreement, but not specifically defined in this Agreement, shall have the
meanings provided by the UCC to the extent the same are used or defined therein.

 

2.                                      OBLIGATIONS SECURED.  The Collateral (as
defined below) shall secure any and all obligations of the Obligor to or for the
benefit of the Secured Parties under the Guaranties, whether now existing or
hereafter arising, joint or several, absolute or contingent, liquidated or
unliquidated, and however arising (all such indebtedness, obligations and
liabilities of the Obligor under the Guaranties

 

--------------------------------------------------------------------------------

(10)  References to agreements and guaranties to be updated as necessary.

 

--------------------------------------------------------------------------------


 

being collectively referred to herein as the “Guaranty Obligations”; and the
Financing Agreements, together with any agreement, instrument, guaranty or other
document now or hereafter evidencing or securing any of the Guaranty
Obligations, being collectively referred to herein as the “Financing
Documents”).

 

3.                                      GRANT OF SECURITY INTEREST.  To secure
the punctual payment and performance of the Guaranty Obligations when due
(whether at the stated maturity, by acceleration, demand or otherwise), the
Obligor effective as of the date hereof (the “Granting Date”) hereby grants to
the Collateral Agent for the benefit of the Secured Parties a security interest
in and to, and a lien upon (the “Security Interest”), all right, title and
interest of the Obligor in and to the following property, whether now owned and
existing or hereafter acquired or arising, and wherever located (collectively,
the “Collateral”):

 

(a)                                 that certain Shipbuilding Contract (Vessel
Type Aloha Class — Hull No. 30) by and between Aker Philadelphia Shipyard, Inc.
and Matson Navigation Company, Inc. dated as of November 6, 2013 (the
“Shipbuilding Contract”);

 

(b)                                 any personal property assets constituting
(i) work in process under the Shipbuilding Contract, including without
limitation, the applicable partially-constructed vessel, (ii) Buyer’s Supplies
(as defined in the Shipbuilding Contract), and (iii) any Goods, Inventory and
material the Obligor has title to under the Shipbuilding Contract; and

 

(c)                                  all Proceeds of any of such property in
whatever form, whether derived from voluntary or involuntary disposition, all
products of any of such property, all renewals, replacements, substitutions, and
additions to or from any such property..

 

The Security Interest created herein shall be subject to any applicable
restriction to the creation of a Security Interest to the extent that such
restriction is not made ineffective by UCC Sections 9-406, 9-407, 9-408, or
9-409.

 

4.                                      REPRESENTATIONS AND WARRANTIES.  The
Obligor represents and warrants that:

 

4.1                               Authority.  The Obligor has full power and
authority to grant security interests in the Collateral, to execute and deliver
this Agreement, and to perform its obligations in accordance with the terms of
this Agreement, without the consent or approval of any other person except as
may have been specifically disclosed to the Secured Parties in writing.

 

4.2                               Information Regarding Names.  The Obligor has
disclosed to the Secured Parties in Schedule I hereto complete and correct
information regarding the Obligor’s exact legal name, type of organization and
jurisdiction of incorporation.

 

5.                                      COVENANTS AND AGREEMENTS OF THE
OBLIGOR.  The Obligor covenants and agrees as follows:

 

5.1                               Information Regarding Names.  At least 10 days
(or such shorter period of time approved in writing by the Collateral Agent)
before changing its name or adopting a new name, the Obligor shall give written
notice to the Collateral Agent of any new name of the Obligor.

 

5.2                               Further Assurances and Authority of Collateral
Agent.  The Obligor shall from time to time on and after the Granting Date
execute, deliver, file and record all such further agreements, instruments,
financing statements, notices and other documents (including any information
necessary to

 

--------------------------------------------------------------------------------


 

update Schedule I hereto) as may be reasonably requested by the Collateral Agent
to perfect or preserve the Security Interest, to enable the Collateral Agent to
notify any third parties of the existence of the Collateral Agent’s Security
Interest, or otherwise to carry out the intent of this Agreement.  On and after
the Granting Date, the Obligor authorizes the Collateral Agent to file financing
statements where desirable in the Collateral Agent’s judgment to perfect the
Security Interest under the UCC without the signature of the Obligor.

 

6.                                      RELEASE OF COLLATERAL; TERMINATION OF
AGREEMENT.  Provided that no Event of Default under any of the Financing
Agreements has then occurred and is continuing, upon the earlier of (a) delivery
of the Vessel (as defined in the Shipbuilding Contract) to the Obligor and
(b) delivery of a written Notice of Termination of Security Interest from the
Obligor to the Collateral Agent in substantially the form set forth as Exhibit A
hereto (which the Obligor may deliver to the Collateral Agent at any time in its
sole discretion with or without the occurrence or happening of any event and
without any further action on the part of any party hereto, but, as an abundance
of caution, subject to the proviso at the beginning of this sentence), the
Security Interest in the Collateral shall be automatically terminated and
released, and this Security Agreement shall automatically terminate and no
longer be of any force or effect without any further action of any party.  The
Collateral Agent agrees, at the sole expense of the Obligor, to promptly file
UCC amendments and execute and deliver any other documents or instruments
reasonably requested by Obligor to evidence the termination of the Security
Interest so released.

 

7.                                      RIGHTS AND REMEDIES OF THE SECURED
PARTIES UPON EVENT OF DEFAULT.

 

7.1                               Effect of Event of Default Remedies.  If any
Event of Default described in the Financing Documents shall occur and be
continuing, the Collateral Agent shall have all of the rights, powers and
remedies with respect to the Collateral of a secured party under the Uniform
Commercial Code of the state in which such rights, powers and remedies are
asserted.

 

7.2                               Application of Proceeds.  Subject to the
rights of any prior secured party, any proceeds received by the Secured Parties
in respect of any sale of collection from, or other realization upon all or any
part of the Collateral following the occurrence of an Event of Default shall be
applied as set forth in the Intercreditor Agreement.

 

7.3                               Notice.  Any notice required to be given by
the Collateral Agent of a sale, lease, or other disposition of Collateral, or
any other intended action by the Collateral Agent, which is sent pursuant to
Section 11 hereof at least ten (10) days prior to such proposed action, or such
longer period as shall be specified by applicable law, shall constitute
commercially reasonable and fair notice thereof to the Obligor.

 

8.                                      REMEDIES NOT EXCLUSIVE; FORECLOSURES. 
No right or remedy hereunder is exclusive of any other right or remedy.  Each
and every right and remedy shall be cumulative and shall be in addition to and
without prejudice to every other remedy given hereunder, under any other
agreement between the Obligor and the Collateral Agent or now or hereafter
existing at law or in equity, and may be exercised from time to time as often as
deemed expedient, separately or concurrently.  The giving, taking or enforcement
of or execution against any other or additional security, collateral, or
guaranty for the payment of the Guaranty Obligations shall not operate to
prejudice, waive or affect any rights, powers or remedies hereunder, nor shall
the Collateral Agent be required to first look to, enforce, exhaust or execute
against such other or additional security, or guarantees prior to so acting
against the Collateral.  The Collateral Agent may foreclose on or execute
against the items of Collateral in such order as the Collateral Agent may, in
its sole and unfettered discretion, determine.

 

--------------------------------------------------------------------------------


 

9.                                      WAIVERS.  The failure or delay of the
Collateral Agent to insist in any instances upon the performance of any of the
terms, covenants or conditions of this Agreement or other Financing Documents,
or to exercise any right, remedy or privilege herein or therein conferred, shall
not impair or be construed as thereafter waiving any such covenants, remedies,
conditions or provisions, but every such term, condition and covenant shall
continue and remain in full force and effect; nor shall any waiver of an Event
of Default suspend, waive or affect any other Event of Default, whether the same
is prior or subsequent thereto and whether of the same or of a different type.

 

10.                               SEVERABILITY.  Wherever possible, each
provision of this Agreement shall be interpreted in such a manner as to be
effective.  If any provision of this Agreement shall be held to be prohibited by
or invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provisions or the remaining provisions of this Agreement.

 

11.                               NOTICE.  All notices, demands and
communications hereunder shall be in writing and shall be by messenger or
overnight air courier, facsimile transmission, e-mail or United States mail and
shall be deemed to have been given when delivered (or, if such day is not a
business day, the next occurring business day) by messenger or overnight air
courier, upon completion of facsimile transmission or e-mail (with, in each
case, electronic confirmation of receipt) or two business days after deposit in
the United States mail, registered or certified, with postage prepaid, addressed
to the parties at the addresses set forth on the signature page hereof, or at
such other address as any party shall have furnished to the other parties in
writing in accordance with the requirements of this Section 11.

 

12.                               GOVERNING LAW.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of New
York.

 

13.                               WAIVERS BY THE OBLIGOR.  Except as otherwise
expressly provided in this Agreement or the other Financing Documents, the
Obligor waives:  (i) presentment, demand, and protest and notice of presentment,
protest, default, non-payment, maturity, release, compromise, settlement,
extension, or renewal of any or all Financing Documents under or pursuant to
which the Obligor may in any way be liable and hereby ratifies and confirms
whatever the Collateral Agent or Secured Parties may do in this regard;
(ii) notice prior to taking possession or control of Collateral or any bond or
security that might be required by any court prior to allowing the Collateral
Agent to exercise any remedies; (iii) the benefit of all valuation,
appraisement, and exemption laws; (iv) any right to require the Collateral Agent
to proceed against any other person or collateral held from any other person;
(v) any right to require the Collateral Agent to pursue any other remedy in the
Collateral Agent’s power whatsoever; or (vi) any defense arising out of any
election by Collateral Agent to exercise or not exercise any right or remedy it
may have against the Obligor, any other person or any security held by it, even
though such election operates to impair or extinguish any right of reimbursement
to subrogation or other right or remedy of the Obligor against any other person
or any such security.

 

14.                               ADDITIONAL SECURED PARTIES.  If any Loan Party
enters into any other Note Purchase Agreement (as defined in the Credit
Agreement), then, upon written notice by the Obligor to the Collateral Agent and
the Secured Parties, the holders of the indebtedness under such Note Purchase
Agreements shall become additional Secured Parties (each, an “Additional Secured
Party”) hereunder.  Effective upon such notice, each Additional Secured Party
shall have the same rights and obligations as the other Secured Parties
hereunder and the term “Secured Parties” as used herein shall be deemed to
include each such Additional Secured Party.  Notwithstanding Section 15.2, no
consent of the Collateral Agent or any Secured Party shall be necessary to add
such holders as additional Secured Parties.

 

--------------------------------------------------------------------------------


 

15.                               MISCELLANEOUS.  The Obligor agrees that the
following shall govern the interpretation and enforcement of this Agreement:

 

15.1                        Binding on Successors.  This Agreement shall be
binding upon the Obligor, the administrators, successors and assigns of the
Obligor, and shall inure to the benefit of and be enforceable by the Collateral
Agent, its successors, transferees and assigns.

 

15.2                        No Oral Modifications.  None of the terms or
provisions of this Agreement may be waived, altered, modified, limited or
amended except pursuant to the agreement thereto of the parties hereto in
writing.

 

15.3                        Section Titles.  The section titles contained in
this Agreement are merely for convenience and shall be without substantive
meaning or content.

 

15.4                        Construction.  The word “including” shall have the
inclusive meaning represented by the phrase “including without limitation.” 
Unless the context of this Agreement clearly otherwise requires, the word “or”
shall have the meaning represented by the phrase “and/or,” references to the
plural include the singular and references to the singular include the plural.

 

16.                               WAIVER OF JURY TRIAL.  The Obligor and the
Collateral Agent each irrevocably and unconditionally waive trial by jury in any
action or proceeding relating to this Agreement or any other Financing Document
and for any counterclaim therein.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement is executed and delivered as of the date
first set forth above.

 

 

OBLIGOR:

 

 

 

MATSON NAVIGATION COMPANY, INC.,

 

a Hawaii corporation

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

Address:

 

[Insert]

 

 

 

 

 

COLLATERAL AGENT:

 

 

 

BANK OF AMERICA, N.A.

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

Address:

 

[Insert]

 

--------------------------------------------------------------------------------


 

Schedule I

 

Legal Name, Type of Organization and Jurisdiction of Organization

 

Matson Navigation Company, Inc., a Hawaii corporation

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Notice of Termination of Security Interest

 

[                ], 20[   ]

 

[Address of Collateral Agent]

 

Re:                             Security Agreement dated [                ],
20[  ] (Vessel Type Aloha Class — Hull No. 30) (the “Security Agreement”)
between Matson Navigation Company, Inc. (the “Company”) and Bank of America, N.A
as Collateral Agent

 

Ladies and Gentlemen:

 

The Company hereby notifies you that, effective as of the date hereof, the
Security Interest (as defined in the Security Agreement) is terminated.

 

Very truly yours,

 

MATSON NAVIGATION COMPANY, INC.
a Hawaii corporation

 

By:

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT H-3

 

FORM OF SECURITY AGREEMENT

 

Vessel Type Kanaloa Class — Hull Nos. 601 and 602

 

SECURITY AGREEMENT dated                ,     , between Matson Navigation
Company, Inc. (the “Obligor”) and Bank of America, N.A., in its capacity as
Collateral Agent (“Collateral Agent”) for the benefit of the Secured Parties (as
defined below).

 

Reference is made to (i) the Amended and Restated Credit Agreement dated as of
June 29, 2017 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”) among
Matson, Inc. (“Matson”), a Hawaii corporation, Bank of America, N.A., as
administrative agent (the “Agent”), and the lenders party thereto (together with
their respective successors, transferees and assigns, the “Lenders”), (ii) the
Note Purchase Agreement dated as of November 5, 2013 by and among Matson and
certain purchasers party thereto, as amended, supplemented and modified on or
prior to the date hereof (the “NYL 2013 Note Purchase Agreement”), (iii) the
Note Purchase Agreement dated as of July 30, 2015 by and among Matson and
certain purchasers party thereto, as amended, supplemented and modified on or
prior to the date hereof (the “NYL 2015 Note Purchase Agreement”), (iv) the
Third Amended and Restated Note Purchase Agreement and Private Shelf Agreement
dated as of September 16, 2016 by and among Matson and certain purchasers party
thereto, as amended, supplemented and modified on or prior to the date hereof
(the “Prudential 2016 Note Purchase Agreement”), (v) the Note Purchase Agreement
dated as of December 21, 2016 by and among Matson and certain purchasers party
thereto, as amended, supplemented and modified on or prior to the date hereof
(the “MetLife 2016 Note Purchase Agreement, and, collectively with the NYL 2013
Note Purchase Agreement, the NYL 2015 Note Purchase Agreement, the Prudential
2016 Note Purchase Agreement, the “Note Purchase Agreements”), (vi) the
guarantees of the obligations of Matson under the Credit Agreement and the Note
Purchase Agreements by certain subsidiaries of Matson, including the Obligor, as
amended, supplemented and modified on or prior to the date hereof (the
“Guaranties,” and collectively with the Credit Agreement and the Note Purchase
Agreements, the “Financing Agreements”), and (vii) the Intercreditor and
Collateral Agency Agreement dated as of July 30, 2015 among the Lenders and the
purchasers party to the Note Purchase Agreements (collectively, the “Secured
Parties”) and the Collateral Agent named therein, as amended, supplemented and
modified on or prior to the date hereof (the “Intercreditor Agreement”).

 

1.                                      GENERAL DEFINITIONS.

 

1.1                               As used herein, “UCC” means the Uniform
Commercial Code as in effect from time to time in the State of New York.

 

1.2                               All capitalized terms contained in this
Agreement, but not specifically defined in this Agreement, shall have the
meanings provided by the UCC to the extent the same are used or defined therein.

 

2.                                      OBLIGATIONS SECURED.  The Collateral (as
defined below) shall secure any and all obligations of the Obligor to or for the
benefit of the Secured Parties under the Guaranties, whether now existing or
hereafter arising, joint or several, absolute or contingent, liquidated or
unliquidated, and however arising (all such indebtedness, obligations and
liabilities of the Obligor under the Guaranties being collectively referred to
herein as the “Guaranty Obligations”; and the Financing Agreements, together
with any agreement, instrument, guaranty or other document now or hereafter
evidencing or

 

--------------------------------------------------------------------------------


 

securing any of the Guaranty Obligations, being collectively referred to herein
as the “Financing Documents”).

 

3.                                      GRANT OF SECURITY INTEREST.  To secure
the punctual payment and performance of the Guaranty Obligations when due
(whether at the stated maturity, by acceleration, demand or otherwise), the
Obligor effective as of the date hereof (the “Granting Date”) hereby grants to
the Collateral Agent for the benefit of the Secured Parties a security interest
in and to, and a lien upon (the “Security Interest”), all right, title and
interest of the Obligor in and to the following property, whether now owned and
existing or hereafter acquired or arising, and wherever located (collectively,
the “Collateral”):

 

(a)                                 that certain Contract for Construction of
Two Vessels for Matson Navigation Company, Inc. by and between National Steel
and Shipbuilding Company and Matson Navigation Company, Inc. dated as of
August 25, 2016 (the “Shipbuilding Contract”);

 

(b)                                 any personal property assets constituting
work in process under the Shipbuilding Contract, and any rights with respect
thereto (including without limitation the security interest of Obligor in
certain assets as set forth in Section 27(b) of the Shipbuilding Contract); and

 

(c)                                  all Proceeds of any of such property in
whatever form, whether derived from voluntary or involuntary disposition, all
products of any of such property, all renewals, replacements, substitutions, and
additions to or from any such property.

 

The Security Interest created herein shall be subject to any applicable
restriction to the creation of a Security Interest to the extent that such
restriction is not made ineffective by UCC Sections 9-406, 9-407, 9-408, or
9-409.

 

4.                                      REPRESENTATIONS AND WARRANTIES.  The
Obligor represents and warrants that:

 

4.1                               Authority.  The Obligor has full power and
authority to grant security interests in the Collateral, to execute and deliver
this Agreement, and to perform its obligations in accordance with the terms of
this Agreement, without the consent or approval of any other person except as
may have been specifically disclosed to the Secured Parties in writing.

 

4.2                               Information Regarding Names.  The Obligor has
disclosed to the Secured Parties in Schedule I hereto complete and correct
information regarding the Obligor’s exact legal name, type of organization and
jurisdiction of incorporation.

 

5.                                      COVENANTS AND AGREEMENTS OF THE
OBLIGOR.  The Obligor covenants and agrees as follows:

 

5.1                               Information Regarding Names.  At least 10 days
(or such shorter period of time approved in writing by the Collateral Agent)
before changing its name or adopting a new name, the Obligor shall give written
notice to the Collateral Agent of any new name of the Obligor.

 

5.2                               Further Assurances and Authority of Collateral
Agent.  The Obligor shall from time to time on and after the Granting Date
execute, deliver, file and record all such further agreements, instruments,
financing statements, notices and other documents (including any information
necessary to update Schedule I hereto) as may be reasonably requested by the
Collateral Agent to perfect or preserve the Security Interest, to enable the
Collateral Agent to notify any third parties of the existence of the Collateral
Agent’s Security Interest, or otherwise to carry out the intent of this
Agreement.  On and after

 

--------------------------------------------------------------------------------


 

the Granting Date, the Obligor authorizes the Collateral Agent to file financing
statements where desirable in the Collateral Agent’s judgment to perfect the
Security Interest under the UCC without the signature of the Obligor.

 

6.                                      RELEASE OF COLLATERAL; TERMINATION OF
AGREEMENT.

 

(a)                                 Provided that no Event of Default under any
of the Financing Agreements has then occurred and is continuing, upon delivery
of either Vessel (as defined in the Shipbuilding Contract) to the Obligor, the
Security Interest in the Collateral related to such Vessel (but, for the
avoidance of doubt, not the Collateral related to the other Vessel) shall be
automatically terminated and released.

 

(b)                                 Provided that no Event of Default under any
of the Financing Agreements has then occurred and is continuing, upon the
delivery of a written Notice of Termination of Security Interest from the
Obligor to the Collateral Agent in substantially the form set forth as Exhibit A
hereto (which the Obligor may deliver to the Collateral Agent at any time in its
sole discretion with or without the occurrence or happening of any event and
without any further action on the part of any party hereto), but, as an
abundance of caution, subject to the proviso at the beginning of this sentence,
the Security Interest in the Collateral shall be automatically terminated and
released, and this Security Agreement shall automatically terminate and no
longer be of any force or effect without any further action of any party

 

(c)                                  The Collateral Agent agrees, at the sole
expense of the Obligor, to promptly file UCC amendments and execute and deliver
any other documents or instruments reasonably requested by Obligor to evidence
the termination of the Security Interest so released with respect to (i) the
applicable Collateral (as set forth in Section 6(a) above) and (ii) all of the
Collateral (as set forth in Section 6(b) above).

 

7.                                      RIGHTS AND REMEDIES OF THE SECURED
PARTIES UPON EVENT OF DEFAULT.

 

7.1                               Effect of Event of Default Remedies.  If any
Event of Default described in the Financing Documents shall occur and be
continuing, the Collateral Agent shall have all of the rights, powers and
remedies with respect to the Collateral of a secured party under the Uniform
Commercial Code of the state in which such rights, powers and remedies are
asserted.

 

7.2                               Application of Proceeds.  Subject to the
rights of any prior secured party, any proceeds received by the Secured Parties
in respect of any sale of collection from, or other realization upon all or any
part of the Collateral following the occurrence of an Event of Default shall be
applied as set forth in the Intercreditor Agreement.

 

7.3                               Notice.  Any notice required to be given by
the Collateral Agent of a sale, lease, or other disposition of Collateral, or
any other intended action by the Collateral Agent, which is sent pursuant to
Section 11 hereof at least ten (10) days prior to such proposed action, or such
longer period as shall be specified by applicable law, shall constitute
commercially reasonable and fair notice thereof to the Obligor.

 

8.                                      REMEDIES NOT EXCLUSIVE; FORECLOSURES. 
No right or remedy hereunder is exclusive of any other right or remedy.  Each
and every right and remedy shall be cumulative and shall be in addition to and
without prejudice to every other remedy given hereunder, under any other
agreement between the Obligor and the Collateral Agent or now or hereafter
existing at law or in equity, and may be

 

--------------------------------------------------------------------------------


 

exercised from time to time as often as deemed expedient, separately or
concurrently.  The giving, taking or enforcement of or execution against any
other or additional security, collateral, or guaranty for the payment of the
Guaranty Obligations shall not operate to prejudice, waive or affect any rights,
powers or remedies hereunder, nor shall the Collateral Agent be required to
first look to, enforce, exhaust or execute against such other or additional
security, or guarantees prior to so acting against the Collateral.  The
Collateral Agent may foreclose on or execute against the items of Collateral in
such order as the Collateral Agent may, in its sole and unfettered discretion,
determine.

 

9.                                      WAIVERS.  The failure or delay of the
Collateral Agent to insist in any instances upon the performance of any of the
terms, covenants or conditions of this Agreement or other Financing Documents,
or to exercise any right, remedy or privilege herein or therein conferred, shall
not impair or be construed as thereafter waiving any such covenants, remedies,
conditions or provisions, but every such term, condition and covenant shall
continue and remain in full force and effect; nor shall any waiver of an Event
of Default suspend, waive or affect any other Event of Default, whether the same
is prior or subsequent thereto and whether of the same or of a different type.

 

10.                               SEVERABILITY.  Wherever possible, each
provision of this Agreement shall be interpreted in such a manner as to be
effective.  If any provision of this Agreement shall be held to be prohibited by
or invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provisions or the remaining provisions of this Agreement.

 

11.                               NOTICE.  All notices, demands and
communications hereunder shall be in writing and shall be by messenger or
overnight air courier, facsimile transmission, e-mail or United States mail and
shall be deemed to have been given when delivered (or, if such day is not a
business day, the next occurring business day) by messenger or overnight air
courier, upon completion of facsimile transmission or e-mail (with, in each
case, electronic confirmation of receipt) or two business days after deposit in
the United States mail, registered or certified, with postage prepaid, addressed
to the parties at the addresses set forth on the signature page hereof, or at
such other address as any party shall have furnished to the other parties in
writing in accordance with the requirements of this Section 11.

 

12.                               GOVERNING LAW.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of New
York.

 

13.                               WAIVERS BY THE OBLIGOR.  Except as otherwise
expressly provided in this Agreement or the other Financing Documents, the
Obligor waives:  (i) presentment, demand, and protest and notice of presentment,
protest, default, non-payment, maturity, release, compromise, settlement,
extension, or renewal of any or all Financing Documents under or pursuant to
which the Obligor may in any way be liable and hereby ratifies and confirms
whatever the Collateral Agent or Secured Parties may do in this regard;
(ii) notice prior to taking possession or control of Collateral or any bond or
security that might be required by any court prior to allowing the Collateral
Agent to exercise any remedies; (iii) the benefit of all valuation,
appraisement, and exemption laws; (iv) any right to require the Collateral Agent
to proceed against any other person or collateral held from any other person;
(v) any right to require the Collateral Agent to pursue any other remedy in the
Collateral Agent’s power whatsoever; or (vi) any defense arising out of any
election by Collateral Agent to exercise or not exercise any right or remedy it
may have against the Obligor, any other person or any security held by it, even
though such election operates to impair or extinguish any right of reimbursement
to subrogation or other right or remedy of the Obligor against any other person
or any such security.

 

14.                               ADDITIONAL SECURED PARTIES.  If any Loan Party
enters into any other Note Purchase Agreement (as defined in the Credit
Agreement), then, upon written notice by the Obligor to the

 

--------------------------------------------------------------------------------


 

Collateral Agent and the Secured Parties, the holders of the indebtedness under
such Note Purchase Agreements shall become additional Secured Parties (each, an
“Additional Secured Party”) hereunder.  Effective upon such notice, each
Additional Secured Party shall have the same rights and obligations as the other
Secured Parties hereunder and the term “Secured Parties” as used herein shall be
deemed to include each such Additional Secured Party.  Notwithstanding
Section 15.2, no consent of the Collateral Agent or any Secured Party shall be
necessary to add such holders as additional Secured Parties.

 

15.                               MISCELLANEOUS.  The Obligor agrees that the
following shall govern the interpretation and enforcement of this Agreement:

 

15.1                        Binding on Successors.  This Agreement shall be
binding upon the Obligor, the administrators, successors and assigns of the
Obligor, and shall inure to the benefit of and be enforceable by the Collateral
Agent, its successors, transferees and assigns.

 

15.2                        No Oral Modifications.  None of the terms or
provisions of this Agreement may be waived, altered, modified, limited or
amended except pursuant to the agreement thereto of the parties hereto in
writing.

 

15.3                        Section Titles.  The section titles contained in
this Agreement are merely for convenience and shall be without substantive
meaning or content.

 

15.4                        Construction.  The word “including” shall have the
inclusive meaning represented by the phrase “including without limitation.” 
Unless the context of this Agreement clearly otherwise requires, the word “or”
shall have the meaning represented by the phrase “and/or,” references to the
plural include the singular and references to the singular include the plural.

 

16.                               WAIVER OF JURY TRIAL.  The Obligor and the
Collateral Agent each irrevocably and unconditionally waive trial by jury in any
action or proceeding relating to this Agreement or any other Financing Document
and for any counterclaim therein.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement is executed and delivered as of the date
first set forth above.

 

 

OBLIGOR:

 

 

 

MATSON NAVIGATION COMPANY, INC.,

 

a Hawaii corporation

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

Address:

 

[Insert]

 

 

 

 

 

COLLATERAL AGENT:

 

 

 

BANK OF AMERICA, N.A.

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

Address:

 

[Insert]

 

--------------------------------------------------------------------------------


 

Schedule I

 

Legal Name, Type of Organization and Jurisdiction of Organization

 

Matson Navigation Company, Inc., a Hawaii corporation

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Notice of Termination of Security Interest

 

[                ], 20[   ]

 

[Address of Collateral Agent]

 

Re:                             Security Agreement dated [                ],
20[  ] (Vessel Type Kanaloa Class — Hull Nos. 601 and 602) (the “Security
Agreement”) between Matson Navigation Company, Inc. (the “Company”) and Bank of
America, N.A as Collateral Agent

 

Ladies and Gentlemen:

 

The Company hereby notifies you that, effective as of the date hereof, the
Security Interest (as defined in the Security Agreement) is terminated.

 

Very truly yours,

 

 

 

MATSON NAVIGATION COMPANY, INC.

 

a Hawaii corporation

 

 

 

By:

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------